    Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 1 of 191



 MOTION OF DEFENDANTS NATIONWIDE MUTUAL INSURANCE COMPANY
AND ALLIED PROPERTY AND CASUALTY INSURANCE COMPANY TO DISMISS
                     PLAINTIFF’S COMPLAINT


                          INDEX OF EXHIBITS


       Exhibit     Description
          A        Premier Businessowners Policy

          B        Policy Excerpts

          C        Arizona Mar. 19, 2020 and Mar. 30, 2020 Executive Orders

          D        Church’s Chicken Website

          E        Little Caesar’s Website

          F        Premier Businessowners Policy Certification
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 2 of 191




            EXHIBIT A
                Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 3 of 191




ACP BPFC3018831950                      INSURED COPY                                42   13155
                Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 4 of 191




ACP BPFC3018831950                      INSURED COPY                                42   13156
                Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 5 of 191




ACP BPFC3018831950                      INSURED COPY                                42   13157
              Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 6 of 191




                                             PREMIER FOOD SERVICE
                                             STATEMENT OF VALUES

Policy Number:     ACP BPFC 3018831950                                                         Policy Period:
                                                                                  From 01-01-20 To 01-01-21

The values shown on this Statement of Values reflect the values you have requested or agreed to for each indi-
vidual item that was included in the Blanket Limit of Insurance shown in the Declarations of your policy.

By your acceptance of this policy in the payment of the premium due, you are acknowledging that the values
shown below are correct to the best of your knowledge and belief.

BLANKET BUILDINGS/BLANKET PERSONAL PROPERTY


Loc. Bldg.       Description/Coverage Type                              Value          Valuation of Property

01 01            BUILDING                                                                   Replacement    cost
                 PERSONAL   PROPERTY                                                        Replacement    cost
02 01            BUILDING                                                                   Replacement    cost
                 PERSONAL   PROPERTY                                                        Replacement    cost
03 01            BUILDING                                                                   Replacement    cost
                 PERSONAL   PROPERTY                                                        Replacement    cost
04 01            BUILDING                                                                   Replacement    cost
                 PERSONAL   PROPERTY                                                        Replacement    cost
05 01            BUILDING                                                                   Replacement    cost
                 PERSONAL   PROPERTY                                                        Replacement    cost
06 01            BUILDING                                                                   Replacement    cost
                 PERSONAL   PROPERTY                                                        Replacement    cost
07 01            BUILDING                                                                   Replacement    cost
                 PERSONAL   PROPERTY                                                        Replacement    cost
08 01            BUILDING                                                                   Replacement    cost
                 PERSONAL   PROPERTY                                                        Replacement    cost
09 01            BUILDING                                                                   Replacement    cost
                 PERSONAL   PROPERTY                                                        Replacement    cost
10 01            BUILDING                                                                   Replacement    cost
                 PERSONAL   PROPERTY                                                        Replacement    cost
11 01            BUILDING                                                                   Replacement    cost
                 PERSONAL   PROPERTY                                                        Replacement    cost
12 01            BUILDING                                                                   Replacement    cost
                 PERSONAL   PROPERTY                                                        Replacement    cost
13 01            BUILDING                                                                   Replacement    cost
                 PERSONAL   PROPERTY                                                        Replacement    cost
14 01            BUILDING                                                                   Replacement    cost
                 PERSONAL   PROPERTY                                                        Replacement    cost
15 01            PERSONAL   PROPERTY                                                        Replacement    cost




PB 81 S1 (01-01)
DIRECT BILL     LEVX           ALM       INSURED COPY                     UID    TL    R          42   13158
                 Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 7 of 191




                                             STATEMENT OF VALUES

Policy Number:                                                                         Policy Period:
                                                                           From         To




Loc. Bldg.       Description/Coverage Type                         Value      Valuation of Property




PB 81 S1 (01-01)
                                               INSURED COPY                                       13159
              Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 8 of 191
                              ALLIED PROP AND CAS INS CO                                                                      41   26703
                              1100 LOCUST ST DEPT 1100                                                              RENEWAL
                              DES MOINES, IA 50391-2000




                                                      PREMIER FOOD SERVICE
                                                      COMMON DECLARATIONS

            Policy Number:        ACP     BPFC    3018831950

            Named Insured:        BORDER CHICKEN AZ, LLC
                                  - SEE NAMED INSURED SCHEDULE
          Mailing Address:        14485 E YELLOW SAGE LN
                                  VAIL, AZ 85641-2595
                Agency:           CHAPPELL SMITH & ASSOCIATES
               Address:           FRANKLIN TN 37067-6417
  Agency Phone Number:            (800)999-1109

              Policy Period:      Effective From 01-01-20  To 01-01-21
                                            12:01 AM Standard Time at your principal place of business.
Form of your business entity:           LIMITED LIABILITY CO

Description of your business:           FAST FOOD RESTAURANTS

     IN RETURN FOR THE PAYMENT OF THE PREMIUM AND SUBJECT TO ALL THE TERMS OF THIS POLICY,
                    WE AGREE TO PROVIDE THE INSURANCE STATED IN THIS POLICY.
CONTINUATION PROVISION: If we offer to continue your coverage and you or your representative do not accept,
this policy will automatically terminate on the expiration date of the current policy period stated above. Failure to
pay the required premium when due shall mean that you have not accepted our offer to continue your coverage.
This policy will terminate sooner if any portion of the current policy period premium is not paid when due.

RENEWAL POLICY NOTICE: In an effort to keep insurance premiums as low as possible, we have streamlined
your renewal policy by not including printed copies of policy forms or endorsements that have not changed from
your expiring policies, unless they include variable information that is unique to you. Refer to your prior policies for
printed copies of these forms. If you have a need for any form, they are available by request from your agent.




                                                                                         TOTAL POLICY PREMIUM

   Previous Policy Number

 ACP     BPFC    3008831950           ENTRY DATE                 12-26-19
                                                                                           Countersignature                    Date
These Common Policy Declarations, together with the Common Policy Conditions, Coverage Form Declarations,
Coverage Forms and any endorsements issued to form a part thereof, complete the Policy numbered above.

PB 81 00 (01-01)                                                                                                               Page 1 of 2
DIRECT BILL      LEVX                    ALM         INSURED COPY                               UID       TL     REPRINT      42   13160
                  Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 9 of 191


                                               PREMIER FOOD SERVICE

                                              SCHEDULE OF NAMED INSUREDS                      Policy Period:
Policy Number:     ACP   BPFC    3018831950                                From   01-01-20   To 01-01-21

Named Insured:
BORDER CHICKEN AZ, LLC
- BORDER CHICKEN AZ, LLC - DBA
CHURCH'S CHICKEN
BORDER CHICKEN NM, LLC - DBA
CHURCH'S CHICKE
LCAZ, LLC - DBA
LITTLE CAESARS




PB 81 00 (01-01)                                                                                Page 2 of 2
                                                 INSURED COPY                                        42   13161
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 10 of 191




ACP BPFC3018831950                      INSURED COPY                                42   13162
                                  Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 11 of 191
                                                    ALLIED PROP AND CAS INS CO



                                   CHANGE OF DECLARATIONS ENDORSEMENT - PLEASE READ CAREFULLY.
                    POLICY NUMBER ACP BPFC 3018831950                         PREMIER BUSINESSOWNERS POLICY
                      NAMED INSURED: BORDER CHICKEN AZ, LLC
                                     - SEE NAMED INSURED SCHEDULE
                    MAILING ADDRESS: 14485 E YELLOW SAGE LN
                                      VAIL, AZ 85641-2595
                         AGENT NAME: CHAPPELL SMITH & ASSOCIATES              41 26703    PREMIUM CREDIT
                      AGENT ADDRESS: FRANKLIN TN 37067                              005
                    POLICY PERIOD: FROM 01-01-20 TO 01-01-21 12:01 A.M. Standard Time
                    EFFECTIVE DATE OF CHANGE:      01-01-20    12:01 A.M. Standard Time
                                                                                           TOTAL PREMIUM
                    NOT A STATEMENT - YOUR BILLING WILL FOLLOW
                                                                                                              PREMIUM
PB8114 (01-01) 02




DIRECT BILL                   LEVX 20115                        INSURED COPY                   R       222856125   42   13163
          Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 12 of 191



                                          PREMIER FOOD SERVICE
                                         PROPERTY DECLARATIONS                                    Policy Period:
Policy Number:     ACP BPFC3018831950                                                 From 01-01-20 To 01-01-21
Description of Premises Number: 001      Building Number: 001 Construction: FRAME
Premises Address 402 W VALENCIA RD                              TUCSON          AZ        85706-7643
Premises ID
Occupancy T        Classification: FAST FOOD - FRANCHISED ONLY - WITHOUT PLAYGROUND - CHICKEN

                     Described as: FAST FOOD - CHICKEN - NO PLAYGROUND (45302)

  WE PROVIDE INSURANCE ONLY FOR THOSE COVERAGES INDICATED BY A LIMIT OR BY "INCLUDED".
  The Property Coverage provided at this premises is subject to a $ 1,000 Deductible, unless otherwise stated.
COVERAGES                                                                                  LIMITS OF INSURANCE
Building - Blanket Limit - Replacement cost
Business Personal Property - Blanket Limit - Replacement cost
ADDITIONAL COVERAGES - the Coverage Form Includes other Additional Coverages not shown.
Business Income - ALS - 12 Months - NO Hour Waiting Period - 60 Day Ordinary Payroll Limit
Extra Expense - Actual Loss Sustained (ALS) - 12 Months - NOHour Waiting Period
Equipment Breakdown
Automatic Increase in Insurance - Building
Automatic Increase in Insurance - Business Personal Property
Back Up of Sewer and Drain Water (limit shown per Building, subject to $25,000 policy aggregate)

Appurtenant Structures - 10% of Building Limit of Insurance - maximum $50,000 any one structure

OPTIONAL INCREASED LIMITS                               Included Limit      Additional Limit
Account Receivable                                            $25,000
Valuable Papers and Records (At the Described Premises)       $25,000
Forgery and Alteration                                        $10,000
Money and Securities - Inside the Premises                    $10,000
                        Outside the Premises (Limited)        $10,000
Outdoor Signs                                                  $2,500              $15,000
Outdoor Trees, Shrubs, Plants and Lawns                       $10,000
Business Personal Property Away From Premises                 $15,000
Business Personal Property Away From Premises - Transit       $15,000
Electronic Data                                               $10,000
Interruption of Computer Operations                           $10,000
Building Property of Others                                   $10,000
OPTIONAL COVERAGES - Other frequently purchased coverage options.
Employee Dishonesty
Ordinance or Law - 1 - Loss to Undamaged Portion
                   2 - Demolition Cost and Broadened Increased Cost of Construction
                   Ordinance or Law Broadened
Food Service PLUS Endorsement (PB2002)
  Spoilage From Power Outage - $500 Deductible
ADVANTAGE with Limited Employee Dishonesty Coverage - Blanket Additonal Limit




PROTECTIVE SAFEGUARDS
This premise has Protective Safeguards identified by symbols below. Insurance for Fire or Burglary and Robbery
at this premise will be excluded if you do not notify us immediately if any of these safeguards are impaired.
See PB 04 30 for a description of each symbol. APPLICABLE SYMBOLS:

PB 81 01 (04-11)           ALLIED PROPERTY AND CASUALTY INS COMPANY                                 Page 1 of 2
DIRECT BILL   LEVX             ALM       INSURED COPY                     UID    TL     REPRINT     42   13164
                 Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 13 of 191



                                                 PREMIER FOOD SERVICE
                                 MORTGAGEE ASSIGNMENT INFORMATION                           Policy Period:
Policy Number:     ACP BPFC3018831950                                            From 01-01-20To 01-01-21
Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




PB 81 01 (04-11)                                                                               Page 2 of 2
     DIRECT BILL       LEVX        ALM       INSURED COPY                  UID     TL              42   13165
          Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 14 of 191



                                          PREMIER FOOD SERVICE
                                         PROPERTY DECLARATIONS                                    Policy Period:
Policy Number:     ACP BPFC3018831950                                                 From 01-01-20 To 01-01-21
Description of Premises Number: 002      Building Number: 001 Construction: FRAME
Premises Address 546 N GRAND AVE                                NOGALES          AZ       85621-2709
Premises ID
Occupancy T        Classification: FAST FOOD - FRANCHISED ONLY - WITHOUT PLAYGROUND - CHICKEN

                     Described as: FAST FOOD - CHICKEN - NO PLAYGROUND (45302)

  WE PROVIDE INSURANCE ONLY FOR THOSE COVERAGES INDICATED BY A LIMIT OR BY "INCLUDED".
  The Property Coverage provided at this premises is subject to a $ 1,000 Deductible, unless otherwise stated.
COVERAGES                                                                                  LIMITS OF INSURANCE
Building - Blanketed - Replacement cost
Business Personal Property - Blanketed - Replacement cost
ADDITIONAL COVERAGES - the Coverage Form Includes other Additional Coverages not shown.
Business Income - ALS - 12 Months - NO Hour Waiting Period - 60 Day Ordinary Payroll Limit
Extra Expense - Actual Loss Sustained (ALS) - 12 Months - NOHour Waiting Period
Equipment Breakdown
Automatic Increase in Insurance - Building
Automatic Increase in Insurance - Business Personal Property
Back Up of Sewer and Drain Water (limit shown per Building, subject to $25,000 policy aggregate)

Appurtenant Structures - 10% of Building Limit of Insurance - maximum $50,000 any one structure

OPTIONAL INCREASED LIMITS                               Included Limit      Additional Limit
Account Receivable                                            $25,000
Valuable Papers and Records (At the Described Premises)       $25,000
Forgery and Alteration                                        $10,000
Money and Securities - Inside the Premises                    $10,000
                        Outside the Premises (Limited)        $10,000
Outdoor Signs                                                  $2,500              $15,000
Outdoor Trees, Shrubs, Plants and Lawns                       $10,000
Business Personal Property Away From Premises                 $15,000
Business Personal Property Away From Premises - Transit       $15,000
Electronic Data                                               $10,000
Interruption of Computer Operations                           $10,000
Building Property of Others                                   $10,000
OPTIONAL COVERAGES - Other frequently purchased coverage options.
Employee Dishonesty
Ordinance or Law - 1 - Loss to Undamaged Portion
                   2 - Demolition Cost and Broadened Increased Cost of Construction
                   Ordinance or Law Broadened
Food Service PLUS Endorsement (PB2002)
  Spoilage From Power Outage - $500 Deductible
ADVANTAGE with Limited Employee Dishonesty Coverage - Blanket Additonal Limit




PROTECTIVE SAFEGUARDS
This premise has Protective Safeguards identified by symbols below. Insurance for Fire or Burglary and Robbery
at this premise will be excluded if you do not notify us immediately if any of these safeguards are impaired.
See PB 04 30 for a description of each symbol. APPLICABLE SYMBOLS:

PB 81 01 (04-11)           ALLIED PROPERTY AND CASUALTY INS COMPANY                                 Page 1 of 2
DIRECT BILL   LEVX             ALM       INSURED COPY                     UID    TL     REPRINT     42   13166
                 Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 15 of 191



                                                 PREMIER FOOD SERVICE
                                 MORTGAGEE ASSIGNMENT INFORMATION                           Policy Period:
Policy Number:     ACP BPFC3018831950                                            From 01-01-20To 01-01-21
Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




PB 81 01 (04-11)                                                                               Page 2 of 2
     DIRECT BILL       LEVX        ALM       INSURED COPY                  UID     TL              42   13167
          Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 16 of 191



                                          PREMIER FOOD SERVICE
                                         PROPERTY DECLARATIONS                                    Policy Period:
Policy Number:     ACP BPFC3018831950                                                 From 01-01-20 To 01-01-21
Description of Premises Number: 003      Building Number: 001 Construction: FRAME
Premises Address 7090 E GOLF LINKS RD                           TUCSON          AZ        85730-1000
Premises ID
Occupancy T        Classification: FAST FOOD - FRANCHISED ONLY - WITHOUT PLAYGROUND - CHICKEN

                     Described as: FAST FOOD - CHICKEN - NO PLAYGROUND (45302)

  WE PROVIDE INSURANCE ONLY FOR THOSE COVERAGES INDICATED BY A LIMIT OR BY "INCLUDED".
  The Property Coverage provided at this premises is subject to a $ 1,000 Deductible, unless otherwise stated.
COVERAGES                                                                                  LIMITS OF INSURANCE
Building - Blanketed - Replacement cost
Business Personal Property - Blanketed - Replacement cost
ADDITIONAL COVERAGES - the Coverage Form Includes other Additional Coverages not shown.
Business Income - ALS - 12 Months - NO Hour Waiting Period - 60 Day Ordinary Payroll Limit
Extra Expense - Actual Loss Sustained (ALS) - 12 Months - NOHour Waiting Period
Equipment Breakdown
Automatic Increase in Insurance - Building
Automatic Increase in Insurance - Business Personal Property
Back Up of Sewer and Drain Water (limit shown per Building, subject to $25,000 policy aggregate)

Appurtenant Structures - 10% of Building Limit of Insurance - maximum $50,000 any one structure

OPTIONAL INCREASED LIMITS                               Included Limit      Additional Limit
Account Receivable                                            $25,000
Valuable Papers and Records (At the Described Premises)       $25,000
Forgery and Alteration                                        $10,000
Money and Securities - Inside the Premises                    $10,000
                        Outside the Premises (Limited)        $10,000
Outdoor Signs                                                  $2,500              $15,000
Outdoor Trees, Shrubs, Plants and Lawns                       $10,000
Business Personal Property Away From Premises                 $15,000
Business Personal Property Away From Premises - Transit       $15,000
Electronic Data                                               $10,000
Interruption of Computer Operations                           $10,000
Building Property of Others                                   $10,000
OPTIONAL COVERAGES - Other frequently purchased coverage options.
Employee Dishonesty
Ordinance or Law - 1 - Loss to Undamaged Portion
                   2 - Demolition Cost and Broadened Increased Cost of Construction
                   Ordinance or Law Broadened
Food Service PLUS Endorsement (PB2002)
  Spoilage From Power Outage - $500 Deductible
ADVANTAGE with Limited Employee Dishonesty Coverage - Blanket Additonal Limit




PROTECTIVE SAFEGUARDS
This premise has Protective Safeguards identified by symbols below. Insurance for Fire or Burglary and Robbery
at this premise will be excluded if you do not notify us immediately if any of these safeguards are impaired.
See PB 04 30 for a description of each symbol. APPLICABLE SYMBOLS:

PB 81 01 (04-11)           ALLIED PROPERTY AND CASUALTY INS COMPANY                                 Page 1 of 2
DIRECT BILL   LEVX             ALM       INSURED COPY                     UID    TL     REPRINT     42   13168
                 Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 17 of 191



                                                 PREMIER FOOD SERVICE
                                 MORTGAGEE ASSIGNMENT INFORMATION                           Policy Period:
Policy Number:     ACP BPFC3018831950                                            From 01-01-20To 01-01-21
Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




PB 81 01 (04-11)                                                                               Page 2 of 2
     DIRECT BILL       LEVX        ALM       INSURED COPY                  UID     TL              42   13169
          Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 18 of 191



                                          PREMIER FOOD SERVICE
                                         PROPERTY DECLARATIONS                                    Policy Period:
Policy Number:     ACP BPFC3018831950                                                 From 01-01-20 To 01-01-21
Description of Premises Number: 004      Building Number: 001 Construction: MASONRY NON-COMBUST
Premises Address 2080 HIGHWAY 60                                MIAMI          AZ         85539-9791
Premises ID
Occupancy T        Classification: FAST FOOD - FRANCHISED ONLY - WITHOUT PLAYGROUND - CHICKEN

                     Described as: FAST FOOD - CHICKEN - NO PLAYGROUND (45302)

  WE PROVIDE INSURANCE ONLY FOR THOSE COVERAGES INDICATED BY A LIMIT OR BY "INCLUDED".
  The Property Coverage provided at this premises is subject to a $ 1,000 Deductible, unless otherwise stated.
COVERAGES                                                                                  LIMITS OF INSURANCE
Building - Blanketed - Replacement cost
Business Personal Property - Blanketed - Replacement cost
ADDITIONAL COVERAGES - the Coverage Form Includes other Additional Coverages not shown.
Business Income - ALS - 12 Months - NO Hour Waiting Period - 60 Day Ordinary Payroll Limit
Extra Expense - Actual Loss Sustained (ALS) - 12 Months - NOHour Waiting Period
Equipment Breakdown
Automatic Increase in Insurance - Building
Automatic Increase in Insurance - Business Personal Property
Back Up of Sewer and Drain Water (limit shown per Building, subject to $25,000 policy aggregate)

Appurtenant Structures - 10% of Building Limit of Insurance - maximum $50,000 any one structure

OPTIONAL INCREASED LIMITS                               Included Limit      Additional Limit
Account Receivable                                            $25,000
Valuable Papers and Records (At the Described Premises)       $25,000
Forgery and Alteration                                        $10,000
Money and Securities - Inside the Premises                    $10,000
                        Outside the Premises (Limited)        $10,000
Outdoor Signs                                                  $2,500              $15,000
Outdoor Trees, Shrubs, Plants and Lawns                       $10,000
Business Personal Property Away From Premises                 $15,000
Business Personal Property Away From Premises - Transit       $15,000
Electronic Data                                               $10,000
Interruption of Computer Operations                           $10,000
Building Property of Others                                   $10,000
OPTIONAL COVERAGES - Other frequently purchased coverage options.
Employee Dishonesty
Ordinance or Law - 1 - Loss to Undamaged Portion
                   2 - Demolition Cost and Broadened Increased Cost of Construction
                   Ordinance or Law Broadened
Food Service PLUS Endorsement (PB2002)
  Spoilage From Power Outage - $500 Deductible
ADVANTAGE with Limited Employee Dishonesty Coverage - Blanket Additonal Limit




PROTECTIVE SAFEGUARDS
This premise has Protective Safeguards identified by symbols below. Insurance for Fire or Burglary and Robbery
at this premise will be excluded if you do not notify us immediately if any of these safeguards are impaired.
See PB 04 30 for a description of each symbol. APPLICABLE SYMBOLS:

PB 81 01 (04-11)           ALLIED PROPERTY AND CASUALTY INS COMPANY                                 Page 1 of 2
DIRECT BILL   LEVX             ALM       INSURED COPY                     UID    TL     REPRINT     42   13170
                 Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 19 of 191



                                                 PREMIER FOOD SERVICE
                                 MORTGAGEE ASSIGNMENT INFORMATION                           Policy Period:
Policy Number:     ACP BPFC3018831950                                            From 01-01-20To 01-01-21
Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




PB 81 01 (04-11)                                                                               Page 2 of 2
     DIRECT BILL       LEVX        ALM       INSURED COPY                  UID     TL              42   13171
          Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 20 of 191



                                          PREMIER FOOD SERVICE
                                         PROPERTY DECLARATIONS                                    Policy Period:
Policy Number:     ACP BPFC3018831950                                                 From 01-01-20 To 01-01-21
Description of Premises Number: 005      Building Number: 001 Construction: FRAME
Premises Address 3869 E GRANT RD                                TUCSON          AZ        85716-2944
Premises ID
Occupancy T        Classification: FAST FOOD - FRANCHISED ONLY - WITHOUT PLAYGROUND - CHICKEN

                     Described as: FAST FOOD - CHICKEN - NO PLAYGROUND (45302)

  WE PROVIDE INSURANCE ONLY FOR THOSE COVERAGES INDICATED BY A LIMIT OR BY "INCLUDED".
  The Property Coverage provided at this premises is subject to a $ 1,000 Deductible, unless otherwise stated.
COVERAGES                                                                                  LIMITS OF INSURANCE
Building - Blanketed - Replacement cost
Business Personal Property - Blanketed - Replacement cost
ADDITIONAL COVERAGES - the Coverage Form Includes other Additional Coverages not shown.
Business Income - ALS - 12 Months - NO Hour Waiting Period - 60 Day Ordinary Payroll Limit
Extra Expense - Actual Loss Sustained (ALS) - 12 Months - NOHour Waiting Period
Equipment Breakdown
Automatic Increase in Insurance - Building
Automatic Increase in Insurance - Business Personal Property
Back Up of Sewer and Drain Water (limit shown per Building, subject to $25,000 policy aggregate)

Appurtenant Structures - 10% of Building Limit of Insurance - maximum $50,000 any one structure

OPTIONAL INCREASED LIMITS                               Included Limit      Additional Limit
Account Receivable                                            $25,000
Valuable Papers and Records (At the Described Premises)       $25,000
Forgery and Alteration                                        $10,000
Money and Securities - Inside the Premises                    $10,000
                        Outside the Premises (Limited)        $10,000
Outdoor Signs                                                  $2,500              $15,000
Outdoor Trees, Shrubs, Plants and Lawns                       $10,000
Business Personal Property Away From Premises                 $15,000
Business Personal Property Away From Premises - Transit       $15,000
Electronic Data                                               $10,000
Interruption of Computer Operations                           $10,000
Building Property of Others                                   $10,000
OPTIONAL COVERAGES - Other frequently purchased coverage options.
Employee Dishonesty
Ordinance or Law - 1 - Loss to Undamaged Portion
                   2 - Demolition Cost and Broadened Increased Cost of Construction
                   Ordinance or Law Broadened
Food Service PLUS Endorsement (PB2002)
  Spoilage From Power Outage - $500 Deductible
ADVANTAGE with Limited Employee Dishonesty Coverage - Blanket Additonal Limit




PROTECTIVE SAFEGUARDS
This premise has Protective Safeguards identified by symbols below. Insurance for Fire or Burglary and Robbery
at this premise will be excluded if you do not notify us immediately if any of these safeguards are impaired.
See PB 04 30 for a description of each symbol. APPLICABLE SYMBOLS:

PB 81 01 (04-11)           ALLIED PROPERTY AND CASUALTY INS COMPANY                                 Page 1 of 2
DIRECT BILL   LEVX             ALM       INSURED COPY                     UID    TL     REPRINT     42   13172
                 Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 21 of 191



                                                 PREMIER FOOD SERVICE
                                 MORTGAGEE ASSIGNMENT INFORMATION                           Policy Period:
Policy Number:     ACP BPFC3018831950                                            From 01-01-20To 01-01-21
Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




PB 81 01 (04-11)                                                                               Page 2 of 2
     DIRECT BILL       LEVX        ALM       INSURED COPY                  UID     TL              42   13173
          Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 22 of 191



                                          PREMIER FOOD SERVICE
                                         PROPERTY DECLARATIONS                                    Policy Period:
Policy Number:     ACP BPFC3018831950                                                 From 01-01-20 To 01-01-21
Description of Premises Number: 006      Building Number: 001 Construction: JOISTED MASONRY
Premises Address 7980 E BROADWAY BLVD                           TUCSON           AZ        85710-3910
Premises ID
Occupancy T        Classification: FAST FOOD - FRANCHISED ONLY - WITHOUT PLAYGROUND - CHICKEN

                     Described as: FAST FOOD - CHICKEN - NO PLAYGROUND (45302)

  WE PROVIDE INSURANCE ONLY FOR THOSE COVERAGES INDICATED BY A LIMIT OR BY "INCLUDED".
  The Property Coverage provided at this premises is subject to a $ 1,000 Deductible, unless otherwise stated.
COVERAGES                                                                                  LIMITS OF INSURANCE
Building - Blanketed - Replacement cost
Business Personal Property - Blanketed - Replacement cost
ADDITIONAL COVERAGES - the Coverage Form Includes other Additional Coverages not shown.
Business Income - ALS - 12 Months - NO Hour Waiting Period - 60 Day Ordinary Payroll Limit
Extra Expense - Actual Loss Sustained (ALS) - 12 Months - NOHour Waiting Period
Equipment Breakdown
Automatic Increase in Insurance - Building
Automatic Increase in Insurance - Business Personal Property
Back Up of Sewer and Drain Water (limit shown per Building, subject to $25,000 policy aggregate)

Appurtenant Structures - 10% of Building Limit of Insurance - maximum $50,000 any one structure

OPTIONAL INCREASED LIMITS                               Included Limit      Additional Limit
Account Receivable                                            $25,000
Valuable Papers and Records (At the Described Premises)       $25,000
Forgery and Alteration                                        $10,000
Money and Securities - Inside the Premises                    $10,000
                        Outside the Premises (Limited)        $10,000
Outdoor Signs                                                  $2,500              $15,000
Outdoor Trees, Shrubs, Plants and Lawns                       $10,000
Business Personal Property Away From Premises                 $15,000
Business Personal Property Away From Premises - Transit       $15,000
Electronic Data                                               $10,000
Interruption of Computer Operations                           $10,000
Building Property of Others                                   $10,000
OPTIONAL COVERAGES - Other frequently purchased coverage options.
Employee Dishonesty
Ordinance or Law - 1 - Loss to Undamaged Portion
                   2 - Demolition Cost and Broadened Increased Cost of Construction
                   Ordinance or Law Broadened
Food Service PLUS Endorsement (PB2002)
  Spoilage From Power Outage - $500 Deductible
ADVANTAGE with Limited Employee Dishonesty Coverage - Blanket Additonal Limit




PROTECTIVE SAFEGUARDS
This premise has Protective Safeguards identified by symbols below. Insurance for Fire or Burglary and Robbery
at this premise will be excluded if you do not notify us immediately if any of these safeguards are impaired.
See PB 04 30 for a description of each symbol. APPLICABLE SYMBOLS:

PB 81 01 (04-11)           ALLIED PROPERTY AND CASUALTY INS COMPANY                                 Page 1 of 2
DIRECT BILL   LEVX             ALM       INSURED COPY                     UID    TL     REPRINT     42   13174
                 Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 23 of 191



                                                 PREMIER FOOD SERVICE
                                 MORTGAGEE ASSIGNMENT INFORMATION                           Policy Period:
Policy Number:     ACP BPFC3018831950                                            From 01-01-20To 01-01-21
Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




PB 81 01 (04-11)                                                                               Page 2 of 2
     DIRECT BILL       LEVX        ALM       INSURED COPY                  UID     TL              42   13175
          Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 24 of 191



                                          PREMIER FOOD SERVICE
                                         PROPERTY DECLARATIONS                                    Policy Period:
Policy Number:     ACP BPFC3018831950                                                 From 01-01-20 To 01-01-21
Description of Premises Number: 007      Building Number: 001 Construction: MASONRY NON-COMBUST
Premises Address 3970 E 22ND ST                                 TUCSON          AZ        85711-5333
Premises ID
Occupancy T        Classification: FAST FOOD - FRANCHISED ONLY - WITHOUT PLAYGROUND - CHICKEN

                     Described as: FAST FOOD - CHICKEN - NO PLAYGROUND (45302)

  WE PROVIDE INSURANCE ONLY FOR THOSE COVERAGES INDICATED BY A LIMIT OR BY "INCLUDED".
  The Property Coverage provided at this premises is subject to a $ 1,000 Deductible, unless otherwise stated.
COVERAGES                                                                                  LIMITS OF INSURANCE
Building - Blanketed - Replacement cost
Business Personal Property - Blanketed - Replacement cost
ADDITIONAL COVERAGES - the Coverage Form Includes other Additional Coverages not shown.
Business Income - ALS - 12 Months - NO Hour Waiting Period - 60 Day Ordinary Payroll Limit
Extra Expense - Actual Loss Sustained (ALS) - 12 Months - NOHour Waiting Period
Equipment Breakdown
Automatic Increase in Insurance - Building
Automatic Increase in Insurance - Business Personal Property
Back Up of Sewer and Drain Water (limit shown per Building, subject to $25,000 policy aggregate)

Appurtenant Structures - 10% of Building Limit of Insurance - maximum $50,000 any one structure

OPTIONAL INCREASED LIMITS                               Included Limit      Additional Limit
Account Receivable                                            $25,000
Valuable Papers and Records (At the Described Premises)       $25,000
Forgery and Alteration                                        $10,000
Money and Securities - Inside the Premises                    $10,000
                        Outside the Premises (Limited)        $10,000
Outdoor Signs                                                  $2,500              $15,000
Outdoor Trees, Shrubs, Plants and Lawns                       $10,000
Business Personal Property Away From Premises                 $15,000
Business Personal Property Away From Premises - Transit       $15,000
Electronic Data                                               $10,000
Interruption of Computer Operations                           $10,000
Building Property of Others                                   $10,000
OPTIONAL COVERAGES - Other frequently purchased coverage options.
Employee Dishonesty
Ordinance or Law - 1 - Loss to Undamaged Portion
                   2 - Demolition Cost and Broadened Increased Cost of Construction
                   Ordinance or Law Broadened
Food Service PLUS Endorsement (PB2002)
  Spoilage From Power Outage - $500 Deductible
ADVANTAGE with Limited Employee Dishonesty Coverage - Blanket Additonal Limit




PROTECTIVE SAFEGUARDS
This premise has Protective Safeguards identified by symbols below. Insurance for Fire or Burglary and Robbery
at this premise will be excluded if you do not notify us immediately if any of these safeguards are impaired.
See PB 04 30 for a description of each symbol. APPLICABLE SYMBOLS:

PB 81 01 (04-11)           ALLIED PROPERTY AND CASUALTY INS COMPANY                                 Page 1 of 2
DIRECT BILL   LEVX             ALM       INSURED COPY                     UID    TL     REPRINT     42   13176
                 Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 25 of 191



                                                 PREMIER FOOD SERVICE
                                 MORTGAGEE ASSIGNMENT INFORMATION                           Policy Period:
Policy Number:     ACP BPFC3018831950                                            From 01-01-20To 01-01-21
Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




PB 81 01 (04-11)                                                                               Page 2 of 2
     DIRECT BILL       LEVX        ALM       INSURED COPY                  UID     TL              42   13177
          Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 26 of 191



                                          PREMIER FOOD SERVICE
                                         PROPERTY DECLARATIONS                                    Policy Period:
Policy Number:     ACP BPFC3018831950                                                 From 01-01-20 To 01-01-21
Description of Premises Number: 008      Building Number: 001 Construction: MASONRY NON-COMBUST
Premises Address 1704 W AJO WAY                                 TUCSON          AZ        85713-5601
Premises ID
Occupancy T        Classification: FAST FOOD - FRANCHISED ONLY - WITHOUT PLAYGROUND - CHICKEN

                     Described as: FAST FOOD - CHICKEN - NO PLAYGROUND (45302)

  WE PROVIDE INSURANCE ONLY FOR THOSE COVERAGES INDICATED BY A LIMIT OR BY "INCLUDED".
  The Property Coverage provided at this premises is subject to a $ 1,000 Deductible, unless otherwise stated.
COVERAGES                                                                                  LIMITS OF INSURANCE
Building - Blanketed - Replacement cost
Business Personal Property - Blanketed - Replacement cost
ADDITIONAL COVERAGES - the Coverage Form Includes other Additional Coverages not shown.
Business Income - ALS - 12 Months - NO Hour Waiting Period - 60 Day Ordinary Payroll Limit
Extra Expense - Actual Loss Sustained (ALS) - 12 Months - NOHour Waiting Period
Equipment Breakdown
Automatic Increase in Insurance - Building
Automatic Increase in Insurance - Business Personal Property
Back Up of Sewer and Drain Water (limit shown per Building, subject to $25,000 policy aggregate)

Appurtenant Structures - 10% of Building Limit of Insurance - maximum $50,000 any one structure

OPTIONAL INCREASED LIMITS                               Included Limit      Additional Limit
Account Receivable                                            $25,000
Valuable Papers and Records (At the Described Premises)       $25,000
Forgery and Alteration                                        $10,000
Money and Securities - Inside the Premises                    $10,000
                        Outside the Premises (Limited)        $10,000
Outdoor Signs                                                  $2,500              $15,000
Outdoor Trees, Shrubs, Plants and Lawns                       $10,000
Business Personal Property Away From Premises                 $15,000
Business Personal Property Away From Premises - Transit       $15,000
Electronic Data                                               $10,000
Interruption of Computer Operations                           $10,000
Building Property of Others                                   $10,000
OPTIONAL COVERAGES - Other frequently purchased coverage options.
Employee Dishonesty
Ordinance or Law - 1 - Loss to Undamaged Portion
                   2 - Demolition Cost and Broadened Increased Cost of Construction
                   Ordinance or Law Broadened
Food Service PLUS Endorsement (PB2002)
  Spoilage From Power Outage - $500 Deductible
ADVANTAGE with Limited Employee Dishonesty Coverage - Blanket Additonal Limit




PROTECTIVE SAFEGUARDS
This premise has Protective Safeguards identified by symbols below. Insurance for Fire or Burglary and Robbery
at this premise will be excluded if you do not notify us immediately if any of these safeguards are impaired.
See PB 04 30 for a description of each symbol. APPLICABLE SYMBOLS:

PB 81 01 (04-11)           ALLIED PROPERTY AND CASUALTY INS COMPANY                                 Page 1 of 2
DIRECT BILL   LEVX             ALM       INSURED COPY                     UID    TL     REPRINT     42   13178
                 Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 27 of 191



                                                 PREMIER FOOD SERVICE
                                 MORTGAGEE ASSIGNMENT INFORMATION                           Policy Period:
Policy Number:     ACP BPFC3018831950                                            From 01-01-20To 01-01-21
Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




PB 81 01 (04-11)                                                                               Page 2 of 2
     DIRECT BILL       LEVX        ALM       INSURED COPY                  UID     TL              42   13179
          Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 28 of 191



                                          PREMIER FOOD SERVICE
                                         PROPERTY DECLARATIONS                                    Policy Period:
Policy Number:     ACP BPFC3018831950                                                 From 01-01-20 To 01-01-21
Description of Premises Number: 009      Building Number: 001 Construction: FRAME
Premises Address 3602 S 6TH AVE                                 TUCSON          AZ        85713-6113
Premises ID
Occupancy T        Classification: FAST FOOD - FRANCHISED ONLY - WITHOUT PLAYGROUND - CHICKEN

                     Described as: FAST FOOD - CHICKEN - NO PLAYGROUND (45302)

  WE PROVIDE INSURANCE ONLY FOR THOSE COVERAGES INDICATED BY A LIMIT OR BY "INCLUDED".
  The Property Coverage provided at this premises is subject to a $ 1,000 Deductible, unless otherwise stated.
COVERAGES                                                                                  LIMITS OF INSURANCE
Building - Blanketed - Replacement cost
Business Personal Property - Blanketed - Replacement cost
ADDITIONAL COVERAGES - the Coverage Form Includes other Additional Coverages not shown.
Business Income - ALS - 12 Months - NO Hour Waiting Period - 60 Day Ordinary Payroll Limit
Extra Expense - Actual Loss Sustained (ALS) - 12 Months - NOHour Waiting Period
Equipment Breakdown
Automatic Increase in Insurance - Building
Automatic Increase in Insurance - Business Personal Property
Back Up of Sewer and Drain Water (limit shown per Building, subject to $25,000 policy aggregate)

Appurtenant Structures - 10% of Building Limit of Insurance - maximum $50,000 any one structure

OPTIONAL INCREASED LIMITS                               Included Limit      Additional Limit
Account Receivable                                            $25,000
Valuable Papers and Records (At the Described Premises)       $25,000
Forgery and Alteration                                        $10,000
Money and Securities - Inside the Premises                    $10,000
                        Outside the Premises (Limited)        $10,000
Outdoor Signs                                                  $2,500              $15,000
Outdoor Trees, Shrubs, Plants and Lawns                       $10,000
Business Personal Property Away From Premises                 $15,000
Business Personal Property Away From Premises - Transit       $15,000
Electronic Data                                               $10,000
Interruption of Computer Operations                           $10,000
Building Property of Others                                   $10,000
OPTIONAL COVERAGES - Other frequently purchased coverage options.
Employee Dishonesty
Ordinance or Law - 1 - Loss to Undamaged Portion
                   2 - Demolition Cost and Broadened Increased Cost of Construction
                   Ordinance or Law Broadened
Food Service PLUS Endorsement (PB2002)
  Spoilage From Power Outage - $500 Deductible
ADVANTAGE with Limited Employee Dishonesty Coverage - Blanket Additonal Limit




PROTECTIVE SAFEGUARDS
This premise has Protective Safeguards identified by symbols below. Insurance for Fire or Burglary and Robbery
at this premise will be excluded if you do not notify us immediately if any of these safeguards are impaired.
See PB 04 30 for a description of each symbol. APPLICABLE SYMBOLS:

PB 81 01 (04-11)           ALLIED PROPERTY AND CASUALTY INS COMPANY                                 Page 1 of 2
DIRECT BILL   LEVX             ALM       INSURED COPY                     UID    TL     REPRINT     42   13180
                 Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 29 of 191



                                                 PREMIER FOOD SERVICE
                                 MORTGAGEE ASSIGNMENT INFORMATION                           Policy Period:
Policy Number:     ACP BPFC3018831950                                            From 01-01-20To 01-01-21
Additional Interest: L     Interest Number:       1         Loan Number:
Interest: CONTENTS LOC 9-1
MCY PROPERTIES LLC
AN ARIZONA LIMITED LIABILITY CO
2325 E GRANT RD, TUCSON, AZ, 85719-3416
Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




PB 81 01 (04-11)                                                                               Page 2 of 2
     DIRECT BILL       LEVX        ALM       INSURED COPY                  UID     TL              42   13181
          Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 30 of 191



                                          PREMIER FOOD SERVICE
                                         PROPERTY DECLARATIONS                                    Policy Period:
Policy Number:     ACP BPFC3018831950                                                 From 01-01-20 To 01-01-21
Description of Premises Number: 010      Building Number: 001 Construction: FRAME
Premises Address 300 E SECOND ST                                WINSLOW          AZ       86047-3942
Premises ID
Occupancy OO       Classification: FAST FOOD - FRANCHISED ONLY - WITHOUT PLAYGROUND - CHICKEN

                     Described as: FAST FOOD - CHICKEN - NO PLAYGROUND (45302)

  WE PROVIDE INSURANCE ONLY FOR THOSE COVERAGES INDICATED BY A LIMIT OR BY "INCLUDED".
  The Property Coverage provided at this premises is subject to a $ 1,000 Deductible, unless otherwise stated.
COVERAGES                                                                                  LIMITS OF INSURANCE
Building - Blanketed - Replacement cost
Business Personal Property - Blanketed - Replacement cost
ADDITIONAL COVERAGES - the Coverage Form Includes other Additional Coverages not shown.
Business Income - ALS - 12 Months - NO Hour Waiting Period - 60 Day Ordinary Payroll Limit
Extra Expense - Actual Loss Sustained (ALS) - 12 Months - NOHour Waiting Period
Equipment Breakdown
Automatic Increase in Insurance - Building
Automatic Increase in Insurance - Business Personal Property
Back Up of Sewer and Drain Water (limit shown per Building, subject to $25,000 policy aggregate)

Appurtenant Structures - 10% of Building Limit of Insurance - maximum $50,000 any one structure

OPTIONAL INCREASED LIMITS                               Included Limit      Additional Limit
Account Receivable                                            $25,000
Valuable Papers and Records (At the Described Premises)       $25,000
Forgery and Alteration                                        $10,000
Money and Securities - Inside the Premises                    $10,000
                        Outside the Premises (Limited)        $10,000
Outdoor Signs                                                  $2,500              $15,000
Outdoor Trees, Shrubs, Plants and Lawns                       $10,000
Business Personal Property Away From Premises                 $15,000
Business Personal Property Away From Premises - Transit       $15,000
Electronic Data                                               $10,000
Interruption of Computer Operations                           $10,000
Building Property of Others                                   $10,000
OPTIONAL COVERAGES - Other frequently purchased coverage options.
Employee Dishonesty
Ordinance or Law - 1 - Loss to Undamaged Portion
                   2 - Demolition Cost and Broadened Increased Cost of Construction
                   Ordinance or Law Broadened
Food Service PLUS Endorsement (PB2002)
  Spoilage From Power Outage - $500 Deductible
ADVANTAGE with Limited Employee Dishonesty Coverage - Blanket Additonal Limit




PROTECTIVE SAFEGUARDS
This premise has Protective Safeguards identified by symbols below. Insurance for Fire or Burglary and Robbery
at this premise will be excluded if you do not notify us immediately if any of these safeguards are impaired.
See PB 04 30 for a description of each symbol. APPLICABLE SYMBOLS:

PB 81 01 (04-11)           ALLIED PROPERTY AND CASUALTY INS COMPANY                                 Page 1 of 2
DIRECT BILL   LEVX             ALM       INSURED COPY                     UID    TL     REPRINT     42   13182
                 Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 31 of 191



                                                 PREMIER FOOD SERVICE
                                 MORTGAGEE ASSIGNMENT INFORMATION                           Policy Period:
Policy Number:     ACP BPFC3018831950                                            From 01-01-20To 01-01-21
Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




PB 81 01 (04-11)                                                                               Page 2 of 2
     DIRECT BILL       LEVX        ALM       INSURED COPY                  UID     TL              42   13183
          Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 32 of 191



                                          PREMIER FOOD SERVICE
                                         PROPERTY DECLARATIONS                                    Policy Period:
Policy Number:     ACP BPFC3018831950                                                 From 01-01-20 To 01-01-21
Description of Premises Number: 011      Building Number: 001 Construction: FRAME
Premises Address 1233 E FLORENCE BLVD                           CASA GRANDE       AZ      85122-4224
Premises ID
Occupancy T        Classification: FAST FOOD - FRANCHISED ONLY - WITHOUT PLAYGROUND - CHICKEN

                     Described as: FAST FOOD - CHICKEN - NO PLAYGROUND (45302)

  WE PROVIDE INSURANCE ONLY FOR THOSE COVERAGES INDICATED BY A LIMIT OR BY "INCLUDED".
  The Property Coverage provided at this premises is subject to a $ 1,000 Deductible, unless otherwise stated.
COVERAGES                                                                                  LIMITS OF INSURANCE
Building - Blanketed - Replacement cost
Business Personal Property - Blanketed - Replacement cost
ADDITIONAL COVERAGES - the Coverage Form Includes other Additional Coverages not shown.
Business Income - ALS - 12 Months - NO Hour Waiting Period - 60 Day Ordinary Payroll Limit
Extra Expense - Actual Loss Sustained (ALS) - 12 Months - NOHour Waiting Period
Equipment Breakdown
Automatic Increase in Insurance - Building
Automatic Increase in Insurance - Business Personal Property
Back Up of Sewer and Drain Water (limit shown per Building, subject to $25,000 policy aggregate)

Appurtenant Structures - 10% of Building Limit of Insurance - maximum $50,000 any one structure

OPTIONAL INCREASED LIMITS                               Included Limit      Additional Limit
Account Receivable                                            $25,000
Valuable Papers and Records (At the Described Premises)       $25,000
Forgery and Alteration                                        $10,000
Money and Securities - Inside the Premises                    $10,000
                        Outside the Premises (Limited)        $10,000
Outdoor Signs                                                  $2,500              $15,000
Outdoor Trees, Shrubs, Plants and Lawns                       $10,000
Business Personal Property Away From Premises                 $15,000
Business Personal Property Away From Premises - Transit       $15,000
Electronic Data                                               $10,000
Interruption of Computer Operations                           $10,000
Building Property of Others                                   $10,000
OPTIONAL COVERAGES - Other frequently purchased coverage options.
Employee Dishonesty
Ordinance or Law - 1 - Loss to Undamaged Portion
                   2 - Demolition Cost and Broadened Increased Cost of Construction
                   Ordinance or Law Broadened
Food Service PLUS Endorsement (PB2002)
  Spoilage From Power Outage - $500 Deductible
ADVANTAGE with Limited Employee Dishonesty Coverage - Blanket Additonal Limit




PROTECTIVE SAFEGUARDS
This premise has Protective Safeguards identified by symbols below. Insurance for Fire or Burglary and Robbery
at this premise will be excluded if you do not notify us immediately if any of these safeguards are impaired.
See PB 04 30 for a description of each symbol. APPLICABLE SYMBOLS:

PB 81 01 (04-11)           ALLIED PROPERTY AND CASUALTY INS COMPANY                                 Page 1 of 2
DIRECT BILL   LEVX             ALM       INSURED COPY                     UID    TL     REPRINT     42   13184
                 Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 33 of 191



                                                 PREMIER FOOD SERVICE
                                 MORTGAGEE ASSIGNMENT INFORMATION                           Policy Period:
Policy Number:     ACP BPFC3018831950                                            From 01-01-20To 01-01-21
Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




PB 81 01 (04-11)                                                                               Page 2 of 2
     DIRECT BILL       LEVX        ALM       INSURED COPY                  UID     TL              42   13185
          Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 34 of 191



                                          PREMIER FOOD SERVICE
                                         PROPERTY DECLARATIONS                                    Policy Period:
Policy Number:     ACP BPFC3018831950                                                 From 01-01-20 To 01-01-21
Description of Premises Number: 012      Building Number: 001 Construction: FRAME
Premises Address 1840 W PEORIA AVE                              PHOENIX         AZ        85029-5038
Premises ID
Occupancy T        Classification: FAST FOOD - FRANCHISED ONLY - WITHOUT PLAYGROUND - CHICKEN

                     Described as: FAST FOOD - CHICKEN - NO PLAYGROUND (45302)

  WE PROVIDE INSURANCE ONLY FOR THOSE COVERAGES INDICATED BY A LIMIT OR BY "INCLUDED".
  The Property Coverage provided at this premises is subject to a $ 1,000 Deductible, unless otherwise stated.
COVERAGES                                                                                  LIMITS OF INSURANCE
Building - Blanketed - Replacement cost
Business Personal Property - Blanketed - Replacement cost
ADDITIONAL COVERAGES - the Coverage Form Includes other Additional Coverages not shown.
Business Income - ALS - 12 Months - NO Hour Waiting Period - 60 Day Ordinary Payroll Limit
Extra Expense - Actual Loss Sustained (ALS) - 12 Months - NOHour Waiting Period
Equipment Breakdown
Automatic Increase in Insurance - Building
Automatic Increase in Insurance - Business Personal Property
Back Up of Sewer and Drain Water (limit shown per Building, subject to $25,000 policy aggregate)

Appurtenant Structures - 10% of Building Limit of Insurance - maximum $50,000 any one structure

OPTIONAL INCREASED LIMITS                               Included Limit      Additional Limit
Account Receivable                                            $25,000
Valuable Papers and Records (At the Described Premises)       $25,000
Forgery and Alteration                                        $10,000
Money and Securities - Inside the Premises                    $10,000
                        Outside the Premises (Limited)        $10,000
Outdoor Signs                                                  $2,500              $15,000
Outdoor Trees, Shrubs, Plants and Lawns                       $10,000
Business Personal Property Away From Premises                 $15,000
Business Personal Property Away From Premises - Transit       $15,000
Electronic Data                                               $10,000
Interruption of Computer Operations                           $10,000
Building Property of Others                                   $10,000
OPTIONAL COVERAGES - Other frequently purchased coverage options.
Employee Dishonesty
Ordinance or Law - 1 - Loss to Undamaged Portion
                   2 - Demolition Cost and Broadened Increased Cost of Construction
                   Ordinance or Law Broadened
Food Service PLUS Endorsement (PB2002)
  Spoilage From Power Outage - $500 Deductible
ADVANTAGE with Limited Employee Dishonesty Coverage - Blanket Additonal Limit




PROTECTIVE SAFEGUARDS
This premise has Protective Safeguards identified by symbols below. Insurance for Fire or Burglary and Robbery
at this premise will be excluded if you do not notify us immediately if any of these safeguards are impaired.
See PB 04 30 for a description of each symbol. APPLICABLE SYMBOLS:

PB 81 01 (04-11)           ALLIED PROPERTY AND CASUALTY INS COMPANY                                 Page 1 of 2
DIRECT BILL   LEVX             ALM       INSURED COPY                     UID    TL     REPRINT     42   13186
                 Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 35 of 191



                                                 PREMIER FOOD SERVICE
                                 MORTGAGEE ASSIGNMENT INFORMATION                           Policy Period:
Policy Number:     ACP BPFC3018831950                                            From 01-01-20To 01-01-21
Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




PB 81 01 (04-11)                                                                               Page 2 of 2
     DIRECT BILL       LEVX        ALM       INSURED COPY                  UID     TL              42   13187
          Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 36 of 191



                                          PREMIER FOOD SERVICE
                                         PROPERTY DECLARATIONS                                    Policy Period:
Policy Number:     ACP BPFC3018831950                                                 From 01-01-20 To 01-01-21
Description of Premises Number: 013      Building Number: 001 Construction: FRAME
Premises Address 94 W 5TH ST                                    DOUGLAS          AZ       85607-2851
Premises ID
Occupancy T        Classification: FAST FOOD - FRANCHISED ONLY - WITHOUT PLAYGROUND - CHICKEN

                     Described as: FAST FOOD - CHICKEN - NO PLAYGROUND (45302)

  WE PROVIDE INSURANCE ONLY FOR THOSE COVERAGES INDICATED BY A LIMIT OR BY "INCLUDED".
  The Property Coverage provided at this premises is subject to a $ 1,000 Deductible, unless otherwise stated.
COVERAGES                                                                                  LIMITS OF INSURANCE
Building - Blanketed - Replacement cost
Business Personal Property - Blanketed - Replacement cost
ADDITIONAL COVERAGES - the Coverage Form Includes other Additional Coverages not shown.
Business Income - ALS - 12 Months - NO Hour Waiting Period - 60 Day Ordinary Payroll Limit
Extra Expense - Actual Loss Sustained (ALS) - 12 Months - NOHour Waiting Period
Equipment Breakdown
Automatic Increase in Insurance - Building
Automatic Increase in Insurance - Business Personal Property
Back Up of Sewer and Drain Water (limit shown per Building, subject to $25,000 policy aggregate)

Appurtenant Structures - 10% of Building Limit of Insurance - maximum $50,000 any one structure

OPTIONAL INCREASED LIMITS                               Included Limit      Additional Limit
Account Receivable                                            $25,000
Valuable Papers and Records (At the Described Premises)       $25,000
Forgery and Alteration                                        $10,000
Money and Securities - Inside the Premises                    $10,000
                        Outside the Premises (Limited)        $10,000
Outdoor Signs                                                  $2,500              $15,000
Outdoor Trees, Shrubs, Plants and Lawns                       $10,000
Business Personal Property Away From Premises                 $15,000
Business Personal Property Away From Premises - Transit       $15,000
Electronic Data                                               $10,000
Interruption of Computer Operations                           $10,000
Building Property of Others                                   $10,000
OPTIONAL COVERAGES - Other frequently purchased coverage options.
Employee Dishonesty
Ordinance or Law - 1 - Loss to Undamaged Portion
                   2 - Demolition Cost and Broadened Increased Cost of Construction
                   Ordinance or Law Broadened
Food Service PLUS Endorsement (PB2002)
  Spoilage From Power Outage - $500 Deductible
ADVANTAGE with Limited Employee Dishonesty Coverage - Blanket Additonal Limit




PROTECTIVE SAFEGUARDS
This premise has Protective Safeguards identified by symbols below. Insurance for Fire or Burglary and Robbery
at this premise will be excluded if you do not notify us immediately if any of these safeguards are impaired.
See PB 04 30 for a description of each symbol. APPLICABLE SYMBOLS:

PB 81 01 (04-11)           ALLIED PROPERTY AND CASUALTY INS COMPANY                                 Page 1 of 2
DIRECT BILL   LEVX             ALM       INSURED COPY                     UID    TL     REPRINT     42   13188
                 Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 37 of 191



                                                 PREMIER FOOD SERVICE
                                 MORTGAGEE ASSIGNMENT INFORMATION                           Policy Period:
Policy Number:     ACP BPFC3018831950                                            From 01-01-20To 01-01-21
Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




PB 81 01 (04-11)                                                                               Page 2 of 2
     DIRECT BILL       LEVX        ALM       INSURED COPY                  UID     TL              42   13189
          Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 38 of 191



                                          PREMIER FOOD SERVICE
                                         PROPERTY DECLARATIONS                                    Policy Period:
Policy Number:     ACP BPFC3018831950                                                 From 01-01-20 To 01-01-21
Description of Premises Number: 014      Building Number: 001 Construction: MASONRY NON-COMBUST
Premises Address 3801 SOUTHERN BLVD SE                          RIO RANCHO       NM       87124-2082
Premises ID
Occupancy T        Classification: FAST FOOD - FRANCHISED ONLY - WITHOUT PLAYGROUND - CHICKEN

                     Described as: CHURCH'S CHICKEN

  WE PROVIDE INSURANCE ONLY FOR THOSE COVERAGES INDICATED BY A LIMIT OR BY "INCLUDED".
  The Property Coverage provided at this premises is subject to a $ 1,000 Deductible, unless otherwise stated.
COVERAGES                                                                                  LIMITS OF INSURANCE
Building - Blanketed - Replacement cost
Business Personal Property - Blanketed - Replacement cost
ADDITIONAL COVERAGES - the Coverage Form Includes other Additional Coverages not shown.
Business Income - ALS - 12 Months - NO Hour Waiting Period - 60 Day Ordinary Payroll Limit
Extra Expense - Actual Loss Sustained (ALS) - 12 Months - NOHour Waiting Period
Equipment Breakdown
Automatic Increase in Insurance - Building
Automatic Increase in Insurance - Business Personal Property
Back Up of Sewer and Drain Water (limit shown per Building, subject to $25,000 policy aggregate)

Appurtenant Structures - 10% of Building Limit of Insurance - maximum $50,000 any one structure

OPTIONAL INCREASED LIMITS                               Included Limit      Additional Limit
Account Receivable                                            $25,000
Valuable Papers and Records (At the Described Premises)       $25,000
Forgery and Alteration                                        $10,000
Money and Securities - Inside the Premises                    $10,000
                        Outside the Premises (Limited)        $10,000
Outdoor Signs                                                  $2,500
Outdoor Trees, Shrubs, Plants and Lawns                       $10,000
Business Personal Property Away From Premises                 $15,000
Business Personal Property Away From Premises - Transit       $15,000
Electronic Data                                               $10,000
Interruption of Computer Operations                           $10,000
Building Property of Others                                   $10,000
OPTIONAL COVERAGES - Other frequently purchased coverage options.
Employee Dishonesty
Ordinance or Law - 1 - Loss to Undamaged Portion
                   2 - Demolition Cost and Broadened Increased Cost of Construction
                   Ordinance or Law Broadened
Food Service PLUS Endorsement (PB2002)
  Spoilage From Power Outage - $500 Deductible
ADVANTAGE with Limited Employee Dishonesty Coverage - Blanket Additonal Limit




PROTECTIVE SAFEGUARDS
This premise has Protective Safeguards identified by symbols below. Insurance for Fire or Burglary and Robbery
at this premise will be excluded if you do not notify us immediately if any of these safeguards are impaired.
See PB 04 30 for a description of each symbol. APPLICABLE SYMBOLS:

PB 81 01 (04-11)          ALLIED PROPERTY AND CASUALTY INS COMPANY                                  Page 1 of 2
DIRECT BILL   LEVX            ALM        INSURED COPY                     UID    TL     REPRINT     42   13190
                 Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 39 of 191



                                                 PREMIER FOOD SERVICE
                                 MORTGAGEE ASSIGNMENT INFORMATION                           Policy Period:
Policy Number:     ACP BPFC3018831950                                            From 01-01-20To 01-01-21
Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




PB 81 01 (04-11)                                                                               Page 2 of 2
     DIRECT BILL       LEVX        ALM       INSURED COPY                  UID     TL              42   13191
          Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 40 of 191



                                          PREMIER FOOD SERVICE
                                         PROPERTY DECLARATIONS                                    Policy Period:
Policy Number:     ACP BPFC3018831950                                                 From 01-01-20 To 01-01-21
Description of Premises Number: 015       Building Number: 001     Construction: MASONRY NON-COMBUST
Premises Address 3730 W HAPPY VALLEY RD STE 10                      GLENDALE         AZ        85310-3282
Premises ID
Occupancy T        Classification: PIZZA - TAKE OUT ONLY

                     Described as: LITTLE CAESARS

  WE PROVIDE INSURANCE ONLY FOR THOSE COVERAGES INDICATED BY A LIMIT OR BY "INCLUDED".
  The Property Coverage provided at this premises is subject to a $ 1,000 Deductible, unless otherwise stated.
COVERAGES                                                                                  LIMITS OF INSURANCE
Building -
Business Personal Property - Blanketed - Replacement cost
ADDITIONAL COVERAGES - the Coverage Form Includes other Additional Coverages not shown.
Business Income - ALS - 12 Months - NO Hour Waiting Period - 60 Day Ordinary Payroll Limit
Extra Expense - Actual Loss Sustained (ALS) - 12 Months - NOHour Waiting Period
Equipment Breakdown
Automatic Increase in Insurance - Building
Automatic Increase in Insurance - Business Personal Property
Back Up of Sewer and Drain Water (limit shown per Building, subject to $25,000 policy aggregate)



OPTIONAL INCREASED LIMITS                               Included Limit      Additional Limit
Account Receivable                                            $25,000
Valuable Papers and Records (At the Described Premises)       $25,000
Forgery and Alteration                                        $10,000
Money and Securities - Inside the Premises                    $10,000
                        Outside the Premises (Limited)        $10,000
Outdoor Signs                                                  $2,500              $15,000
Outdoor Trees, Shrubs, Plants and Lawns                       $10,000
Business Personal Property Away From Premises                 $15,000
Business Personal Property Away From Premises - Transit       $15,000
Electronic Data                                               $10,000
Interruption of Computer Operations                           $10,000
Building Property of Others                                   $10,000
OPTIONAL COVERAGES - Other frequently purchased coverage options.
Employee Dishonesty
Ordinance or Law - 1 - Loss to Undamaged Portion
                   2 - Demolition Cost and Broadened Increased Cost of Construction
                   Ordinance or Law Broadened
Food Service PLUS Endorsement (PB2002)
  Spoilage From Power Outage - $500 Deductible
ADVANTAGE with Limited Employee Dishonesty Coverage - Blanket Additonal Limit




PROTECTIVE SAFEGUARDS
This premise has Protective Safeguards identified by symbols below. Insurance for Fire or Burglary and Robbery
at this premise will be excluded if you do not notify us immediately if any of these safeguards are impaired.
See PB 04 30 for a description of each symbol. APPLICABLE SYMBOLS:

PB 81 01 (04-11)           ALLIED PROPERTY AND CASUALTY INS COMPANY                                 Page 1 of 2
DIRECT BILL   LEVX             ALM       INSURED COPY                     UID    TL     REPRINT     42   13192
                 Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 41 of 191



                                                 PREMIER FOOD SERVICE
                                 MORTGAGEE ASSIGNMENT INFORMATION                           Policy Period:
Policy Number:     ACP BPFC3018831950                                            From 01-01-20To 01-01-21
Additional Interest: L    Interest Number: 1                Loan Number:
Interest: LOC 15-1 BPP
WESTERN EQUIPMENT FINANCE, INC
AND ITS ASSIGNORS AND ASSIGNEES
654 AMHERST RD STE 302, SUNDERLAND, MA, 01375-9420
Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




Additional Interest:          Interest Number:              Loan Number:
Interest:




PB 81 01 (04-11)                                                                               Page 2 of 2
     DIRECT BILL       LEVX        ALM       INSURED COPY                  UID     TL              42   13193
           Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 42 of 191

                    PREMIER BUSINESSOWNERS POLICY
                                               PREMIER FOOD SERVICE
                                         LIABILITY DECLARATIONS                                   Policy Period:
Policy Number:     ACP BPFC 3018831950                                                From 01-01-20 To 01-01-21

LIMITS OF INSURANCE
Each Occurrence Limit of Insurance                       Per Occurrence
Medical Payments Coverage Sub Limit                      Per Person
Tenants Property Damage Legal Liability Sub Limit        Per Covered Loss
Personal and Advertising Injury                          Per Person Or Organization
Products – Completed Operations Aggregate                All Occurrences
General Aggregate                                        All Occurrences
(Other than Products – Completed Operations)

AUTOMATIC ADDITIONAL INSUREDS STATUS
The following persons or organizations are automatically insureds when you and they have agreed in a written
contract or agreement that such person or organization be added as an additional insured on your policy.
Co-Owners of Insured Premises
Controlling Interest
Grantor of Franchise or License
Lessors of Leased Equipment
Managers or Lessors of Leased Premises
Mortgagee, Assignee or Receiver
Owners or Other Interest from Whom Land has been Leased
State or Political Subdivisions - Permits Relating to Premises

PROPERTY DAMAGE DEDUCTIBLE
NONE


OPTIONAL COVERAGES
Hired Auto Liability Coverage
Nonowned Auto Liability Coverage
Employee Benefits - Retroactive Date 01/01/19
     $1,000 Each Employee Deductible
SEE ATTACHED LIABILITY DECLARATION SUPPLEMENT




The Liability portion of your total policy premium is an advance premium and may be subject to adjustment
PB 81 03 (06-12)             ALLIED PROPERTY AND CASUALTY INS COMPANY                          Page 1 of 2
 DIRECT BILL     LEVX              ALM        INSURED COPY                     UID     TL    REPRINT    42     13194
          Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 43 of 191

                   PREMIER BUSINESSOWNERS POLICY
                               PREMIER FOOD SERVICE
                        FORMS AND ENDORSEMENTS SUMMARY                      Policy Period:
Policy Number: ACP BPFC 3018831950                              From 01-01-20 To 01-01-21


FORM NUMBER         TITLE




PB 81 03 (06-12)                                                         Page 2 of 2
                                INSURED COPY                                      42   13195
           Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 44 of 191



                                                     PREMIER FOOD SERVICE
                               LIABILITY DECLARATIONS SUPPLEMENT                                     Policy Period:
Policy Number: ACP BPFC 3018831950                                                From 01-01-20      To 01-01-21

OPTIONAL COVERAGES                                                                      LIMITS OF INSURANCE

D a t a Compromise C o v e r a g e
      Response Expense L i m i t                                                               $50,000
      Response Expense D e d u c t i b l e                                                      $1,000
            Sublimits
                  Named M a l w a r e L i m i t ( S e c . 1 )                                  $50,000
                  F o r e n s i c I T Review L i m i t                                          $5,000
                  L e g a l Review L i m i t                                                    $5,000
                  PR S e r v i c e s L i m i t                                                  $5,000
      D e f e n s e and L i a b i l i t y L i m i t                                            $50,000
      D e f e n s e and L i a b i l i t y D e d u c t i b l e                                   $1,000
                  Named M a l w a r e L i m i t ( S e c . 2 )                                  $50,000
I d e n t i t y Recovery L i m i t
      Expense R e i m b u r s e m e n t L i m i t                                              $25,000
            Sublimits
                  L o s t Wages/Child E l d e r                                                     $5,000
                  M e n t a l H e a l t h Expenses L i m i t s                                      $1,000
                  M i s c e l l a n e o u s Expensed L i m i t s                                    $1,000
CyberOne C o v e r a g e
      S e c t i o n 1 - F u l l Computer A t t a c k
      Computer A t t a c k L i m i t                                                           $50,000
      Computer A t t a c k D e d u c t i b l e                                                  $5,000
            Sublimits
                  Data R e - C r e a t i o n                                                 EXCLUDED
                  Loss o f Business                                                          EXCLUDED
                  Public Relations                                                           EXCLUDED
      S e c t i o n 2 - F u l l Network S e c u r i t y L i a b i l i t y
      Network S e c u r i t y L i a b i l i t y L i m i t                                    EXCLUDED
      Network S e c u r i t y L i a b i l i t y D e d u c t i b l e                          EXCLUDED




PB 81 05 (01-01)                ALLIED PROPERTY AND CASUALTY INS COMPANY                                Page 1 of 1
DIRECT BILL     LEVX                  ALM          INSURED COPY             UID    TL     REPRINT      42    13196
                     Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 45 of 191
                                                                                                                                            BUSINESSOWNERS
                                                                                                                                                PB 00 02 11 14
                                            PREMIER BUSINESSOWNERS
                                            PROPERTY COVERAGE FORM
    TABLE OF CONTENTS
    A. COVERAGES ................................ ................................ ................................ ................................ ...................... 2
       1. COVERED PROPERTY ................................ ................................ ................................ .............................. 2
       2. PROPERTY NOT COVERED................................ ................................ ................................ ...................... 3
       3. COVERED CAUSES OF LOSS................................ ................................ ................................ ................... 3
       4. LIMITATIONS................................ ................................ ................................ ................................ ............... 3
       5. ADDITIONAL COVERAGES................................ ................................ ................................ ........................ 4
            a. Debris Removal................................ ................................ ................................ ................................ .....4
            b. Preservation Of Property................................ ................................ ................................ ....................... 5
            c. Fire Department Service Charge................................ ................................ ................................ ...........5
            d. Fire Extinguisher Recharge................................ ................................ ................................ ...................5
            e. Collapse................................ ................................ ................................ ................................ .................5
            f. Water Damage, Other Liquids, Powder Or Molten Material Damage................................ ...................6
            g. Business Income ................................ ................................ ................................ ................................ ...6
            h. Extra Expense ................................ ................................ ................................ ................................ .......7
            i. Pollutant Clean Up And Removal................................ ................................ ................................ ..........8
            j. Civil Authority................................ ................................ ................................ ................................ .........8
            k. Money Orders And Counterfeit Money................................ ................................ ................................ ..8
            l. Forgery And Alteration ................................ ................................ ................................ .......................... 9
            m. Increased Cost Of Construction Damaged Property................................ ................................ ..........9
            n. Equipment Breakdown ................................ ................................ ................................ ....................... 10
            o. Arson Reward for Conviction................................ ................................ ................................ .............. 12
            p. Money And Securities ................................ ................................ ................................ ........................ 12
            q. Appurtenant Structures ................................ ................................ ................................ ...................... 13
            r. Back Up Of Sewer Or Drain Water Damage................................ ................................ ...................... 13
            s. Dependent Properties Business Income................................ ................................ ......................... 14
            t. Limited Coverage for Fungi, Wet Rot Or Dry Rot................................ ................................ ............... 14
            u. Building Property of Others ................................ ................................ ................................ ................ 15
            v. Unauthorized Business Card Use ................................ ................................ ................................ ...... 16
            w. Computer Fraud And Funds Transfer Fraud................................ ................................ ...................... 16
       6. COVERAGE EXTENSIONS ................................ ................................ ................................ ...................... 16
            a. Newly Acquired or Constructed Property ................................ ................................ ........................... 16
            b. Newly Acquired Property - Business Income ................................ ................................ ..................... 17
            c. Personal Property Off-premises................................ ................................ ................................ ......... 17
            d. Outdoor Trees, Shrubs, Plants, and Lawns ................................ ................................ ....................... 18
            e. Outdoor Signs................................ ................................ ................................ ................................ ..... 18
            f. Personal Effects ................................ ................................ ................................ ................................ . 18
            g. Valuable Papers And Records ................................ ................................ ................................ ........... 18
            h. Accounts Receivable................................ ................................ ................................ .......................... 19
            i. Salespersons Samples................................ ................................ ................................ ....................... 19
            j. Business Income and Extra Expense Increased Period of Restoration Due to Ordinance or Law . 19
            k. Removal Permit ................................ ................................ ................................ ................................ .. 19
            l. Electronic Data ................................ ................................ ................................ ................................ ... 20
            m. Interruption of Computer Operations................................ ................................ ................................ .. 20
    B. EXCLUSIONS ................................ ................................ ................................ ................................ ................... 21
    C. LIMITS OF INSURANCE ................................ ................................ ................................ ................................ .. 26
    D. DEDUCTIBLES ................................ ................................ ................................ ................................ ................. 27
    E. PROPERTY LOSS CONDITIONS ................................ ................................ ................................ .................... 28
    F. PROPERTY GENERAL CONDITIONS ................................ ................................ ................................ ............ 32
    G. OPTIONAL COVERAGES ................................ ................................ ................................ ................................ 33
       1. Employee Dishonesty Optional Coverage ................................ ................................ ................................ .33
       2. Ordinance or Law Optional Coverages................................ ................................ ................................ ......35
       3. Optional Amendment of Coverage - Exclude Theft ................................ ................................ ................... 37
    H. PROPERTY DEFINITIONS................................ ................................ ................................ ............................... 38

    PB 00 02 11 14                         Includes copyrighted material of Insurance Services Office, Inc., with its permission.                        Page 1 of 42
ACP BPFC3018831950                                                      INSURED COPY                                                                             42      13197
                Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 46 of 191
    PB 00 02 11 14

                                PREMIER BUSINESSOWNERS
                                PROPERTY COVERAGE FORM
    Various provisions in this policy restrict coverage. Please read the entire policy carefully to determine rights,
    duties and what is and is not covered.
    Throughout this policy the words "you" and "your" refer to the Named Insureds shown in the Declarations. The
    words "we", "us" and "our" refer to the Company providing this insurance. Other words and phrases that appear in
    quotation marks have special meaning. Please refer to Section H. PROPERTY DEFINITIONS.

    A. COVERAGES                                                                            (a) Additions under construction,
       We will pay for direct physical loss of or damage                                         alterations and repairs to the
       to Covered Property at the described premises in                                          buildings or structures;
       the Declarations caused by or resulting from any                                     (b) Materials, equipment, supplies and
       Covered Cause of Loss.                                                                    temporary structures, on or within
       1. COVERED PROPERTY                                                                       1,000 feet of the described
                                                                                                 premises, used for making
           Covered Property includes Buildings as
                                                                                                 additions, alterations or repairs to
           described under paragraph a. below,
                                                                                                 the buildings or structures; and
           Business Personal Property as described
           under paragraph b. below, or both, depending                                (7) Garages, storage buildings, spas,
           on whether a Limit of Insurance is shown in                                      swimming pools, fences, retaining
           the Declarations for that type of property.                                      walls or other appurtenant structures
           Regardless of whether coverage is shown in                                       usual to your business, but only if:
           the Declarations for Buildings, Business                                         (a) Coverage is not provided for such
           Personal Property, or both, there is no                                               structures under the Appurtenant
           coverage for property described under                                                 Structures Additional Coverage;
           paragraph 2, PROPERTY NOT COVERED.                                                    and
           a. Buildings , meaning the described                                             (b) Such structures are then
               buildings and structures at the described                                         described in the Declarations.
               premises, including:                                                 b. Business Personal Property located in
               (1) Completed additions;                                                or on the buildings or structures at the
               (2) Fixtures, including outdoor fixtures;                               described premises or in the open (or in a
                                                                                       vehicle) within 1,000 feet of the building
               (3) Permanently installed:
                                                                                       or structures or within 1,000 feet of the
                   (a) Machinery;                                                      premises described in the Declarations,
                   (b) Equipment; and                                                  whichever distance is greater, consisting
                   (c) Tanks, including pumps;                                         of the following:
               (4) Your personal property in apartments,                               (1) Personal property you own that is
                   rooms or common areas furnished by                                       used in your business, including but
                   you as landlord;                                                         not limited to furniture, fixtures,
               (5) Personal property owned by you that
                   is used to maintain or service                                        (2) Personal property of others that is in
                   buildings or structures or the                                            your care, custody or control, except
                   premises, including:                                                      as otherwise provided in Condition 5.
                                                                                             Loss Payment under Section E.
                   (a) Fire extinguishing equipment;
                                                                                             PROPERTY LOSS CONDITIONS;
                   (b) Outdoor furniture;
                                                                                         (3) Tenant improvements and
                   (c) Floor coverings;                                                      betterments. Improvements and
                   (d) Appliances used for refrigerating,                                    betterments are fixtures, alterations,
                        ventilating, cooking, dishwashing                                    installations or additions:
                        or laundering; and                                                   (a) Made a part of the building or
                   (e) Outdoor radio or television antennas                                      structure you occupy but do not
                        (including satellite dishes) and their                                   own; and
                        lead-in wiring, mast and towers;
               (6) If not covered by other insurance:
    Page 2 of 42               Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 02 11 14
ACP BPFC3018831950                                      INSURED COPY                                                           42   13198
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 47 of 191
                                                                                                                     PB 00 02 11 14
                   (b) You acquired or made at your                                   (1) Outdoor Signs Coverage Extension; or
                        expense but cannot legally                                    (2) Outdoor Trees, Shrubs, Plants and
                        remove; and                                                        Lawns Coverage Extension.
              (4) Leased personal property which you                               f. Watercraft (including motors, equipment
                   have a contractual responsibility to                               and accessories) while afloat;
                   insure, unless otherwise provided for
                                                                                   g. Gasoline or diesel fuel contained in above
                   under paragraph (2) personal
                                                                                      ground or underground storage tanks;
                   property of others above.
                                                                                   h. Property that is covered under another
              (5) Exterior building glass, if you are a
                                                                                      coverage form of this or any other policy
                   tenant and no Limit of Insurance is
                                                                                      issued to the Named Insured listed on
                   shown in the Declarations for Building
                                                                                      this policy in which it is more specifically
                   property. The glass must be owned by
                                                                                      described, except for the excess of the
                   you or in your care, custody or control
                                                                                      amount due (whether you can collect it or
                   and you must be contractually
                                                                                      not) from that other insurance;
                   obligated to repair or replace it. We will
                   also pay for necessary repair or                                i. Grain, hay, straw or other crops while in
                   replacement of encasing frames,                                    the open;
                   lettering or ornamentation that is part of                      j. Accounts, bills, food stamps, other
                   the exterior glass.                                                evidences of debt, accounts receivable or
                   Regardless of the amount of the
                   Deductible, the most we will deduct                                   otherwise provided in this policy;
                   from any loss or damage to exterior                             k.
                   building glass in any one occurrence is                               installed or designed to be permanently
                   listed in DEDUCTIBLES D.2.                                            installed in any aircraft, watercraft,
        2. PROPERTY NOT COVERED                                                          motortruck or other vehicle subject to
                                                                                         motor vehicle registration. This paragraph
           Covered Property does not include:
           a. Aircraft, automobiles, motortrucks and other
              vehicles subject to motor vehicle registration;
                                                                                   l.                                    in
           b. "Money" or "securities" except as                                      the Electronic Data or Equipment
              provided in:                                                           Breakdown Additional Coverages. This
              (1) Money and Securities Additional                                    paragraph l. does not apply to your
                   Coverage;                                                                                         .
              (2) Computer Fraud And Funds Transfer                           3. COVERED CAUSES OF LOSS
                   Fraud Additional Coverage; or
                                                                                 This Coverage Form insures against direct
              (3) Employee Dishonesty under Section                              physical loss unless the loss is:
                   G. OPTIONAL COVERAGES;
                                                                                   a. Excluded in Section B. EXCLUSIONS;
           c. Contraband, or property in the course of
              illegal transportation or trade;                                     b. Limited in paragraph A.4. LIMITATIONS
                                                                                      in this section; or
           d. Land (including land on which the property
              is located), water (including water that is                          c.
                                                                                    Limited or excluded in Section E.
              natural, metered water that is purchased                              PROPERTY LOSS CONDITIONS or
              from a utility company or other supplier,                             Section F. PROPERTY GENERAL
              water that is located within a swimming                               CONDITIONS.
              pool, and/or bulk containerized water                           4. LIMITATIONS
              which is utilized for a fire suppression                           a. We will not pay for loss of or damage to:
              system. This does not include
              containerized water that is stock), growing                           (1) Steam boilers, steam pipes, steam
                                                                                        engines or steam turbines caused by or
              crops or lawns (other than lawns which are
                                                                                        resulting from any condition or event
              part of a vegetated roof);
                                                                                        inside such equipment. But we will pay
           e. Outdoor signs (other than signs attached                                  for loss of or damage to such
              to buildings), trees, shrubs, plants or lawns                             equipment caused by or resulting from
              (other than "stock" of trees, shrubs or                                   an explosion of gases or fuel within the
              plants and trees, shrubs or plants which                                  furnace of any fired vessel or within the
              are part of a vegetated roof), all except as
              provided in the:
    PB 00 02 11 14          Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 3 of 42
ACP BPFC3018831950                                     INSURED COPY                                                           42   13199
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 48 of 191
    PB 00 02 11 14
                    flues or passages through with the                                   porcelains, if broken. This limitation
                    gases of combustion pass.                                            does not apply to:
                    This limitation does not apply to loss or                            (a) Glass that is part of the exterior or
                    damage provided under the Equipment                                       interior of a building or structure;
                    Breakdown Additional Coverage.                                       (b) Containers of property held for
               (2) Hot water boilers or other water                                           sale; or
                    heating equipment caused by or                                       (c) Photographic or scientific
                    resulting from any condition or event                                     instrument lenses.
                    inside such boilers or equipment,
                                                                                 c. For loss or damage by theft, the following
                    other than an explosion.
                                                                                    types of property are covered only up to
                    This limitation does not apply to loss or                       the limits shown:
                    damage provided under the Equipment
                                                                                    (1) $2,500 for furs, fur garments and
                    Breakdown Additional Coverage.
                                                                                         garments trimmed with fur.
               (3) Property that is missing, where the
                                                                                    (2) $5,000 for jewelry, watches, watch
                    only evidence of the loss or damage is
                                                                                         movements, jewels, pearls, precious
                    a shortage disclosed on taking
                                                                                         and semi-precious stones, bullion,
                    inventory, or other instances where
                                                                                         gold, silver, platinum and other
                    there is no physical evidence to show
                                                                                         precious alloys or metals. This limit
                    what happened to the property. This
                                                                                         does not apply to jewelry and watches
                    limitation does not apply to Money and
                                                                                         worth $250 or less per item.
                    Securities Additional Coverage.
                                                                                    (3) $2,500 for patterns, dies, molds and
               (4) Property that has been transferred to
                                                                                         forms.
                    a person or to a place outside the
                    described premises on the basis of                        5. ADDITIONAL COVERAGES
                    unauthorized instructions.                                   a. Debris Removal
                    This limitation does not apply to loss                          (1) We will pay your expense to remove
                    or damage provided under the                                         debris of Covered Property and debris
                    Unauthorized Business Card Use or                                    from the property of others when such
                    Computer Fraud.                                                      debris is caused by or resulting from a
               (5) Fences, spas, outdoor swimming pools                                  Covered Cause of Loss that occurs
                    and related equipment, retaining walls,                              during the policy period. The expenses
                    pavements, bulkheads, pillars, wharves                               will be paid only if they are reported to
                    or docks caused by freezing or thawing,                              us in writing within 180 days of the
                    impact of watercraft, or by the pressure                             date of direct physical loss or damage.
                    or weight of snow, sleet, ice or water                          (2) The most we will pay under this Debris
                    whether driven by wind or not.                                       Removal Additional Coverage is 25%
               (6) The interior of any building or structure,                            of the sum of the deductible plus the
                    or to personal property in the building or                           amount that we pay for direct physical
                    structure, caused by or resulting from                               loss or damage to the Covered
                    rain, snow, sleet, ice, sand or dust,                                Property that has sustained loss or
                    whether driven by wind or not, unless:                               damage.
                    (a) The building or structure first                                  This Debris Removal Additional
                         sustains damage by a Covered                                    Coverage will not increase the Limits
                         Cause of Loss to its roof or walls                              of Insurance provided by this policy.
                         through which the rain, snow,                                   HOWEVER, this limitation does not
                         sleet, ice, sand or dust enters; or                             apply to any additional debris removal
                    (b) The loss or damage is caused by or                               limit provided in paragraph (4) below.
                         results from thawing of snow, sleet                        (3) This Debris Removal Additional
                         or ice on the building or structure.                            Coverage does not apply to costs to:
            b. We will not pay for loss of or damage to                                  (a) Remove deposits of mud or earth
               the following types of property unless                                         from the grounds of the described
                                  specified                                                   premises;
               or building glass breakage:                                               (b) Extract "pollutants" from land or
               (1) Fragile articles such as glassware,                                        water;
                    statuary, marbles, chinaware and
    Page 4 of 42            Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 02 11 14
ACP BPFC3018831950                                     INSURED COPY                                                         42   13200
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 49 of 191
                                                                                                                     PB 00 02 11 14
                   (c) Remove, restore or replace                                     (2) This Fire Extinguisher Recharge
                          polluted land or water; or                                      Additional Coverage is not subject to
                   (d)                                                                    the Limits of Insurance.
                          Property.                                                   (3) No deductible applies to this Fire
               (4) If:                                                                    Extinguisher Recharge Additional
                                                                                          Coverage.
                   (a) The sum of direct physical loss or
                          damage and debris removal                                e. Collapse
                          expense exceeds the Limit of                                The coverage provided under this Collapse
                          Insurance; or                                               Additional Coverage applies only to an
                   (b) The debris removal expense                                     abrupt collapse as described and limited in
                          exceeds the amount payable under                            paragraphs e.(1) through e.(7).
                          the 25% Debris Removal coverage                             (1) For the purpose of this Collapse
                          limitation in paragraph (2) above;                              Additional Coverage abrupt collapse
                   we will pay up to an additional                                        means an abrupt falling down or
                   $25,000 for each location in any one                                   caving in of a building or any part of a
                   occurrence under this Debris                                           building with the result that the
                   Removal Additional Coverage.                                           building or part of the building cannot
                                                                                          be occupied for its intended purpose.
            b. Preservation Of Property
                                                                                      (2) We will pay for direct physical loss of or
               (1) If it is necessary to move Covered
                                                                                          damage to Covered Property, caused
                   Property from the described premises
                                                                                          by abrupt collapse of a building or any
                   to preserve it from loss or damage by a
                                                                                          part of a building that is insured under
                   Covered Cause of Loss, we will pay for
                                                                                          this policy or that contains Covered
                   any direct physical loss of or damage to
                                                                                          Property insured under this policy, if
                   that property:
                                                                                          such collapse is caused by one or
                   (a) While it is being moved or while                                   more of the following:
                          temporarily stored at another
                                                                                          (a) Building decay that is hidden from
                          premises; and
                                                                                               view, unless the presence of such
                   (b) Only if the loss or damage occurs                                       decay is known to an insured
                          within 45 days after the property                                    prior to collapse;
                          is first moved.
                                                                                          (b) Insect or vermin damage that is
               (2) This Preservation of Property Additional                                    hidden from view, unless the
                   Coverage will not increase the Limits of                                    presence of such decay is known
                   Insurance provided by this policy.                                          to an insured prior to collapse;
            c. Fire Department Service Charge                                             (c) Use of defective material or
               (1) When the fire department is called to                                       methods in construction,
                   save or protect Covered Property from                                       remodeling or renovation if the
                   a Covered Cause of Loss, we will pay                                        abrupt collapse occurs during the
                   up to $25,000 for your liability for fire                                   course of the construction,
                   department service charges:                                                 remodeling or renovation.
                   (a) Assumed by contract or                                             (d) Use of defective materials or
                          agreement prior to loss; or                                          methods in construction,
                   (b) Required by local ordinance.                                            remodeling or renovation if the
                                                                                               abrupt collapse occurs after the
               (2) The limit for this Fire Department                                          construction, remodeling or
                   Service Charge Additional Coverage is
                                                                                               renovation is complete, but only if
                   in addition to the Limits of Insurance.                                     the collapse is caused in part by:
               (3) No deductible applies to this Fire
                                                                                               (i) A cause of loss listed in
                   Department Service Charge
                                                                                                    paragraph (2)(a) or (2)(b);
                   Additional Coverage.
                                                                                               (ii) One or more of
            d. Fire Extinguisher Recharge
               (1) We will pay the expense you incur to
                                                                                                   (iii) Breakage of building glass;
                   recharge portable fire extinguishers
                   when used to combat a covered fire.                                             (iv) Weight of people or personal
                                                                                                         property; or

    PB 00 02 11 14          Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 5 of 42
ACP BPFC3018831950                                     INSURED COPY                                                          42   13201
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 50 of 191
    PB 00 02 11 14
                         (v) Weight of rain, snow, sleet or                               (c) The property which collapses is not
                              ice, that collects on a roof.                                    of a kind listed in paragraph (4),
                (3) This Collapse Additional Coverage                                          regardless of whether that kind of
                    does not apply to:                                                         property is considered to be
                                                                                               personal property or real property.
                    (a) A building or any part of a
                         building that is in danger of falling                            The coverage stated in this paragraph
                         down or caving in;                                               (5) does not apply to personal property
                                                                                          if marring and/or scratching is the only
                    (b) A part of a building that is standing,
                                                                                          damage to that personal property
                         even if it has separated from another
                                                                                          caused by collapse.
                         part of the building; or
                                                                                      (6) This Collapse Additional Coverage
                    (c) A building that is standing or any
                                                                                          does not apply to personal property
                         part of a building that is standing,
                                                                                          that has not abruptly fallen down or
                         even if it shows evidence of
                                                                                          caved in, even if the personal
                         cracking, bulging, sagging,
                                                                                          property shows evidence of cracking,
                         bending, leaning, settling,
                                                                                          bulging, sagging, bending, leaning,
                         shrinkage or expansion.
                                                                                          settling, shrinkage or expansion.
                (4) With respect to the following property:
                                                                                      (7) This Collapse Additional Coverage
                    (a) Outdoor radio or television antennas                              will not increase the Limits of
                         (including satellite dishes) and their                           Insurance provided in this policy.
                         lead-in wiring, mast or towers;
                                                                                   f. Water Damage, Other Liquids, Powder
                    (b) Awnings, gutters and downspouts;                              Or Molten Material Damage
                    (c) Yard fixtures;
                                                                                      (1) If a covered loss to which this
                    (d) Outdoor swimming pools;                                           insurance applies was caused by or
                    (e) Fences;                                                           resulted from water or other liquid,
                    (f) Bulkheads, pilings, piers,                                        powder or molten material, we will
                         wharves and docks;                                               also pay the cost to tear out and
                                                                                          replace any part of the building or
                    (g) Beach or diving platforms or
                                                                                          structure to repair damage to the
                         appurtenances;
                                                                                          system or appliance from which the
                    (h) Retaining walls; and                                              water or other substance escapes.
                    (i) Walks, roadways and other                                         HOWEVER, we will not pay for a loss
                         paved surfaces;                                                  caused by or resulting from water or
                    if an abrupt collapse is caused by a                                  other liquid, powder or molten
                    cause of loss listed in (2)(a) through                                material if the system or appliance in
                    (2)(d) above, we will pay for loss or                                 which the water or other substance
                    damage to that property in (a)                                        escapes from is located off of the
                    through (i) above only if such loss or                                described premises.
                    damage is a direct result of abrupt                               (2) We will not pay the cost to repair any
                    collapse of a building insured under                                  defect that caused the loss or damage
                    this policy and the property is                                       except as provided in Equipment
                    Covered Property under this policy.                                   Breakdown Additional Coverage; but we
                (5) If personal property abruptly falls                                   will pay the cost to repair or replace
                    down or caves in and such collapse is                                 damaged parts of fire extinguishing
                    not the result of abrupt collapse of a                                equipment if the damage:
                    building or any part of a building, we                                (a) Results in discharge of any
                    will pay for loss of or damage to                                          substance from an automatic fire
                    Covered Property caused by such                                            protection system; or
                    collapse of personal property only if:
                                                                                          (b) Is directly caused by freezing.
                    (a) The collapse of personal property
                                                                                      (3) This Water Damage Additional
                         was caused by a Cause of Loss listed
                                                                                          Coverage will not increase the Limits
                         in (2)(a) through (2)(d) above;
                                                                                          of Insurance provided in this policy.
                    (b) The personal property which
                                                                                   g. Business Income
                         collapses is inside a building; and
                                                                                      (1) Business Income with Ordinary
                                                                                          Payroll Limitation
    Page 6 of 42            Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 02 11 14
ACP BPFC3018831950                                     INSURED COPY                                                         42   13202
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 51 of 191
                                                                                                                       PB 00 02 11 14
                     (a) We will pay for the actual loss of                                               replaced and "operations" are
                                                                                                          resumed; and
                         to the necessary suspension of                                              (ii) Ends on the earlier of:
                         your "operations" during the "period
                                                                                                          i. The date you could
                         of restoration". The suspension
                                                                                                              restore your "operations",
                         must be caused by direct physical
                                                                                                              with reasonable speed, to
                         loss of or damage to property at
                                                                                                              the level which would
                         the described premises. The loss
                         or damage must be caused by or
                                                                                                                               that
                         result from a Covered Cause of
                                                                                                             would have existed if no
                         Loss. With respect to loss of or
                                                                                                             direct physical loss or
                         damage to personal property in the
                                                                                                             damage had occurred; or
                         open or personal property in a
                         vehicle, the described premises                                                 ii. Sixty (60) consecutive days
                         include the area within 1,000 feet                                                  after the date determined in
                         of the site at which the described                                                  (2)(a)(i) above, unless a
                         premises are located.                                                               greater number of days is
                                                                                                             shown for Extended Business
                     (b) With respect to the requirements
                                                                                                             Income Increased Period of
                         set forth in the preceding
                                                                                                             Indemnity in the Declarations
                         paragraph, if you occupy only part
                                                                                                             at that described premises.
                         of the site at which the described
                         premises are located, your                                                  HOWEVER, Extended Business
                         premises means:                                                             Income does not apply to loss of
                         (i) The portion of the building
                                                                                                     result of unfavorable business
                              which you rent, lease or
                                                                                                     conditions caused by the impact
                              occupy; and
                                                                                                     of the Covered Cause of Loss in
                         (ii) Any area within the building or                                        the area where the described
                              on the site at which the                                               premises are located.
                              described premises are
                                                                                               (b)
                              located, if that area services,
                                                                                                be caused by direct physical loss
                              or is used to gain access to,
                                                                                                or damage at the described
                              the described premises.
                                                                                                premises caused by or resulting
                     (c) We will only pay for loss of                                           from any Covered Cause of Loss.
                                                                                       (3) This Business Income Additional
                        during the "period of restoration"
                                                                                           Coverage is not subject to the Limits
                        and that occurs within the number
                                                                                           of Insurance.
                        of consecutive months shown in
                        the Declarations for Business                               h. Extra Expense
                        Income Actual Loss Sustained                                   (1)
                        after the date of direct physical loss
                        or damage. We will only pay for                                       of restoration" that you would not
                                                          the                                 have incurred if there had been no
                        number of days shown in the                                           direct physical loss of or damage to
                        Declarations for Ordinary Payroll                                     property at the described premises.
                        Limit following the date of direct                                    The loss or damage must be caused
                        physical loss or damage.                                              by or result from a Covered Cause of
                (2) Extended Business Income                                                  Loss. With respect to loss of or
                                                                                              damage to personal property in the
                    (a) If the necessary suspension of your
                                                                                              open or personal property in a
                                                                                              vehicle, the described premises
                                                                                              include the area within 1,000 feet of
                         policy, we will pay for the actual
                                                                                              the site at which the described
                                                                                              premises are located.
                         during the period that:
                                                                                          (2) With respect to the requirements set
                         (i) Begins on the date property
                                                                                              forth in the preceding paragraph, if
                             except finished stock is
                                                                                              you occupy only part of the site at
                             actually repaired, rebuilt or
    PB 00 02 11 14           Includes copyrighted material of Insurance Services Office, Inc., with its permission.       Page 7 of 42
ACP BPFC3018831950                                      INSURED COPY                                                            42   13203
                 Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 52 of 191
    PB 00 02 11 14
                       which the described premises are                                     When a Covered Cause of Loss causes
                       located, your premises means:                                        damage to property other than property at
                       (a) The portion of the building which                                the described premises, we will pay for
                           you rent, lease or occupy; and                                   the actual loss of Business Income you
                                                                                            sustain and necessary Extra Expense
                       (b) Any area within the building or on
                                                                                            caused by action of civil authority that
                           the site at which the described
                                                                                            prohibits access to the described
                           premises are located, if that area
                                                                                            premises, provided that both of the
                           services, or is used to gain access
                                                                                            following apply:
                           to, the described premises.
                                                                                            (1) Access to the area immediately
                 (3)
                                                                                                 surrounding the damaged property is
                     that occurs within the number of
                                                                                                 prohibited by civil authority as a result
                     consecutive months shown in the
                                                                                                 of the damage, and the described
                     Declarations for Extra Expense after
                                                                                                 premises are within that area but are
                     the date of direct physical loss or
                                                                                                 not more than one mile from the
                     damage.
                                                                                                 damaged property; and
                 (4) This Extra Expense Additional
                                                                                            (2) The action of civil authority is taken in
                     Coverage is not subject to the Limits
                                                                                                 response to dangerous physical
                     of Insurance.
                                                                                                 conditions resulting from the damage
            i.   Pollutant Clean Up And Removal                                                  or continuation of the Covered Cause
                 (1) We will pay your expense to extract                                         of Loss that caused the damage, or
                     "pollutants" from land, water or                                            the action is taken to enable a civil
                     Covered Property at the described                                           authority to have unimpeded access
                     premises if the discharge, dispersal,                                       to the damaged property.
                     seepage, migration, release or                                         Civil Authority
                     escape of the "pollutants" is caused                                                  begin 72 hours after the time
                     by or results from a Covered Cause                                     of the first action of civil authority that
                     of Loss that occurs during the policy                                  prohibits access to the described
                     period. The expenses will be paid                                      premises and will apply for a period of up
                     only if they are reported to us in                                     to 30 days after coverage begins.
                     writing within 180 days of the date of
                                                                                            Civil Authority coverage for necessary
                     direct physical loss or damage.
                 (2) This Pollutant Clean Up And Removal                                    after the time of the first action of civil
                     Additional Coverage does not apply to:                                 authority that prohibits access to the
                     (a) Costs to test for, monitor or assess                               described premises and will end:
                          the existence, concentration or                                   (1) 30 days after the time of that action; or
                          effects of "pollutants"; or
                                                                                            (2) When your Civil Authority coverage
                     (b) Any penalties or assessments                                           for
                          that may be charged against you
                                                                                            whichever is later.
                          due to any statute, regulation or
                          ordinance.                                                        The definitions of Business Income and
                                                                                            Extra Expense contained in the Business
                     But we will pay for testing which is
                                                                                            Income and Extra Expense Additional
                     performed in the course of extracting
                                                                                            Coverages also apply to this Civil
                     the "pollutants" from land or water.
                                                                                            Authority Additional Coverage. The Civil
                 (3) The most we will pay for each location                                 Authority Additional Coverage is not
                     under this Pollutant Clean Up And                                      subject to the Limits of Insurance.
                     Removal Additional Coverage is
                                                                                      k.    Money Orders And Counterfeit Money
                     $25,000 for the sum of all such
                     expenses arising out of Covered                                        (1) We will pay for loss resulting directly
                     Causes of Loss occurring during each                                       from your having accepted in good
                     separate 12 month period of this policy.                                   faith, in exchange for merchandise,
                                                                                                               ervices:
                 (4) The limit for this Pollutant Clean Up
                     And Removal Additional Coverage is                                         (a) Money orders issued by any post
                     in addition to the Limits of Insurance.                                         office, express company or bank
                                                                                                     that are not paid upon
            j.   Civil Authority
                                                                                                     presentation; or
    Page 8 of 42               Includes copyrighted material of Insurance Services Office, Inc., with its permission.    PB 00 02 11 14
ACP BPFC3018831950                                        INSURED COPY                                                           42    13204
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 53 of 191
                                                                                                                     PB 00 02 11 14
                   (b) Counterfeit                                                       (2) In the event of damage by a Covered
                        acquired during the regular                                          Cause of Loss to a building that is
                        course of business.                                                  Covered Property, we will pay the
               (2) The most we will pay for any loss                                         increased costs incurred to comply
                   under this Money Orders And                                               with the minimum standards of an
                   Counterfeit Money Additional                                              ordinance or law in the course of
                   Coverage is $5,000.                                                       repair, rebuilding or replacement of
                                                                                             damaged parts of that property,
               (3) The limit for this Money Orders And
                                                                                             subject to the limitations stated in
                   Counterfeit Money Additional
                                                                                             paragraphs (3) through (8) of this
                   Coverage is in addition to the Limits
                                                                                             Increased Cost Of Construction
                   of Insurance.
                                                                                             Damaged Property Additional
            l. Forgery And Alteration                                                        Coverage.
               (1) We will pay for loss resulting directly                               (3) The ordinance or law referred to in
                   from forgery or alteration of, any                                        paragraph (2) of this Increased Cost
                   check, draft, promissory note, bill of                                    Of Construction Damaged Property
                   exchange or similar written promise                                       Additional Coverage is an ordinance
                   of payment in "money" that you or                                         or law that regulates the construction
                   your agent has issued, or that was                                        or repair of buildings or establishes
                   issued by someone who                                                     zoning or land use requirements at
                   impersonates you or your agent.                                           the described premises, and is in
               (2) If you are sued for refusing to pay the                                   force at the time of loss.
                   check, draft, promissory note, bill of                                (4) Under this Increased Cost Of
                   exchange or similar written promise                                       Construction Damaged Property
                   of payment in "money", on the basis                                       Additional Coverage, we will not pay
                   that it has been forged or altered, and                                   any costs due to an ordinance or law
                   you have our written consent to                                           that:
                   defend against the suit, we will pay
                                                                                             (a) You were required to comply with
                   for any reasonable legal expenses
                                                                                                  before the loss, even when the
                   that you incur in that defense.
                                                                                                  building was undamaged; and
               (3) For the purpose of this coverage,
                                                                                             (b) You failed to comply with.
                   check includes a substitute check as
                   defined in the Check Clearing for the                                 (5) Under this Increased Cost Of
                   21st Century Act, and will be treated                                     Construction Damaged Property
                   the same as the original it replaced.                                     Additional Coverage, we will not pay for:
               (4) The most we will pay for any loss,                                        (a) The enforcement of, or
                   including legal expenses, under this                                           compliance with, any ordinance
                   Additional Coverage is $10,000,                                                or law which requires demolition,
                   unless a higher Limit of Insurance is                                          repair, replacement,
                   shown in the Declarations.                                                     reconstruction, remodeling or
                                                                                                  remediation of property due to
               (5) All losses:
                                                                                                  conta
                   (a) Caused by one or more persons;                                             due to the presence, growth,
                   or                                                                             proliferation, spread or any
                   (b) Involving a single act or series of
                   related acts;                                                                  rot; or
                   is considered one occurrence.                                              (b) Any costs associated with the
               (6) The limit for this Forgery And                                                 enforcement of, or compliance
                   Alteration Additional Coverage is in                                           with, an ordinance or law which
                   addition to the Limits of Insurance.                                           requires any insured or others to
                                                                                                  test for, monitor, clean up,
            m. Increased Cost Of Construction
                                                                                                  remove, contain, treat, detoxify or
               Damaged Property
                                                                                                  neutralize, or in any way respond
               (1) This Additional Coverage applies only                                          to or assess the effects of
                   to buildings insured on a replacement
                   cost basis.                                                                     rot.


    PB 00 02 11 14          Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 9 of 42
ACP BPFC3018831950                                     INSURED COPY                                                          42   13205
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 54 of 191
    PB 00 02 11 14
               (6) The most we will pay under this                                           If an initial "accident" causes other
                   Increased Cost Of Construction                                            "accidents", all will be considered one
                   Damaged Property Additional                                               "accident". All "accidents" that are the
                   Coverage, for each described                                              result of the same event will be
                   building insured under this Coverage                                      considered one "accident".
                   Form, is $25,000.                                                     (2) If a dollar deductible is shown in the
                   The limit for this Increased Cost Of                                      declarations for this Equipment
                   Construction Damaged Property                                             Breakdown Additional Coverage, we
                   Additional Coverage is in addition to                                     will first subtract the applicable
                   the Limits of Insurance.                                                  deductible amount from any loss we
               (7) With respect to this Increased Cost                                       would otherwise pay. We will then
                   Of Construction Damaged Property                                          pay the amount of loss in excess of
                   Additional Coverage:                                                      the applicable deductible up to the
                                                                                             applicable limit for this coverage.
                   (a) We will not pay any costs:
                                                                                             If no dollar deductible is shown for
                       (i) Until the property is actually
                                                                                             Equipment Breakdown Additional
                            repaired or replaced, at the
                                                                                             Coverage, the Property Deductible
                            same described premises or
                                                                                             shown in the Declarations applies.
                            another premises; and
                                                                                         (3) The following coverages also apply to
                       (ii) Unless the repairs or
                                                                                             loss caused by or resulting from an
                            replacement are made as
                                                                                             "accident" to "covered equipment".
                            soon as reasonably possible
                                                                                             These coverages do not provide
                            after the loss or damage, not
                                                                                             additional amounts of insurance.
                            to exceed two years. We may
                            extend this period in writing                                    (a) Expediting Expenses
                            during the two years.                                                  With respect to your damaged
                   (b) If the building is repaired or                                              Covered Property, we will pay, up
                       replaced at the same described                                              to $50,000, the reasonable extra
                       premises, or if you elect to rebuild                                        cost to:
                       at another premises, the most we                                            (i) Make temporary repairs; and
                       will pay for the Increased Cost of                                          (ii) Expedite permanent repairs
                       Construction is the increased cost                                               or replacement.
                       of construction at the same
                                                                                             (b) Hazardous Substances
                       described premises.
                                                                                                   We will pay for the additional cost
                   (c) If the ordinance or law requires
                                                                                                   to repair or replace Covered
                       relocation to another premises,
                                                                                                   Property because of
                       the most we will pay for the
                                                                                                   contamination by a "hazardous
                       Increased Cost of Construction is
                                                                                                   substance". This includes the
                       the increased cost of construction
                                                                                                   additional expenses to clean up
                       at the new premises for a building
                                                                                                   or dispose of such property.
                       of like, kind and quality and of the
                       same size and use.                                                          This does not include
               (8) This Increased Cost Of Construction
                   Damaged Property Additional Coverage
                                                                                                   not limited to ammonia, which is
                   is not subject to the terms of the
                                                                                                   addressed in (3)(c)(ii) below.
                   Ordinance or Law Exclusion, to the
                   extent that such exclusion would conflict                                       Additional costs mean those
                   with the provisions of this Increased                                           beyond what would have been
                   Cost Of Construction Damaged
                   Property Additional Coverage.
            n. Equipment Breakdown                                                                 The most we will pay for loss,
                                                                                                   damage or expense under this
               (1) We will pay for direct physical loss of
                                                                                                   coverage, including actual loss of
                   or damage to Covered Property
                                                                                                   "business income" you sustain
                   caused by or resulting from an
                                                                                                   and necessary "extra expense"
                   "accident" to "covered equipment".
                                                                                                   you incur is $50,000.

    Page 10 of 42           Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 02 11 14
ACP BPFC3018831950                                     INSURED COPY                                                           42   13206
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 55 of 191
                                                                                                                       PB 00 02 11 14
                     (c) Perishable Goods                                                                refrigeration, heating, natural
                         (i) We will pay for physical                                                    gas, compressed air, water or
                               damage to "perishable                                                     steam, internet access,
                               goods" due to spoilage.                                                   telecommunications services,
                                                                                                         wide area networks or data
                         (ii) We will also pay for physical
                                                                                                         transmission. The equipment
                               damage to "perishable goods"
                                                                                                         must meet the definition of
                               due to contamination from the
                               release of refrigerant, including
                                                                                                         that it is not Covered Property.
                               but not limited to ammonia.
                                                                                                    (ii) Service Interruption coverage
                         (iii) We will also pay necessary
                                                                                                         will not apply unless the failure
                               expenses you incur to reduce
                                                                                                         or disruption of service exceeds
                               the amount of loss under this
                                                                                                         24 hours immediately following
                               coverage. We will pay for
                               such expenses to the extent
                               that they do not exceed the                                         (iii) The most we will pay for loss,
                               amount of loss that otherwise                                             damage or expense under this
                               would have been payable                                                   coverage is the limit that applies
                               under this coverage.                                                      to Business Income, Extra
                                                                                                         Expense or Perishable Goods.
                         (iv) If you are unable to replace the
                               "perishable goods" before its                                   (e) Electronic Data Restoration
                               anticipated sale, the amount of                                     We will pay for your reasonable
                               our payment will be determined                                      and necessary cost to research,
                               on the basis of the sales price of                                  replace and restore lost
                               the "perishable goods" at the                                        electronic data .
                               time of the "accident", less                                        The most we will pay for loss or
                               discounts and expenses you                                          expense under this coverage,
                               otherwise would have had.                                           including actual loss of "business
                               Otherwise our payment will be                                       income" you sustain and
                               determined in accordance with                                       necessary "extra expense" you
                               Condition 5. Loss Payment                                           incur, is $50,000.
                               under Section E. PROPERTY
                                                                                               (f) Environmental, Safety and
                               LOSS CONDITIONS.
                                                                                                   Efficiency Improvements
                         The most we will pay for loss,
                                                                                                   The following provision does not
                         damage or expenses under this
                                                                                                   apply to property insured on an
                         coverage is $50,000.
                     (d) Service Interruption
                         (i) The insurance provided under                                           replacement due to loss or damage
                               the Business Income                                                  caused by or resulting from an
                               Additional Coverage, the Extra
                               Expense Additional Coverage                                        additional cost to replace with
                               and for (c) Perishable Goods in                                    equipment that is better for the
                               this Equipment Breakdown                                           environment, more efficient or safer
                               Additional Coverage, is                                            than the equipment being replaced.
                               extended to apply to your loss,
                                                                                                  HOWEVER, we will not pay more
                               damage or expense caused by
                                                                                                  under this additional coverage
                               the interruption of utility
                                                                                                  than 125% of what the cost would
                               services. The interruption must
                                                                                                  have been to repair or replace with
                               result from an "accident" to
                                                                                                  like kind and quality.
                               equipment, including overhead
                               transmission lines, that is                                        This provision does not increase
                               owned by a utility, landlord, a                                    any of the applicable limits.
                                                 or other                                 (4) Additional Exclusions
                               supplier who provides you with                                 (a) We will not pay under this
                               any of the following services:                                     Equipment Breakdown Additional
                               electrical power, waste                                            Coverage for loss, damage or
                               disposal, air conditioning,
    PB 00 02 11 14           Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 11 of 42
ACP BPFC3018831950                                      INSURED COPY                                                            42   13207
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 56 of 191
    PB 00 02 11 14
                         expense caused by or resulting                                         located. Once suspended in this
                         from:                                                                  way, your insurance can be
                         (i) Any defect, programming error,                                     reinstated only by written notice of
                               programming limitation,                                          reinstatement from us.
                                 computer virus, malicious                                 (b) Jurisdictional Inspections
                               code, loss of data, loss of                                      If "covered equipment" under this
                               access, loss of use, loss of                                     Equipment Breakdown Additional
                               functionality or other condition                                 Coverage requires inspection to
                               within "electronic data". But if                                 comply with state or municipal boiler
                               an "accident" results, we will                                   and pressure vessel regulations, we
                               pay for the resulting loss,                                      agree to perform such inspection on
                               damage or expense; or                                            your behalf. We do not warrant that
                         (ii) Any of the following tests:                                       conditions are safe or healthful.
                               i. A hydrostatic, pneumatic                             (6) The most we will pay for loss,
                                   or gas pressure test of any                             damage or expense under this
                                   boiler or pressure vessel;                              Equipment Breakdown Additional
                                   or                                                      Coverage arising from any one
                               ii. An electrical insulation                                            is the applicable Limit of
                                   breakdown test of any type                              Insurance shown in the Declarations.
                                   of electrical equipment.                                This Equipment Breakdown Additional
                     (b) With respect to (d) Service                                       Coverage will not increase the Limits of
                         Interruption coverage, we will not                                Insurance provided by this policy.
                         pay for                  caused by or                      o. Arson Reward for Conviction
                         resulting from: fire; lightning;                              (1) In the event that a covered fire loss was
                         windstorm or hail; explosion                                      the result of an act of arson, we will pay
                         (except for steam or centrifugal                                  a reward to anyone, other than paid
                         explosion); smoke; aircraft or                                    investigators, who gives legal authorities
                         vehicles; riot or civil commotion;                                information that leads to the conviction
                         vandalism; sprinkler leakage;                                     of anyone who committed such arson.
                         falling objects; weight of snow, ice
                                                                                       (2) We will pay up to 10 percent of the
                         or sleet; freezing; collapse; flood;
                                                                                           amount of the insured fire loss or
                         or earth movement.
                                                                                           $10,000, whichever is less. This
                     (c) Exclusion B.1.h. Fungi, Wet Rot Or                                payment is the most we will pay in
                         Dry Rot does not apply to spoilage                                any one occurrence, regardless of the
                         of personal property that is                                      number of persons providing
                                                                                           information or convicted of arson.
                        that spoilage is covered under (c)
                                                                                       (3) The limit for this Arson Reward for
                        Perishable Goods coverage.
                                                                                           Conviction Additional Coverage is in
                    (d) We will not pay under this                                         addition to the Limits of Insurance.
                        Equipment Breakdown Additional
                                                                                       (4) No deductible applies to this Arson
                        Coverage for any loss or damage
                                                                                           Reward for Conviction Additional
                        to animals.
                                                                                           Coverage.
                (5) Additional Conditions
                                                                                    p. Money And Securities
                    (a) Suspension
                                                                                       (1) We will pay for loss of "money" and
                        Whenever "covered equipment" is                                    "securities" used in your business while
                        found to be in, or exposed to a                                    at a bank or savings institution, within
                        dangerous condition, any of our                                    your living quarters or the living quarters
                        representatives may immediately                                    of your partners or any employee
                        suspend the insurance against loss                                 (including a temporary or leased
                        from an "accident" to that "covered                                employee) having use and custody of
                        equipment". This can be done by                                    the property, at the described premises,
                        mailing or delivering a written notice                             or in transit by direct route between any
                        of suspension to: your address as                                  of these places, resulting directly from:
                        shown in the Declarations, or at the
                                                                                           (a) Theft, meaning any act of stealing;
                        address where the equipment is

    Page 12 of 42            Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 02 11 14
ACP BPFC3018831950                                      INSURED COPY                                                         42   13208
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 57 of 191
                                                                                                                       PB 00 02 11 14
                      (b) Disappearance; or                                          q. Appurtenant Structures
                      (c) Destruction.                                                  (1) We will pay for direct physical loss of or
                (2)   In addition to the Limitations and                                    damage to any separate garages,
                      Exclusions applicable to property                                     storage buildings, swimming pools,
                      coverage, we will not pay for loss:                                   spas, fences, retaining walls and other
                                                                                            appurtenant structures usual to your
                      (a) Resulting from accounting or
                                                                                            business at the described premises in
                           arithmetical errors or omissions;
                                                                                            the Declarations caused by or resulting
                      (b) Due to the giving or surrendering                                 from any Covered Cause of Loss.
                           of property in any exchange or
                                                                                        (2) The most we will pay for loss or damage
                           purchase;
                                                                                            under this Appurtenant Structures
                      (c) Of property contained in any                                      Additional Coverage in any one
                           "money"-operated device unless the                               occurrence is 10% of the Building Limit
                           amount of "money" deposited in it is                             of Insurance shown in the Declarations
                           recorded by a continuous recording                               for that described building.
                           instrument in the device; or
                                                                                            HOWEVER, if the value of any one
                      (d) From an unattended motor vehicle.                                 garage, storage building, swimming
                      (e) That is covered under the                                         pool, spa, fence, retaining wall or
                           Unauthorized Business Card Use                                   other appurtenant structure exceeds
                           or Computer Fraud And Funds                                      $50,000, this Appurtenant Structures
                           Transfer Fraud Additional                                        Additional Coverage does not apply
                           Coverages.                                                       to that structure. The value of the
                (3)   The most we will pay under this Money                                 property covered under this
                      and Securities Additional Coverage for                                Appurtenant Structures Additional
                      loss in any one occurrence is:                                        Coverage will be determined at
                                                                                            replacement cost without deduction
                      (a) Inside the Premises, $10,000 for
                           "money" and "securities" while:
                                                                                                Value
                           (i) In or on the described                                           Buildings, as shown in the
                                premises; or                                                    Declarations, we will determine the
                           (ii) Within a bank or savings                                        value of property covered under this
                                institution;                                                    Appurtenant Structures Additional
                           unless a higher Limit of Insurance
                           for "money" and "securities" inside                                 Section E. PROPERTY LOSS
                           the premises is shown in the                                        CONDITIONS, paragraph 5.e.(1)(b)
                           Declarations; and                                                   under Loss Payment does not apply
                      (b) Outside the Premises (Limited                                        in determining if property is covered
                           loss from an unattended motor                                       under this Appurtenant Structures
                           vehicle is excluded), $10,000 for                                   Additional Coverage. All Loss
                           "money" and "securities" while                                      Payment provisions are otherwise
                           anywhere else, unless a higher                                      applicable for loss or damage
                           Limit of Insurance for "money" and                                  covered by this Additional Coverage.
                           "securities" outside the premises is                            (3) The limit for this Appurtenant
                           shown in the Declarations.                                          Structures Additional Coverage is in
                (4)   All loss:                                                                addition to the Limits of Insurance.
                      (a) Caused by one or more persons; or                          r.    Back Up Of Sewer Or Drain Water
                                                                                           Damage
                      (b) Involving a single act or series of
                           related acts;                                                   (1) For the purpose of this Back Up Of
                                                                                               Sewer Or Drain Water Damage
                      is considered one occurrence.                                            Additional Coverage the following
                (5)   You must keep records of all "money"                                     definition is added;
                      and "securities" so we can verify the
                      amount of any loss or damage.                                             temporary condition of partial or
                (6)   The limit for this Money and                                              complete inundation of normally dry
                      Securities Additional Coverage is in                                      land areas from:
                      addition to the Limits of Insurance.
    PB 00 02 11 14            Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 13 of 42
ACP BPFC3018831950                                       INSURED COPY                                                         42   13209
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 58 of 191
    PB 00 02 11 14
                    (a) The unusual and rapid                                               (6) The Debris Removal Additional
                        accumulation or runoff of surface                                       Coverage does not apply to this Back
                        waters from any source;                                                 Up Of Sewer Or Drain Water Damage
                    (b) The overflow of inland or tidal                                         Additional Coverage.
                        waters; or                                                    s.    Dependent Properties Business
                    (c) Waves, tides or tidal waves.                                        Income
                (2) We will pay for loss of or damage to                                    (1) We will pay for the actual loss of
                    Covered Property caused by water that                                       "business income" you sustain due to
                    backs up or overflows from a sewer or                                       the necessary and unavoidable
                    drain pipe, sump pump well or similar                                       suspension of your "operations"
                    device designed to prevent overflow,                                        during the "period of restoration". The
                    seepage or leakage of subsurface water.                                     suspension must be caused by direct
                                                                                                physical loss of or damage to
                    HOWEVER, we will not pay for loss or
                                                                                                "dependent property"
                    damage that results from:
                                                                                                                      caused by or
                    (a) Sewer back-up or sump pump                                              resulting from any Covered Cause of
                        overflow that occurs during the                                         Loss.
                        period beginning 10 days before
                                                                                                However, this Additional Coverage
                                                                                                does not apply when the only loss at
                           on the described premises;
                                                                                                the premises of a Dependent
                     (b)                                                                        Property or Secondary Dependent
                                                                  n                             Property is loss or damage to
                           proper working condition;                                                                    Dependent
                     (c)                                                                        Property or Secondary Dependent
                         routine maintenance or repair                                          Property sustains loss or damage to
                         necessary to keep a sewer or drain
                         pipe free from obstructions; or                                        coverage under this Additional
                    (d) Sump pump failure which is caused                                       Coverage will not continue once the
                         by or results from failure of power,                                   property is repaired, rebuilt or
                         unless this policy is endorsed to                                      replaced.
                         cover power failure affecting the                                  (2) We will only pay for loss of "business
                         described premises.                                                    income" that occurs within 12
                    (e) Damage that is caused by the                                            consecutive months after the date of
                         breaking apart or cracking of a                                        direct physical loss or damage.
                         water or sewer pipe that is located                                (3) This Dependent Properties Business
                         off of the described premises.                                         Income Additional Coverage is not
                (3) The most we will pay for loss or                                            subject to the Limits of Insurance.
                    damage under this coverage is:
                    (a) $5,000 per building; or
                                                                                                the coverage territory of this policy.
                    (b) $25,000 in any one policy period,
                         regardless of the number of losses;                          t.    Limited Coverage for Fungi, Wet Rot
                                                                                            Or Dry Rot
                    unless a higher Limit of Insurance for
                    Back Up Of Sewer Or Drain Water                                         (1) The coverage described in
                    Damage is shown in the Declarations.                                        paragraphs t.(2) and t.(6) only applies
                (4) The limit of insurance that applies to
                                                                                                the result of
                    coverage under this Back Up Of Sewer                                        other than fire or lightning that occurs
                    Or Drain Water Damage Additional
                                                                                                during the policy period and only if all
                    Coverage includes any loss arising from
                                                                                                reasonable means were used to save
                    debris removal expense, Business                                            and preserve the property from further
                    Income Additional Coverage and Extra
                                                                                                damage at the time of and after that
                    Expense Additional Coverage.
                                                                                                occurrence.
                (5) The limit for this Back Up Of Sewer                                     (2) We will pay for loss or damage by
                    Or Drain Water Damage Additional
                    Coverage is in addition to the Limits
                    of Insurance.
    Page 14 of 42              Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 02 11 14
ACP BPFC3018831950                                        INSURED COPY                                                         42    13210
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 59 of 191
                                                                                                                        PB 00 02 11 14
                     this Limited Coverage, the term loss                                     loss will be subject to the terms of this
                     or damage means:                                                         limited coverage.
                     (a) Direct physical loss or damage to                                (5) The terms of this Limited Coverage
                          Covered Property caused by                                          do not increase or reduce the
                                           r dry rot,                                         coverage provided under the Water
                          including the cost of removal of                                    Damage, Other Liquids, Powder Or
                                                                                              Molten Material Damage or Collapse
                     (b) The cost to tear out and replace                                     Additional Coverages.
                         any part of the building or other                                (6) The following applies only if Business
                         property as needed to gain                                           Income and/or Extra Expense
                                                                                              Coverage applies to the described
                         dry rot; and                                                         premises and only if the suspension
                     (c) The cost of testing performed
                         after removal, repair, replacement                                    and conditions of the applicable
                         or restoration of the damaged                                         Business Income and/or Extra
                         property is completed, provided                                       Expense Additional Coverage.
                         there is a reason to believe that                                     (a) If the loss which resulted in
                                                                                                                       dry rot does not
                         present.                                                                  in itself necessitate a suspension
                (3) The coverage described under this
                    Limited Coverage is limited to                                                  suspension is necessary due to
                    $15,000. Regardless of the number of                                            loss or damage to property
                    claims, this limit is the most we will
                    pay for the total of all loss or damage                                        rot, then our payment under the
                    arising out of all occurrences of                                              Business Income and/or Extra
                                                                                                   Expense is limited to the amount
                     fire or lightning) which take place in a                                      of loss and/or expense sustained
                     12-month period (starting with the                                            in a period of not more than 30
                     beginning of the present annual                                               days. The days need not be
                     policy period). With respect to a                                             consecutive.
                     particular occurrence of loss which                                       (b) If a covered suspension of
                                                          , we
                     will not pay more than the total of
                                                                                                    rot or dry rot, but remediation of
                    dry rot continues to be present or                                                          t rot or dry rot prolongs
                    active, or recurs, in a later policy
                    period.                                                                         pay for loss and/or expense
                (4) The coverage provided under this                                                sustained during the delay
                    Limited Coverage does not increase                                              (regardless of when such a delay
                    the applicable Limit of Insurance on
                    any Covered Property. If a particular
                    occurrence results in loss or damage                                        is limited to 30 days. The days
                                                 rot, and other                                 need not be consecutive.
                    loss or damage, we will not pay more,                           u. Building Property of Others
                    for the total of all loss or damage,                               (1) If you occupy a described premises
                    than the applicable Limit of Insurance                                 as a tenant, and a written lease or
                    on the affected Covered Property.                                      rental agreement for that premises
                    If there is covered loss or damage to                                  requires you to pay for loss of or
                    Covered Property, not caused by                                        damage to a part of building property
                                             rot, loss                                     you do not own, we will pay for direct
                    payment will not be limited by the                                     physical loss of or damage to that
                    terms of this Limited Coverage,                                        part of building property, other than
                    except to the extent                                                   exterior glass, caused by a Covered
                    rot or dry rot causes an increase in                                   Cause of Loss.
                    the loss. Any such increase in the                                 (2) The valuation of property covered
                                                                                           under this Additional Coverage will be
    PB 00 02 11 14           Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 15 of 42
ACP BPFC3018831950                                      INSURED COPY                                                             42   13211
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 60 of 191
    PB 00 02 11 14
                   determined in accordance with the                                     (b) Loss directly related to the use of
                   building valuation option (e.g. Actual                                      any computer to fraudulently
                   Cash Value or Replacement Cost)                                             cause a transfer of covered
                   shown on the policy declarations, or                                        property from inside the
                   at the amount for which the tenant is                                       described premises to a person
                   liable under contract, whichever is                                         (other than a messenger) or
                   less.                                                                       place outside those premises.
               (3) The most we will pay for any loss or                              (2) The most we will pay under this
                   damage under this Building Property                                   Computer Fraud And Funds Transfer
                   of Others Additional Coverage is                                      Fraud Additional Coverage for loss in
                   $10,000, unless a higher limit is                                     any one occurrence is $10,000.
                   shown in the Declarations or the                                  (3) All loss:
                   property is covered under another
                                                                                         (a) Caused by one or more persons;
                   coverage form of this or all other
                                                                                               or
                   collectible insurance. HOWEVER if a
                   higher limit is described in the                                      (b) Involving a single act or series of
                   Covered Property Declarations or the                                        related acts;
                   property is covered under another                                     is considered one occurrence.
                   coverage form of this or any other                                (4) The limit for this Computer Fraud and
                   specifically scheduled property, that                                 Funds Transfer Fraud Additional
                   coverage amount will be in excess of                                  Coverage is in addition to the Limits
                   the Building Property of Others                                       of Insurance.
                   Additional Coverage limit, up the
                                                                             6. COVERAGE EXTENSIONS
                   applicable limit of insurance.
                                                                                Except as otherwise provided, the following
               (4) The limit for this Building Property of
                   Others Additional Coverage is in                             Extensions apply to property located in or on
                   addition to the Limits of Insurance.                         the described building in the Declarations or
                                                                                in the open (or in a vehicle) within 1,000 feet
            v. Unauthorized Business Card Use                                   of the described premises.
               (1) We will pay for the legal obligation                         In addition to the Limits of Insurance, you may
                   you have because of the theft or                             extend the insurance provided by this policy
                   unauthorized use of your business                            as follows.
                   credit, debit or charge cards issued to
                   you or registered in your name or the                        a. Newly Acquired or Constructed
                                                                                     Property
                   name of your business.
                                                                                     (1) Buildings
               (2) The most we will pay under this
                   Unauthorized Business Card Use                                        If this policy covers Buildings, you
                   Additional Coverage for loss in any                                   may extend that insurance to apply
                   one occurrence is $10,000.                                            to:
               (3) All loss:                                                             (a) Your new buildings while being
                                                                                               built on the described premises;
                   (a) Caused by one or more persons; or
                                                                                               and
                   (b) Involving a single act or series of
                                                                                         (b) Buildings you acquire at premises
                        related acts;
                                                                                               other than the one described,
                   is considered one occurrence.                                               intended for:
               (4) The limit for this Unauthorized Business                                    (i) Similar use as the described
                   Card Use Additional Coverage is in                                               building in the Declarations;
                   addition to the Limits of Insurance.                                             or
            w. Computer Fraud And Funds Transfer                                               (ii) Use as a warehouse.
               Fraud
                                                                                         The most we will pay for loss or
               (1) We will pay for:                                                      damage under this Buildings
                   (a) Loss resulting from "fraudulent                                   Coverage Extension is $1,000,000 at
                        instruction" directing a financial                               each building.
                        institution to transfer, pay or                              (2) Business Personal Property
                        deliver "money" or "securities"
                        from your "transfer account"; or

    Page 16 of 42          Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 02 11 14
ACP BPFC3018831950                                    INSURED COPY                                                         42   13212
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 61 of 191
                                                                                                                     PB 00 02 11 14
                   If this policy covers Business                                            (a) The actual loss of "business
                   Personal Property, you may extend                                              income" you sustain, as provided for
                   that insurance to apply to:                                                    and described under the Business
                   (a) Business Personal Property,                                                Income Additional Coverage; or
                         including such property that you                                    (b) $100,000.
                         newly acquire, other than at fairs                              (3) This insurance will end the earlier of:
                         or exhibitions, at any premises
                                                                                             (a) This policy expires;
                         you acquire;
                                                                                             (b) 180 days after you acquire the
                   (b) Business Personal Property,
                                                                                                  property; or
                         including such property that you
                         newly acquire, located at your newly                                (c) You report values to us.
                         constructed or acquired buildings at                            We will charge you any additional premium
                         the described premises; or                                      from the date you acquire the property.
                   (c) Business Personal Property that                             c.    Personal Property Off-premises
                         you newly acquire, located at the                               (1) You may extend the insurance
                         described premises.                                                 provided by this policy to apply to
                   This Extension does not apply to                                          your Covered Property while it is in
                   personal property that you temporarily                                    the course of transit or at a premises
                   acquire in the course of installing or                                    you do not own, lease or operate.
                   performing work on such property or                                   (2) Transit under this Coverage
                   your wholesale activities.                                                Extension means the shipment of
                   The most we will pay for loss or                                          Covered Property that:
                   damage under this Business Personal                                       (a)      Begins at a point of shipment
                   Property Coverage Extension is                                                     to a specific destination;
                   $500,000 at each building.
                                                                                             (b)      Includes both loading and
               (3) Period Of Coverage                                                                 unloading of Covered
                   With respect to insurance on or at                                                 Property;
                   each newly acquired or constructed                                        (c)      Includes ordinary reasonable
                   property, coverage will end when any                                               and necessary stops,
                   of the following first occurs:                                                     interruptions, delays or
                   (a) This policy expires;                                                           transfers incidental to the
                   (b) 180 days after you acquire the                                                 route and method of
                         property or begin construction of                                            shipment, including rest
                         that part of the building that would                                         periods taken by the
                         qualify as covered property; or                                              driver(s); and
                   (c) You report values to us.                                              (d)      Ends upon acceptance of
                                                                                                      Covered Property by or on
                   We will charge you additional premium
                                                                                                      behalf of a consignee at the
                   for values reported from the date you
                                                                                                      specified destination.
                   acquire the property or begin
                   construction of that part of the building                             (3) Covered Property under this
                   that would qualify as covered property.                                   Coverage Extension does not
                                                                                             include:
            b. Newly Acquired Property - Business
               Income                                                                        (a)
               (1) You may extend the insurance that                                         (b)
                   applies to Business Income Additional
                   Coverages to apply to property at any                                      (c)       Accounts Receivable;
                   premises you newly acquire, other                                          (d)
                   than temporary premises such as fairs
                   or exhibitions, whether attended
                   regularly or not.                                                          (e)       Tools and equipment of a
                                                                                                        mobile nature which are used
               (2) The most we will pay for loss under                                                  in your business, other than
                   this Newly Acquired Property -
                   Business Income Coverage
                   Extension is the lesser of:

    PB 00 02 11 14          Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 17 of 42
ACP BPFC3018831950                                     INSURED COPY                                                            42   13213
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 62 of 191
    PB 00 02 11 14
               The most we will pay for loss or damage                               personal effects owned by you, your
               under this Personal Property Off-                                     officers, your partners or
               premises Coverage Extension is $15,000.                                                your employees.
            d. Outdoor Trees, Shrubs, Plants, and                                    HOWEVER, personal effects does not
               Lawns                                                                 include:
               (1) You may extend the insurance                                      (1) Tools or equipment used in your
                   provided by this policy to apply to                                    business; or
                   your outdoor trees, shrubs, plants                                (2)
                   and lawns (other than "stock"),
                                                                                     AND this Business Personal Property
                   including debris removal expense,
                                                                                     Coverage Extension does not apply to:
                   caused by or resulting from any of the
                   following Causes of Loss:                                              (a) Property while it is in the course
                                                                                               of transit or at a premises you do
                   Fire; Lightning; Explosion; Aircraft or
                                                                                               not own, lease or operate
                   vehicles; Riot or civil commotion;
                   Vandalism; or Theft.                                                   (b) Property in storage away from the
                                                                                               described premises.
               (2) The most we will pay for loss or
                   damage under this Outdoor Trees,                                  The most we will pay for loss or damage
                   Shrubs, Plants, and Lawns Coverage                                under this Personal Effects Coverage
                   Extension is $10,000 in any one                                   Extension is $10,000 in any one
                   occurrence, unless a higher limit for                             occurrence, but not more than $2,500 for
                   outdoor trees, shrubs, plants, and                                the personal effects of any one individual.
                   lawns is shown in the Declarations,                            g. Valuable Papers And Records
                   but not more than $2,500 for any one                              (1) You may extend the insurance provided
                   tree, shrub or plant.                                                  by this policy to apply to direct physical
                   Subject to all aforementioned terms                                    loss or damage to "valuable papers and
                   and limitations of coverage, this                                      records" that you own, or that are in
                   Coverage Extension includes the                                        your care, custody or control, caused by
                   expense of removing from the                                           or resulting from a Covered Cause of
                   described premises the debris of                                       Loss. This Valuable Papers And
                   trees, shrubs and plants which are                                     Records Coverage Extension includes
                   the property of others, except in the                                  the cost to research, replace or restore
                   situation in which you are a tenant                                    the lost information on "valuable papers
                   and such property is owned by the                                      and records" for which duplicates do not
                   landlord of the described premises.                                    exist.
               (3) The Debris Removal Additional                                     (2) This Valuable Papers And Records
                   Coverage does not apply to this                                        Coverage Extension does not apply to:
                   Outdoor Trees, Shrubs, Plants, and                                     (a) Property held as samples or for
                   Lawns Coverage Extension.                                                   delivery after sale;
            e. Outdoor Signs                                                              (b) Property in storage away from the
               (1) You may extend the insurance                                                described premises.
                   provided by this policy to apply to                               (3) The most we will pay under this
                   your outdoor signs, including debris                                   Valuable Papers And Records
                   removal expense.                                                       Coverage Extension for loss of or
               (2) The most we will pay for loss or                                       damage to "valuable papers and
                   damage under this Outdoor Signs                                        records", in any one occurrence at
                   Coverage Extension is $2,500 in any                                    the described building is $25,000,
                   one occurrence, unless a higher limit                                  unless a higher Limit of Insurance for
                   for outdoor signs is shown in the                                      "valuable papers and records" is
                   Declarations.                                                          shown in the Declarations.
               (3) The Debris Removal Additional                                          For "valuable papers and records" not
                   Coverage does not apply to this                                        at the described premises, the most
                   Outdoor Signs Coverage Extension.                                      we will pay is $25,000.
            f. Personal Effects                                                      (4) Loss or damage to "valuable papers
               You may extend the insurance that applies                                  and records" will be valued at the cost
               to Business Personal Property to apply to                                  of restoration or replacement of the
    Page 18 of 42          Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 02 11 14
ACP BPFC3018831950                                    INSURED COPY                                                         42   13214
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 63 of 191
                                                                                                                    PB 00 02 11 14
                   lost or damaged information. To the                                  (3) Section B. EXCLUSIONS of this
                   extent that the contents of the                                           Coverage Form does not apply to this
                   "valuable papers and records" are not                                     Accounts Receivable Coverage
                   restored, the "valuable papers and                                        Extension except for:
                   records" will be valued at the cost of                                    (a) Paragraph B.1.c., Governmental
                   replacement with blank materials of                                           Action;
                   substantially identical type.                                             (b) Paragraph B.1.d., Nuclear Hazard;
               (5) Section B. EXCLUSIONS of this                                             (c) Paragraph B.1.f., War And
                   Coverage Form does not apply to this                                          Military Action;
                   Valuable Papers And Records
                                                                                             (d) Paragraph B.2.f., Dishonesty;
                   Coverage Extension except for:
                                                                                             (e) Paragraph B.2.g., False Pretense;
                   (a) Paragraph B.1.c., Governmental
                        Action;                                                              (f) Paragraph B.3.; and
                   (b) Paragraph B.1.d., Nuclear Hazard;                                     (g) Paragraph B.6., Accounts
                                                                                                 Receivable Exclusion.
                   (c) Paragraph B.1.f., War And
                        Military Action;                                          i.    Salespersons Samples
                   (d) Paragraph B.2.f., Dishonesty;                                    (1) You may extend the insurance that
                                                                                             applies to Business Personal
                   (e) Paragraph B.2.g., False Pretense;
                                                                                             Property to apply to salespersons
                   (f) Paragraph B.2.m.(2), Errors Or                                        samples while away from the
                        Omissions; and                                                       described premises.
                   (g) Paragraph B.3.                                                   (2) The most we will pay under this
            h. Accounts Receivable                                                           Salespersons Samples Coverage
               (1) You may extend the insurance                                              Extension for loss or damage in any
                   provided by this policy to apply to                                       one occurrence is $10,000.
                   your records of accounts receivable.                           j.    Business Income and Extra Expense
                   We will pay:                                                         Increased Period of Restoration Due to
                   (a) All amounts due from your                                        Ordinance or Law
                        customers that you are unable to                                If a Covered Cause of Loss occurs to
                        collect;                                                        property at the described premises,
                   (b) Interest charges on any loan                                     coverage is extended to include the
                        required to offset amounts you                                  amount of actual and necessary loss you
                        are unable to collect pending our
                        payment of these amounts;                                                                            ng
                   (c) Collection expenses in excess of                                 from the enforcement of, or compliance
                        your normal collection expenses                                 with, any ordinance or law that:
                        that are made necessary by loss                                 (1) Regulates the construction or repair
                        or damage; and                                                      of any property;
                   (d) Other reasonable expenses that                                   (2) Requires the tearing down of parts of
                        you incur to re-establish your                                      any property not damaged by a
                        records of accounts receivable;                                     Covered Cause of Loss; and
                   that result from direct physical loss or                             (3) Is in force at the time of loss.
                   damage by any Covered Cause of                                       HOWEVER, coverage is not extended
                   Loss to your records of accounts                                     under this Business Income and Extra
                   receivable.                                                          Expense Increased Period of Restoration
               (2) The most we will pay under this                                      Due to Ordinance or Law Extension to
                   Accounts Receivable Coverage                                         include loss caused by or resulting from
                   Extension for loss or damage in any one                              the enforcement of or compliance with any
                   occurrence at the described building is                              ordinance or law which requires any
                   $25,000, unless a higher Limit of                                    insured or others to test for, monitor, clean
                   Insurance for accounts receivable is                                 up, remove, contain, treat, detoxify or
                   shown in the Declarations.                                           neutralize, or in any way respond to, or
                   For records of accounts receivable                                   assess the effects of "pollutants".
                   not at the described premises, the
                   most we will pay is $25,000.

    PB 00 02 11 14         Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 19 of 42
ACP BPFC3018831950                                    INSURED COPY                                                          42   13215
                 Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 64 of 191
    PB 00 02 11 14

            k.   Removal Permit                                                                 amount, then the balance is available
                                                                                                for subsequent loss or damage
                 If Covered Personal Property is removed
                                                                                                sustained in, but not after, that policy
                 to a new premise that is described in the
                                                                                                year. With respect to an occurrence
                 Declarations, you may extend this
                                                                                                which begins in one policy year and
                 insurance to include that Covered
                                                                                                continues or results in additional loss
                 Personal Property at each premise during
                                                                                                or damage in a subsequent policy
                 the removal. Coverage at each premises
                                                                                                year(s), all loss or damage is deemed
                 will apply in the proportion that the value at
                                                                                                to be sustained in the policy year in
                 each premises bears to the value of all
                                                                                                which the occurrence began.
                 Covered Personal Property being
                 removed. This permit applies up to 30                                      (4) This Additional Coverage does not
                 days after the date Covered Personal
                 Property is first removed at the previous
                 premises; after that, this Removal Permit                                   is integrated in and operates or
                 Coverage Extension does not apply at the                                                             evator, lighting,
                 previous premises.                                                          heating, ventilation, air conditioning or
                                                                                             security system.
            l.   Electronic Data
                                                                                         (5) This Electronic Data Coverage
                 (1) You may extend the insurance
                                                                                             Extension does not apply to losses
                      provided by this policy to apply to the
                                                                                             covered under the Equipment
                                                                                             Breakdown Additional Coverage.
                       corrupted by a Covered Cause of                                m. Interruption of Computer Operations
                                                                                         (1) You may extend the insurance that
                       code or similar instruction introduced                                applies to Business Income and Extra
                                                                                             Expense Additional Coverages to apply

                       a network to which it is connected,
                       designed to damage or destroy any                                         operations due to destruction or
                       part of the system or disrupt its
                       normal operation. But there is no
                       coverage for loss or damage caused
                       by or resulting from manipulation of a                                    instruction introduced into or enacted on


                       including a temporary or leased                                           it is connected, designed to damage or
                       employee, or by an entity retained by                                     destroy any part of the system or disrupt
                       you, or for you, to inspect, design,                                      its normal operation. But there is no
                       install, modify, maintain, repair or                                      coverage for an interruption related to
                       replace that system.
                 (2)
                       not replaced or restored, the loss will                                  employee, including a temporary or
                       be valued at the cost of replacement                                     leased employee, or by an entity
                                                                                                retained by you, or for you, to inspect,
                                                                                                design, install, modify, maintain, repair
                     substantially identical type.                                              or replace that system.
                 (3) The most we will pay under this                                        (2) The most we will pay under this
                     Electronic Data Coverage Extension                                         Interruption of Computer Operations
                     for all loss or damage sustained in any                                    Coverage Extension for all loss
                     one policy year, regardless of the                                         sustained and expense incurred in any
                     number of occurrences of loss or                                           one policy year, regardless of the
                     damage or the number of buildings,                                         number of interruptions or the number of

                       involved, is $10,000, unless a higher                                     systems involved, is $10,000 unless a
                       Limit of Insurance is shown in the                                        higher Limit of Insurance is shown in the
                       Declarations. If loss payment on the                                      Declarations. If loss payment relating to
                       first occurrence does not exhaust this                                    the first interruption does not exhaust

    Page 20 of 42              Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 02 11 14
ACP BPFC3018831950                                        INSURED COPY                                                          42   13216
                Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 65 of 191
                                                                                                                      PB 00 02 11 14
                    this amount, then the balance is                                concurrently or in any sequence to the loss.
                    available for loss or expense sustained                         These exclusions apply whether or not the
                    or incurred as a result of subsequent                           loss event results in widespread damage or
                    interruptions in that policy year. A                            affects a substantial area.
                    balance remaining at the end of a policy                        a. Ordinance Or Law
                    year does not increase the amount of
                                                                                        The enforcement of, or compliance with,
                    insurance in the next policy year. With
                                                                                        any ordinance or law:
                    respect to any interruption which begins
                    in one policy year and continues or                                   (1) Regulating the construction, use or
                    results in additional loss or expense in a                                repair of any property; or
                    subsequent policy year(s), all loss and                               (2) Requiring the tearing down of any
                    expense is deemed to be sustained or                                      property, including the cost of
                    incurred in the policy year in which the                                  removing its debris; or
                    interruption began.
                                                                                          (3) Requiring the removal or disposal of
                (3) This Interruption of Computer
                    Operations Coverage Extension does
                    not apply to loss sustained or                                        This Ordinance Or Law Exclusion applies
                    expense incurred after the end of the                                 whether the loss results from:
                                                                                       (1) An ordinance or law that is enforced
                    amount of insurance stated in (2)                                      even if the property has not been
                    above has not been exhausted.                                          damaged; or
                (4) Coverage for Business Income does                                  (2) The increased costs incurred to comply
                    not apply when a suspension of                                         with an ordinance or law in the course
                                                                                           of construction, repair, renovation,
                     or                                                                    remodeling or demolition of property or
                                                                                           removal of its debris, following a
                                                                                           physical loss to that property.
                    paragraphs (1) through (3) of this                              b. Earth Movement
                    Interruption of Computer Operations
                                                                                       (1) Earthquake, including tremors and
                    Coverage Extension.
                                                                                           aftershocks and any earth sinking, rising
                (5) Coverage for Extra Expense does not                                    or shifting related to such event;
                    apply when action is taken to avoid or
                                                                                       (2) Landslide, including any earth sinking,
                                                                                           rising or shifting related to such event;
                     caused by destruction or corruption of
                                                                                       (3) Mine subsidence, meaning subsidence
                                                                                           of a man-made mine, whether or not
                    provided under paragraphs (1) through                                  mining activity has ceased;
                    (3) of this Interruption of Computer                               (4) Earth sinking (other than sinkhole
                    Operations Coverage Extension.                                         collapse), rising or shifting including
                (6) This Additional Coverage does not                                      soil conditions which cause settling,
                    apply when loss or damage to                                           cracking or other disarrangement of
                                                                                           foundations or other parts of realty.
                                                                                           Soil conditions include contraction,
                                                                                           expansion, freezing, thawing, erosion,
                   elevator, lighting, heating, ventilation,                               improperly compacted soil and the
                   air conditioning or security system.                                    action of water under the ground
                                                                                           surface.
              (7) This Interruption of Computer
                   Operations Coverage Extension does                                      But if Earth Movement, as described in
                   not apply to losses covered under the                                   (1) through (4) above, results in fire or
                   Equipment Breakdown Additional                                          explosion, we will pay for the loss or
                   Coverage.                                                               damage caused by that fire or
                                                                                           explosion.
    B. EXCLUSIONS
                                                                                       (5) Volcanic eruption, explosion or
       1. We will not pay for loss or damage caused
                                                                                           effusion. But if volcanic eruption,
          directly or indirectly by any of the following.
                                                                                           explosion or effusion results in fire,
          Such loss or damage is excluded regardless
                                                                                           building glass breakage or volcanic
          of any other cause or event that contributes
    PB 00 02 11 14           Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 21 of 42
ACP BPFC3018831950                                      INSURED COPY                                                         42     13217
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 66 of 191
    PB 00 02 11 14
                     action, we will pay for the loss or                               the described premises, however caused,
                     damage caused by that fire, building                              if the failure occurs away from the
                     glass breakage or volcanic action.                                described premises.
                     Volcanic action means direct loss or                              Failure of any utility service includes lack
                     damage resulting from the eruption of                             of sufficient capacity and reduction in
                     a volcano when the loss or damage is                              supply.
                     caused by:                                                        Loss or damage caused by a surge of
                     (a) Airborne volcanic blast or                                    power is also excluded, if the surge would
                         airborne shock waves;                                         not have occurred but for an event
                     (b) Ash, dust, or particulate matter; or                          causing a failure of power.
                     (c) Lava flow.                                                    But if the failure or surge of power, or the
                                                                                       failure of communication, water or other
                     With respect to coverage for volcanic
                                                                                       utility service results in a Covered Cause
                     action as set forth in 5(a), 5(b) and
                                                                                       of Loss, we will pay for the loss or damage
                     5(c), all volcanic eruptions that occur
                                                                                       caused by that Covered Cause of Loss.
                     within any 168-hour period will
                     constitute a single occurrence.                                   Communication services include but are
                                                                                       not limited to service relating to Internet
                     Volcanic action does not include the
                                                                                       access or access to any electronic,
                     cost to remove ash, dust or
                                                                                       cellular or satellite network.
                     particulate matter that does not cause
                     direct physical loss of or damage to                              This exclusion does not apply to loss or
                     Covered Property.                                                 damage provided under the Equipment
                                                                                       Breakdown Additional Coverage.
                     This exclusion applies regardless of
                     whether any of the above, in                                   f. War And Military Action
                     Paragraphs (1) through (5), is caused                             (1) War, including undeclared or civil war;
                     by an act of nature or is otherwise                               (2) Warlike action by a military force,
                     caused. An example of a situation to                                    including action in hindering or
                                                                                             defending against an actual or
                     exclusion would apply are acts such                                     expected attack, by any government,
                     as road construction, using tools such                                  sovereign or other authority using
                     as jack hammers and causing ground                                      military personnel or other agents; or
                     vibrations in close proximity to the
                                                                                       (3) Insurrection, rebellion, revolution,
                                                                                             usurped power, or action taken by
                                                                                             governmental authority in hindering or
                    foundation.
                                                                                             defending against any of these.
            c. Governmental Action
                                                                                    g. Water
               Seizure or destruction of property by
                                                                                       (1) Flood, surface water, waves
               order of governmental authority.
                                                                                             (including tidal wave and tsunami),
               But we will pay for loss or damage                                            tides, tidal water, overflow of any
               caused by or resulting from acts of                                           body of water, or spray from any of
               destruction ordered by governmental                                           these, all whether or not driven by
               authority and taken at the time of a fire to                                  wind (including storm surge);
               prevent its spread, if the fire would be
                                                                                       (2) Mudslide or mudflow;
               covered under this policy.
                                                                                       (3) Water that backs up or overflows or is
            d. Nuclear Hazard
                                                                                             otherwise discharged from a sewer,
               Nuclear reaction or radiation, or radioactive                                 drain pipe, sump, sump pump or
               contamination, including but not limited to                                   related equipment, except as
               radon gas, however caused.                                                    provided under the Back Up Of
               But if nuclear reaction or radiation, or                                      Sewer Or Drain Water Damage
               radioactive contamination, results in fire,                                   Additional Coverage;
               we will pay for the loss or damage caused                               (4) Water under the ground surface
               by that fire.                                                                 pressing on, or flowing or seeping
            e. Utility Services                                                              through:
               The failure of power, communication,                                          (a) Foundations, walls, floors or
               water or other utility service supplied to                                         paved surfaces;
    Page 22 of 42            Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 02 11 14
ACP BPFC3018831950                                      INSURED COPY                                                         42   13218
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 67 of 191
                                                                                                                      PB 00 02 11 14
                     (b) Basements, whether paved or                                   the loss or damage caused by that
                          not; or                                                      "specified cause of loss".
                     (c) Doors, windows or other                                       This exclusion does not apply:
                          openings; or                                                 (1) When "fungi", wet rot or dry rot result
                (5) Waterborne material carried or                                          from fire or lightning; or
                     otherwise moved by any of the water                               (2) To the extent that coverage is
                     referred to in paragraph (1), (3) or (4),                              provided in the Limited Coverage For
                     or material carried or otherwise                                       Fungi, Wet Rot Or Dry Rot Additional
                     moved by mudslide or mudflow.                                          Coverage, with respect to loss or
                (6) Water that overflows from any                                           damage by a cause of loss other than
                     plumbing fixture because the water is                                  fire or lightning.
                     unable to enter into an attached drain                       i. Virus Or Bacteria
                     pipe, or water that is unable to enter
                                                                                       (1) Any virus, bacterium or other
                     into a drain pipe through any interior
                                                                                            microorganism that induces or is
                     or exterior drain, drain strainer, catch
                                                                                            capable of inducing physical distress,
                     basin, roof drain, scupper, or similar
                                                                                            illness or disease.
                     device designed to channel water
                     from a plumbing fixture, roof, floor or                           (2) However, the exclusion in paragraph
                     other surface area.                                                    (1) does not apply to loss or damage
                                                                                            caused by or resulting from "fungi",
                (7) Discharge or leakage of water or
                                                                                            wet rot or dry rot. Such loss or damage
                     waterborne material as the direct
                                                                                            is addressed in Exclusion h.;
                     result of the breaking apart or
                     cracking of a water or sewer pipe that                            (3) With respect to any loss or damage
                     is located off of the described                                        subject to the exclusion in paragraph
                     premises and is part of a municipal                                    (1), such exclusion supersedes any
                     water supply system or municipal                                       exclusion relating to "pollutants".
                     sanitary sewer system.                                    2. We will not pay for loss or damage caused by
                This exclusion applies regardless of                              or resulting from any of the following:
                whether any of the above, in paragraphs                           a. Electrical Apparatus
                (1) through (7), is caused by an act of                                Artificially generated electrical, magnetic or
                nature or is otherwise caused. An                                      electromagnetic energy that damages,
                example of a situation to which this                                   disturbs, disrupts or otherwise interferes
                exclusion applies is the situation where a                             with any:
                dam, levee, seawall or other boundary or
                                                                                       (1) Electrical or electronic wire, device,
                containment system fails in whole or in
                                                                                            appliance, system or network; or
                part, for any reason, to contain the water.
                                                                                       (2) Device, appliance, system or network
                                                                                            utilizing cellular or satellite technology.
                of the above, we will pay for the direct                               For the purpose of this exclusion,
                expenses of such drying out subject to                                 electrical, magnetic or electromagnetic
                the applicable Limit of Insurance and                                  energy includes but is not limited to:
                deductible for Building or Business                                    (1) Electrical current, including arcing;
                Personal Property, whichever applies.                                  (2) Electrical charge produced or
                But if any of the above paragraphs (1)                                      conducted by a magnetic or
                through (5), results in fire, explosion or                                  electromagnetic field;
                sprinkler leakage, we will pay for the loss                            (3) Pulse of electromagnetic energy; or
                or damage caused by that fire, explosion
                or sprinkler leakage.                                                  (4) Electromagnetic waves or microwaves.
                                                                                       But if fire results, we will pay for the loss
                                                                                       or damage caused by fire.
                    h. Fungi, Wet Rot Or Dry Rot
                                                                                       This Electrical Apparatus exclusion does
                Presence, growth, proliferation, spread or                             not apply to the coverage provided under
                any activity of "fungi", wet rot or dry rot.                           the Equipment Breakdown Additional
                But if "fungi", wet rot or dry rot result in a                         Coverage.
                "specified cause of loss", we will pay for                        b. Consequential Losses

    PB 00 02 11 14           Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 23 of 42
ACP BPFC3018831950                                      INSURED COPY                                                         42   13219
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 68 of 191
    PB 00 02 11 14
               Delay, loss of use or loss of market.                                 and records", this exclusion does not apply
            c. Smoke, Vapor, Gas                                                     to carriers for hire.
               Smoke, vapor or gas from agricultural                                 This exclusion does not apply to coverage
               smudging or industrial operations.                                    that is provided under the Employee
                                                                                     Dishonesty Optional Coverage.
            d. Steam Apparatus
                                                                                  g. False Pretense
               Explosion of steam boilers, steam pipes,
               steam engines or steam turbines owned                                 Voluntary parting with any property by
               or leased by you, or operated under your                              you or anyone else to whom you have
               control. But if explosion of steam boilers,                           entrusted the property if induced to do so
               steam pipes, steam engines or steam                                   by any fraudulent scheme, trick, device or
               turbines results in fire or combustion                                false pretense.
               explosion, we will pay for the loss or                             h. Exposed Property
               damage caused by that fire or                                         Rain, snow, ice or sleet to personal
               combustion explosion. We will also pay                                property in the open.
               for loss or damage caused by or resulting
                                                                                  i. Collapse
               from the explosion of gases or fuel within
               the furnace of any fired vessel or within                             (1) Collapse, including any of the
               the flues or passages through which the                                    following conditions of property or any
               gases of combustion pass.                                                  part of the property:
               This Steam Apparatus exclusion does not                                    (a) An abrupt falling down or caving
               apply to the coverage provided under the                                        in;
               Equipment Breakdown Additional                                             (b) Loss of structural integrity, including
               Coverage.                                                                       separation of parts of the property
            e. Frozen Plumbing                                                                 or property in danger of falling
                                                                                               down or caving in; or
               Water, other liquids, powder or molten
               material that leaks or flows from                                          (c) Any cracking, bulging, sagging,
               plumbing, heating, air conditioning or                                          bending, leaning, settling,
               other equipment (except fire protective                                         shrinkage or expansion as such
               systems) caused by or resulting from                                            condition relates to paragraph
               freezing, unless:                                                               i.(1)(a) or i.(1)(b).
               (1) You do your best to maintain heat in                              But if collapse results in a Covered Cause
                    the building or structure; or                                    of Loss at the described premises, we will
                                                                                     pay for the loss or damage caused by
               (2) You drain the equipment and shut off the
                                                                                     that Covered Cause of Loss.
                    supply if the heat is not maintained.
                                                                                     (2) This Exclusion i., does not apply:
            f. Dishonesty
                                                                                          (a) To the extent that coverage is
               Dishonest or criminal acts by you, anyone
                                                                                               provided under the Collapse
               else with an interest in the property, or
                                                                                               Additional Coverage; or
               any of your or their partners,
                                       employees                                          (b) To collapse caused by one or
               (including leased employees), directors,                                        more of the following:
               trustees, authorized representatives or                                         (i) The "specified causes of
               anyone to whom you entrust the property                                               loss";
               for any purpose:                                                                (ii) Breakage of building glass;
               (1) Acting alone or in collusion with                                           (iii) Weight of rain that collects on
                    others; or                                                                       a roof; or
               (2) Whether or not occurring during the                                         (iv) Weight of people or personal
                    hours of employment.                                                             property.
               This exclusion does not apply to acts of                           j. Pollutants
               destruction by your employees (including
               leased employees); but theft by                                       We will not pay for loss or damage
                                                                                     caused by or resulting from the
               employees is not covered.
                                                                                     discharge, dispersal, seepage, migration,
               With respect to Covered Property, including                           release or escape of "pollutants" unless
               accounts receivable and "valuable papers                              the discharge, dispersal, seepage,

    Page 24 of 42          Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 02 11 14
ACP BPFC3018831950                                    INSURED COPY                                                         42   13220
                 Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 69 of 191
                                                                                                                       PB 00 02 11 14
                 migration, release or escape is itself                                 (1) Programming, processing or storing
                 caused by any of the "specified causes of                                   data, as described under "electronic
                 loss". But if the discharge, dispersal,                                     data" or in any "computer" operations;
                 seepage, migration, release or escape of                                    or
                 "pollutants" results in a "specified cause                             (2) Processing or copying "valuable
                 of loss", we will pay for the loss or                                       papers and records".
                 damage caused by that "specified cause
                                                                                        However, we will pay for direct physical
                 of loss".
                                                                                        loss or damage caused by resulting fire or
            k.   Neglect                                                                explosion if these causes of loss would
                 Neglect of an insured to use all                                       be covered by this coverage form.
                 reasonable means to save and preserve                                  This exclusion does not apply to coverage
                 property from further damage at and after                              that is provided under the Employee
                 the time of loss.                                                      Dishonesty Optional Coverage.
            l.   Other Types Of Loss                                               n. Installation, Testing, Repair
                 (1) Wear and tear;                                                     Errors or deficiency in design, installation,
                 (2) Rust or other corrosion, decay,                                    testing, maintenance, modification or repair
                      deterioration, hidden or latent defect or                         of your "computer" system including
                      any quality in property that causes it to                         "electronic data".
                      damage or destroy itself;                                         However, we will pay for direct physical
                 (3) Smog;                                                              loss or damage caused by resulting fire or
                 (4) Settling, cracking, shrinking or                                   explosion if these causes of loss would
                      expansion;                                                        be covered by this coverage form.
                 (5) Nesting or infestation, or discharge or                            This exclusion does not apply to coverage
                      release of waste products or                                      that is provided under the Employee
                      secretions, by insects, birds, rodents                            Dishonesty Optional Coverage.
                      or other animals;                                            o. Electrical Disturbance
                 (6) Mechanical breakdown, including                                    Electrical or magnetic injury, disturbance or
                      rupture or bursting caused by                                     erasure of "electronic data", except as
                      centrifugal force, except as provided                             provided under the Equipment Breakdown
                      under the Equipment Breakdown                                     or Electronic Data Additional Coverages.
                      Additional Coverages.                                             However, we will pay for direct loss or
                 (7) The following causes of loss to                                    damage caused by lightning.
                      personal property:                                           p. Leakage or Seepage
                      (a) Dampness or dryness of                                        Constant or repeated seepage or leakage of
                           atmosphere;                                                  water or steam, or the presence or
                      (b) Changes in or extremes of                                     condensation of humidity, moisture or vapor,
                           temperature;                                                 whether continuous or intermittent from any:
                      (c) Marring or scratching; or                                     (1) Heating, air conditioning or
                      (d) Growth of tree, shrub or plant                                     refrigerating system;
                           roots causing physical damage to                             (2) Domestic appliance; or
                           any underground property,                                    (3) Plumbing system, including from or
                           property foundations, roadways,                                   around any shower stall or other
                           walks, patios or other paved                                      shower bath installation, bathtub or
                           surfaces.                                                         other plumbing fixture.
                 But if an excluded cause of loss that is                       3. We will not pay for loss or damage caused by
                 listed in paragraphs (1) through (7) above                        or resulting from any of the following B.3.a.
                 results in a "specified cause of loss",                           through B.3.c. But if an excluded cause of
                                                                                   loss that is listed in B.3.a. through B.3.c.
                 will pay for the loss or damage caused by                         results in a Covered Cause of Loss, we will
                 that "specified cause of loss"                                    pay for the loss or damage caused by that
                 or building glass breakage.                                       Covered Cause of Loss.
                      m. Errors Or Omissions                                       a. Weather Conditions
                 Errors or omissions in:

    PB 00 02 11 14            Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 25 of 42
ACP BPFC3018831950                                       INSURED COPY                                                         42   13221
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 70 of 191
    PB 00 02 11 14
               Weather conditions. But this exclusion                                         rebuilding, repair or replacement
               only applies if weather conditions                                             by strikers or other persons; or
               contribute in any way with a cause or                                      (b) Suspension, lapse or cancellation
               event excluded in paragraph B.1. above                                         of any license, lease or contract.
               to produce the loss or damage.                                                 But if the suspension, lapse or
           b. Acts Or Decisions                                                               cancellation is directly caused by
               Acts or decisions, including the failure to                                    the suspension of "operations", we
               act or decide, of any person, group,                                           will cover such loss that affects
               organization or governmental body.                                             your Business Income during the
                                                                                              "period of restoration" and any
           c. Negligent Work
                                                                                              extension of the "period of
               Faulty, inadequate or defective:                                               restoration" in accordance with the
               (1) Planning, zoning, development,                                             terms of the Extended Business
                    surveying, siting;                                                        Income Additional Coverage.
               (2) Design, specifications, workmanship,                              (2) Any other consequential loss.
                    work methods, repair, construction,                         b. With respect to this exclusion, suspension
                    renovation, remodeling, grading,                                 means:
                    compaction, failure to protect the
                                                                                     (1) The partial slowdown or complete
                    property;
                                                                                          cessation of your business activities;
               (3) Materials used in repair, construction,                                and
                    renovation or remodeling; or
                                                                                     (2) That a part or all of the described
               (4) Maintenance;                                                           premises is rendered untenantable, if
               of part or all of any property on or off the                               coverage for Business Income applies.
               described premises.                                           6. Accounts Receivable Exclusion
        4. Additional Exclusion                                                 The following additional exclusion applies to the
           The following applies only to the property                           Accounts Receivable Coverage Extension:
           specified in this Additional Exclusion.                              We will not pay for:
           Loss Or Damage To Products                                           a. Loss or damage caused by or resulting
           We will not pay for loss or damage to any                                 from alteration, falsification, concealment
           merchandise, goods or other product caused                                or destruction of records of accounts
           by or resulting from error or omission by any                             receivable done to conceal the wrongful
           person or entity (including those having                                  giving, taking or withholding of "money",
           possession under an arrangement where work                                "securities" or other property.
           or a portion of the work is outsourced) in any                            This exclusion applies only to the extent of
           stage of the development, production or use of                            the wrongful giving, taking or withholding.
           the product, including planning, testing,
                                                                                b. Loss or damage caused by or resulting
           processing, packaging, installation,
                                                                                     from bookkeeping, accounting or billing
           maintenance or repair. This exclusion applies
                                                                                     errors or omissions.
           to any effect that compromises the form,
           substance or quality of the product. But if such                     c. Any loss or damage that requires any
           error or omission results in a Covered Cause                              audit of records or any inventory
           of Loss, we will pay for the loss or damage                               computation to prove its factual existence.
           caused by that Covered Cause of Loss.                          C. LIMITS OF INSURANCE
        5. Business Income And Extra Expense                                 1. The most we will pay for loss or damage in
           Exclusions                                                           any one occurrence is the applicable Limits of
           a. We will not pay for:                                              Insurance shown in the Declarations, except
                                                                                as otherwise provided in this Section.
               (1)
                                                                             2. The limits applicable to Additional Coverages
                     resulting from:                                            are in addition to the Limits of Insurance only
                                                                                if so indicated in that Section of this Coverage
                     (a) Delay in rebuilding, repairing or
                                                                                Form.
                         replacing the property or
                         resuming "operations", due to                       3. The limits applicable to the Coverage
                         interference at the location of the                    Extensions are in addition to the Limits of
                                                                                Insurance.

    Page 26 of 42            Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 02 11 14
ACP BPFC3018831950                                      INSURED COPY                                                         42   13222
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 71 of 191
                                                                                                                    PB 00 02 11 14
        4. Building Limit Automatic Increase                                            Business Personal Property limit,
           a. The Limit of Insurance for Buildings will                                 divided by 365.
               automatically increase by the annual                                Example:
               percentage shown in the Declarations.                               If: The applicable limit is $150,000; and
           b. The amount of increase is calculated as                                   The annual percentage increase is
               follows:                                                                 3%; and
               (1) Multiply the Building limit that applied                             The number of days since the
                    on the most recent of the policy                                    beginning of the policy year (or last
                    inception date, the policy anniversary                              policy change) is 146;
                    date, or any other policy change
                                                                                        Then the amount of increase is
                    amending the Building limit, times
                                                                                        $150,000 x .03 x (146 / 365) = $1,800.
               (2) The percentage of annual increase
                                                                              c. The Automatic Increase percentage for
                    shown in the Declarations, expressed as
                                                                                   Business Personal Property will be the
                    a decimal (example: 8% is .08), times
                                                                                   average annual Index shown in the
               (3) The number of days since the                                    Declarations. This percentage may
                    beginning of the current policy year,                          change at each renewal date.
                    or the effective date of the most
                                                                                   In no event will the Limit of Insurance be
                    recent policy change amending the
                                                                                   reduced unless you specifically request
                    Building limit, divided by 365.
                                                                                   us to do so.
               Example:
                                                                           6. Business Personal Property Limit
               If: The applicable Building limit is                           Seasonal Increase
                    $100,000. The annual percentage
                                                                              a. Subject to paragraph 6.b., the Limit of
                    increase is 8%. The number of days
                                                                                   Insurance for Business Personal Property
                    since the beginning of the policy year
                                                                                   is automatically increased by 25% to
                    (or last policy change) is 146.
                                                                                   provide for seasonal variations.
               The amount of increase is
                                                                              b. The increase described in paragraph 6.a
               $100,000 x .08 x (146 / 365) = $3,200.                              will apply only if the Limit of Insurance
           c. The Automatic Increase percentage for                                shown for Business Personal Property in
               Buildings will be the percentage shown in                           the Declarations is at least 100% of your
               the Declarations. This percentage may                               average monthly values during the lesser
               change at each renewal date, unless a                               of:
               different percentage is selected by you.                            (1) The 12 months immediately
        5. Business Personal Property Limit                                             preceding the date the loss or
           Automatic Increase                                                           damage occurs; or
           a. The Limit of Insurance for Business                                  (2) The period of time you have been in
               Personal Property will automatically                                     business as of the date the loss or
               increase by the annual percentage shown                                  damage occurs.
               in the Declarations.                                     D. DEDUCTIBLES
           b. The amount of increase is calculated as                      1. We will not pay for loss or damage in any one
               follows:                                                       occurrence until the amount of loss or damage
               (1) Multiply the Limit of Insurance that                       exceeds the Deductible shown in the
                    applied on the most recent of the policy                  Declarations. We will then pay the amount of
                    inception date, the policy renewal date,                  loss or damage in excess of the Deductible up
                    or any other policy change amending the                   to the applicable Limit of Insurance.
                    Limit of Insurance, times                              2. With respect to the exterior building glass of
               (2) The percentage of increase shown in                        the location identified in the Declarations, the
                    the Declarations, expressed as a                          most we will deduct from any loss or damage
                    decimal (example: 2% is .02), times                       to the exterior building glass in any one
               (3) The number of days since the                               occurrence is $250. The exterior building
                    beginning of the current policy year,                     glass deductible of $250 will be utilized for
                    or since the effective date of the most                   any loss or damage to the exterior building
                    recent policy change amending the                         glass regardless of the deductible amount for
                                                                              the scheduled property shown in the policy
                                                                              Declarations.
    PB 00 02 11 14         Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 27 of 42
ACP BPFC3018831950                                    INSURED COPY                                                         42   13223
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 72 of 191
    PB 00 02 11 14
            But this $250 deductible will not increase the                       be made by a judge of a court having
            property deductible shown in the Declarations                        jurisdiction. The appraisers will state separately
            for the scheduled property. This $250                                the value of property and the amount of loss. If
            deductible is in addition to all other                               they fail to agree, they will submit their
            deductibles.                                                         differences to the umpire. A decision agreed to
        Example:                                                                 by any two will be binding. Each party will:
        If: The amounts of loss to the damaged property                          a. Pay its chosen appraiser; and
            are $50,000 (building) and $1,000 (exterior                          b. Bear the other expenses of the appraisal
            building glass.) The actual limit of insurance                            and umpire equally.
            on the damaged property is $200,000 and the                          If there is an appraisal, we will still retain our
            property deductible shown in the policy                              right to deny the claim.
            declarations is $1,000.
                                                                              3. Duties In The Event Of Loss Or Damage
            Based on the example information and the
                                                                                 a. You must see that the following are done
            coverage language, the most we will pay for
                                                                                      in the event of loss of or damage to
            this claim is as follows:
                                                                                      Covered Property:
                                                                                      (1) Notify the police if a law may have
            Exterior Glass: $1,000 (loss amount) - $250                                    been broken.
            (exterior glass deductible) = $750 (amount
                                                                                      (2) Give us prompt notice of the loss or
            paid for loss).
                                                                                           damage. Include a description of the
                                                                                           property involved.
            Building: $50,000 (loss amount) - $750                                    (3) As soon as possible, give us a
            (remaining deductible amount after the                                         description of how, when and where
            exterior glass deductible) = $49,250 (amount                                   the loss or damage occurred.
            paid for loss).
                                                                                      (4) Take all reasonable steps to protect the
                                                                                           Covered Property from further damage.
          The most we will pay for this loss is $50,000                                    If feasible, set the damaged property
          ($49,250 + $750). The portion of the total loss                                  aside and in the best possible order for
          that is not covered due to the application of                                    examination. Also keep a record of
          each deductible documented above is $1,000                                       your expenses necessary to protect the
          ($750 + $250).                                                                   Covered Property, for consideration in
       3. No deductible applies to the following                                           the settlement of the claim. This will not
          Additional Coverages:                                                            increase the Limit of Insurance.
          a. Fire Department Service Charge;                                               HOWEVER, we will not pay for any
                                                                                           subsequent loss or damage resulting
          b. Fire Extinguisher Recharge;
                                                                                           from a cause of loss that is not a
          c. Business Income;                                                              Covered Cause of Loss.
          d. Extra Expense;                                                           (5) At our request, give us complete
          e. Civil Authority; and                                                          inventories of the damaged and
          f. Arson Reward for Conviction.                                                  undamaged property. Include
                                                                                           quantities, costs, values, amount of
    E. PROPERTY LOSS CONDITIONS
                                                                                           loss claimed and a detailed
       1. Abandonment                                                                      description of each item.
          There can be no abandonment of any                                          (6) As often as may be reasonably
          property to us.                                                                  required, permit us to inspect the
       2. Appraisal                                                                        damaged property and examine your
          If we and you disagree on the amount of loss,                                    books and records, including financial
          either may make written demand for an                                            records and tax returns.
          appraisal of the loss. In this event, each party                                 Also permit us to take samples of
          will select a competent and impartial appraiser                                  damaged and undamaged property
          after receiving a written request from the other,                                for inspection, testing and analysis,
          and will advise the other party of the name of                                   and permit us to make copies from
          such appraiser within 20 days. The two                                           your books and records.
          appraisers will select an umpire. If appraisers                             (7) Send us a signed, sworn proof of loss
          cannot agree, either may request that selection                                  containing the information we request

    Page 28 of 42           Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 02 11 14
ACP BPFC3018831950                                     INSURED COPY                                                         42   13224
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 73 of 191
                                                                                                                     PB 00 02 11 14
                     to investigate the claim. You must do                         d. We will not pay you more than your
                     this within 60 days after our request.                           financial interest in the Covered Property.
                     We will supply you with the necessary                         e. Except as provided in (2) through (9)
                     forms.                                                           below, we will determine the value of
                (8) Cooperate with us in the investigation                            Covered Property as follows:
                     or settlement of the claim.                                      (1) At replacement cost without deduction
                (9) Resume all or part of your                                            for depreciation, subject to the following:
                     "operations" as quickly as possible.                                 (a) We will pay the cost to repair or
           b. We may examine any insured or their                                              replace, after application of the
                employee under oath, while not in the                                          deductible and without deduction
                presence of any other insured or                                               for depreciation, but not more
                employee, at such times as may be                                              than the least of the following
                reasonably required, about any matter                                          amounts, subject to E.5.b. above:
                relating to this insurance or the claim,                                       (i) The Limit of Insurance under
                including an insured's books and records.                                            this policy that applies to the
                At our option and expense, any                                                       lost or damaged property;
                examination under oath may be video or                                         (ii) The cost to replace, on the
                audio taped as well as being recorded by                                             same premises, the lost or
                stenographic record. If a written transcript                                         damaged property with other
                is prepared of the testimony, then at our                                            property:
                request your answers under oath must be
                                                                                                     i. Of comparable material
                signed under penalty of perjury.
                                                                                                          and quality; and
        4. Legal Action Against Us
                                                                                                     ii. Used for the same
           No one may bring a legal action against us                                                     purpose; or
           under this insurance unless:
                                                                                               (iii) The amount that you actually
           a. There has been full compliance with all of                                             spend that is necessary to
                the terms of this insurance; and                                                     repair or replace the lost or
           b. The action is brought within 1 year after                                              damaged property.
                the date on which the direct physical loss                                     If a building is rebuilt at a new
                or damage occurred.                                                            premises, the cost is limited to
        5. Loss Payment                                                                        the cost which would have been
           In the event of loss or damage covered by                                           incurred had the building been
           this policy:                                                                        built at the original premises.
           a. At our option, we will either:                                              (b) You may make a claim for loss or
                                                                                               damage covered by this insurance
                (1) Pay the value of lost or damaged
                     property as described in e. below;
                                                                                                   instead of on a replacement cost
                (2) Pay the cost of repairing or replacing                                         basis. In the event you elect to
                     the lost or damaged property;                                                 have loss or damage settled on an
                (3) Take all or any part of the property at
                     an agreed or appraised value; or                                             still make a claim on a replacement
                (4) Repair, rebuild or replace the                                                cost basis if you notify us of your
                     property with other property of like                                         intent to do so within 180 days after
                     kind and quality, subject to b. below.                                       the loss or damage.
           b. The cost to repair, rebuild or replace does                                     (c) We will not pay on a replacement
                not include the increased cost attributable                                       cost basis for any loss or damage:
                to enforcement of, or compliance with, any                                        (i) Until the lost or damaged
                ordinance or law regulating the                                                         property is actually repaired
                construction, use or repair of any property.                                            or replaced; and
           c. We will give notice of our intentions within                                        (ii) Unless the repairs or
                30 days after we receive the sworn proof                                                replacement are made as
                of loss, provided you have complied with                                                soon as reasonably possible
                all of the conditions set forth in paragraph                                            after the loss or damage.
                3. above.                                                                     However, if your loss qualifies for
                                                                                              payment on a replacement cost basis
    PB 00 02 11 14          Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 29 of 42
ACP BPFC3018831950                                     INSURED COPY                                                          42   13225
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 74 of 191
    PB 00 02 11 14
                    and the cost of repair or replacement                                               improvements to the
                    is $2,500 or less, we will pay the cost                                             expiration of the lease.
                    to repair or replace, after application of                                    If your lease contains a renewal
                    the deductible and without deduction                                          option, the expiration of the
                    for depreciation.                                                             renewal option period will replace
                (2) If the "Actual Cash Value Buildings"                                          the expiration of the lease in this
                    option applies, as shown in the                                               procedure.
                    Declarations, paragraph (1) above                                         (c) Nothing if others pay for repairs
                    does not apply to Buildings. Instead,                                         or replacement.
                    we will determine the value of
                                                                                          (6) Applicable only to Money and
                                                                                              Securities Additional Coverage, and
                (3) The following property                                                    Employee Dishonesty Optional
                                                                                              Coverage:
                    (a) Used or second-hand                                                   (a) "Money" at its face value and in
                         merchandise held in storage or                                           general circulation; and
                         for sale;
                                                                                              (b) "Securities" at their value at the
                    (b) Property of others, other than                                            close of business on the day the
                         leased personal property you                                             loss is discovered.
                         have a contractual responsibility
                                                                                          (7) Applicable only to Accounts Receivable:
                         to insure, but this property is not
                         covered for more than the amount                                     (a) If you cannot accurately establish
                         for which you are liable, plus the                                       the amount of accounts receivable
                         cost of labor, materials or services                                     outstanding as of the time of loss
                         furnished or arranged by you on                                          or damage, the following method
                         personal property of others;                                             will be used:
                    (c) Household contents, except                                                (i) Determine the total of the
                         personal property in apartments                                                average monthly amounts of
                         or rooms furnished by you as                                                   accounts receivable for the 12
                         landlord;                                                                      months immediately preceding
                                                                                                        the month in which the loss or
                    (d) Manuscripts; and
                                                                                                        damage occurs; and
                    (e) Works of art, antiques or rare
                                                                                                  (ii) Adjust that total for any
                         articles, including but not limited
                                                                                                        normal fluctuations in the
                         to etchings, pictures, statuary,
                                                                                                        amount of accounts
                         marble, bronzes, porcelain and
                                                                                                        receivable for the month in
                         bric-a-brac.
                                                                                                        which the loss or damage
                (4) Glass at the cost of replacement with                                               occurred or for any
                    safety glazing material if required by                                              demonstrated variance from
                    law.                                                                                the average for that month.
                (5) Tenants' Improvements and                                                 (b) The following will be deducted
                    Betterments at:                                                               from the total amount of accounts
                    (a) Replacement cost if you make                                              receivable, however that amount
                         repairs promptly.                                                        is established:
                    (b) A proportion of your original cost                                        (i) The amount of the accounts
                         if you do not make repairs                                                     for which there is no loss or
                         promptly. We will determine the                                                damage;
                         proportionate value as follows:                                          (ii) The amount of the accounts
                         (i) Multiply the original cost by                                              that you are able to
                              the number of days from the                                               reestablish or collect;
                              loss or damage to the                                               (iii) An amount to allow for
                              expiration of the lease; and                                              probable bad debts that you
                         (ii) Divide the amount determined                                              are normally unable to
                              in (i) above by the number of                                             collect; and
                              days from the installation of                                       (iv) All unearned interest and
                                                                                                        service charges.

    Page 30 of 42            Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 02 11 14
ACP BPFC3018831950                                      INSURED COPY                                                         42   13226
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 75 of 191
                                                                                                                      PB 00 02 11 14
                (8) "Stock" you have sold but not delivered                                              ii.
                                                                                                           any "extra expense" that is
                    at the selling price less expenses you                                                 paid for by other insurance,
                    otherwise would have had.                                                    (ii) all necessary expenses that
                (9) Business Income and Extra Expense:                                                reduce the "business income"
                    (a) We will determine the amount of a                                             loss that otherwise would
                         "business income" loss based on:                                             have been incurred.
                         (i) the net income of your                               f. Our payment for loss of or damage to
                               business before the direct                               property of others will only be for the
                               physical loss or damage                                  account of the owners of the property. We
                               occurred;                                                may adjust losses with the owners of lost
                                                                                        or damaged property if other than you. If
                         (ii) the likely net income of your
                                                                                        we pay the owners, such payments will
                               business if no physical loss
                                                                                        satisfy your claims against us for the
                               or damage occurred, but not
                                                                                        owners' property. We will not pay the
                               including any likely increase
                                                                                        owners more than their financial interest
                               in net income attributable to
                                                                                        in the Covered Property.
                               an increase in the volume of
                               business as a result of                            g. We may elect to defend you against suits
                               favorable business conditions                            arising from claims of owners of property.
                               caused by the impact of the                              We will do this at our expense.
                               Covered Cause of Loss on                           h. We will pay for covered loss or damage
                               customers or on other                                    within 30 days after we receive the sworn
                               businesses;                                              proof of loss, provided you have complied
                         (iii) the operating expenses,                                  with all of the terms of this policy; and
                               including payroll expenses,                                   (1) We have reached agreement with
                               necessary to resume                                               you on the amount of loss; or
                               "operations" with the same                                    (2) An appraisal award has been made.
                               quality of service that existed
                                                                                  i. A party wall is a wall that separates and is
                               just before the direct physical
                                                                                        common to adjoining buildings that are
                               loss or damage; and
                                                                                        owned by different parties. In settling
                         (iv) other relevant sources of                                 covered losses involving a party wall, we
                               information, including;                                  will pay a proportion of the loss to the party
                               i. financial records and                                 wall based on your interest in the wall in
                                    accounting procedures;                              proportion to the interest of the owner of
                               ii. bills, invoices and other                            the adjoining building. However, if you elect
                                    vouchers; and                                       to repair or replace your building and the
                                                                                        owner of the adjoining building elects not to
                               iii. deeds, liens and contracts.
                                                                                        repair or replace that building, we will pay
                    (b) We will determine the amount of                                 you the full value of the loss to the party
                         "extra expense" based on:                                      wall, subject to all applicable policy
                         (i) all expenses that exceed the                               provisions including Limits of Insurance and
                               normal operating expenses                                all other provisions of this Loss Payment
                               that would have been incurred                            Condition. Our payment under the
                               by "operations" during the                               provisions of this paragraph does not alter
                               "period of restoration" if no                            any right of subrogation we may have
                               direct physical loss or damage                           against any entity, including the owner or
                               occurred. The following will be                          insurer of the adjoining building, and does
                               deducted from the total of such                          not alter the terms of the Transfer Of Rights
                               expenses:                                                Of Recovery Against Others To Us
                               i. the remaining salvage value                           Condition in this policy.
                                    of any property bought for                 6. Recovered Property
                                    temporary use during the                      If either you or we recover any property after
                                    "period of restoration", once                 loss settlement, that party must give the other
                                    "operations" are resumed;                     prompt notice. At your option, you may retain
                                    and                                           the property. But then you must return to us
                                                                                  the amount we paid to you for the property.

    PB 00 02 11 14           Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 31 of 42
ACP BPFC3018831950                                      INSURED COPY                                                         42   13227
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 76 of 191
    PB 00 02 11 14
           We will pay recovery expenses and the                               b. Vacancy Provisions
           expenses to repair the recovered property,                                If the building where loss or damage
           subject to the Limit of Insurance.                                        occurs has been vacant for more than 60
           HOWEVER if, at the time of loss, the amount of                            consecutive days before that loss or
           loss or damage to your property exceeded our                              damage occurs:
           Limit of Insurance and your property in excess                            (1) We will not pay for any loss or damage
           of the Limit of Insurance was turned over to us,                               caused by any of the following even if
           you retain your rights to recovery on such                                     they are Covered Causes of Loss:
           uninsured property. We will return to you a
                                                                                          (a) Vandalism;
           portion of any recovery on that property based
           upon the proportion of the loss in excess of our                               (b) Sprinkler leakage, unless you
           Limit of Insurance bears to the total loss.                                        have protected the system
                                                                                              against freezing;
        7. Resumption Of Operations
                                                                                          (c) Building glass breakage;
           We will reduce the amount of your:
                                                                                          (d) Water damage, including damage
           a. Loss payable under Business Income
                                                                                              that is caused by or resulting from
                                                                                              freezing;
               your "operations", in whole or in part, by                                 (e) Theft; or
               using damaged or undamaged property                                        (f) Attempted theft.
               (including merchandise or stock) at the                               (2) With respect to Covered Causes of Loss
               described premises or elsewhere.                                           other than those listed in paragraphs
            b. Loss payable under Extra Expense                                           (1)(a) through (1)(f) above, we will
               Additional Coverage to the extent you can                                  reduce the amount we would otherwise
               return "operations" to normal and                                          pay for the loss or damage by 15%.
                                                                         F. PROPERTY GENERAL CONDITIONS
        8. Vacancy                                                          The following conditions apply in addition to the
           a. Description Of Terms                                          COMMON POLICY CONDITIONS.
              (1) As used in this Vacancy Condition,                        1. Control Of Property
                  the term building and the term vacant                        If any person other than you has control of
                  have the meanings set forth in (1)(a)                        your property after a loss, a breach of these
                  and (1)(b) below:                                            conditions by such a person, beyond your
                  (a) When this policy is issued to a                          direction or control, will not be considered a
                       tenant, and with respect to that                        breach of these conditions by you, and it will
                       tenant's interest in Covered                            not affect this insurance.
                       Property, building means the unit                       The breach of any condition of this Coverage
                       or suite rented or leased to the                        Form, other than the Concealment,
                       tenant. Such building is vacant                         Misrepresentation or Fraud Common Policy
                       when it does not contain enough                         Condition, at any one or more locations will
                       business personal property to                           not affect coverage at any locations where, at
                       conduct customary operations.                           the time of loss or damage, the breach of
                  (b) When this policy is issued to the                        condition did not exist.
                       owner or general lessee of a                         2. Mortgageholders
                       building, building means the
                       entire building. Such building is                       a. The term mortgageholder includes trustee.
                       vacant unless at least 31% of its                       b. We will pay for covered loss of or damage
                       total square footage is:                                      to buildings or structures to each
                       (i) Rented to a lessee or sub-                                mortgageholder shown in the
                                                                                     Declarations in their order of precedence,
                            lessee and used by the lessee
                                                                                     as interests may appear.
                            or sub-lessee to conduct its
                            customary operations; and/or                       c. The mortgageholder has the right to
                                                                                     receive loss payment even if the
                       (ii) Used by the building owner to
                                                                                     mortgageholder has started foreclosure or
                            conduct customary operations.
                                                                                     similar action on the building or structure.
              (2) Buildings under construction or
                                                                               d. If we deny your claim because of your acts
                  renovation are not considered vacant.
                                                                                     or because you have failed to comply with
    Page 32 of 42           Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 02 11 14
ACP BPFC3018831950                                     INSURED COPY                                                         42   13228
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 77 of 191
                                                                                                                     PB 00 02 11 14
               the terms of this policy, the mortgageholder                          (1) During the policy period shown in the
               will still have the right to receive loss                                  Declarations; and
               payment if the mortgageholder:                                        (2) Within the coverage territory or, with
               (1) Pays any premium due under this                                        respect to property in transit, while it is
                    policy at our request if you have failed                              between points in the coverage territory.
                    to do so;                                                    b. The coverage territory is:
               (2) Submits a signed, sworn proof of loss                             (1) The United States of America (including
                    within 60 days after receiving notice                                 its territories and possessions);
                    from us of your failure to do so; and                            (2) Puerto Rico; and
               (3) Has notified us of any change in                                  (3) Canada.
                    ownership, occupancy or substantial                  G. OPTIONAL COVERAGES
                    change in risk known to the
                    mortgageholder.                                         If shown as applicable in the Declarations, the
                                                                            following Optional Coverages also apply. These
               All of the terms of this policy will then                    Optional Coverages are subject to the terms and
               apply directly to the mortgageholder.                        conditions applicable to property coverage in this
            e. If we pay the mortgageholder for any loss                    policy, except as provided below.
               or damage and deny payment to you                            1. Employee Dishonesty Optional Coverage
               because of your acts or because you
               have failed to comply with the terms of                           a. We will pay for:
               this policy:                                                          (1) Direct loss of or damage to Business
                                                                                          Personal Property and "money" and
               (1) The mortgageholder's rights under the
                                                                                          "securities";
                    mortgage will be transferred to us to
                    the extent of the amount we pay; and                             (2) The legal obligation you have because
                                                                                          of the theft or unauthorized use of your
               (2) The mortgageholder's right to recover                                  business credit, debit or charge cards
                    the full amount of the mortgageholder's                               issued to you or registered in your
                    claim will not be impaired.
                                                                                          name or the name of your business;
               At our option, we may pay to the                                      (3) Loss resulting from "fraudulent
               mortgageholder the whole principal on                                      instruction" directing a financial
               the mortgage plus any accrued interest.                                    institution to transfer, pay or deliver
               In this event, your mortgage and note will                                 "money" or "securities" from your
               be transferred to us and you will pay your                                 "transfer account"; or
               remaining mortgage debt to us.
                                                                                     (4) Loss directly related to the use of any
            f. If we cancel this policy, we will give written                             computer to fraudulently cause a
               notice to the mortgageholder at least:                                     transfer of covered property from
               (1) 10 days before the effective date of                                   inside the described premises to a
                    cancellation if we cancel for your                                    person (other than a messenger) or
                    nonpayment of premium; or                                             place outside those premises;
               (2) 30 days before the effective date of                              resulting from dishonest acts committed by
                    cancellation if we cancel for any other                          any of your employees acting alone or in
                    reason.                                                          collusion with other persons (except you,
            g. If we elect not to renew this policy, we will                         your partner or an officer of a closely held
               give written notice to the mortgageholder                             corporation) with the manifest intent to:
               at least 10 days before the expiration                                (1) Cause you to sustain loss or damage;
               date of this policy.                                                       and also
                                                                                     (2) Obtain financial benefit (other than
        3. No Benefit To Bailee                                                           salaries, commissions, fees, bonuses,
                                                                                          promotions, awards, profit sharing,
           No person or organization, other than you,
                                                                                          pensions or other employee benefits
           having custody of Covered Property will
                                                                                          earned in the normal course of
           benefit from this insurance.
                                                                                          employment) for:
        4. Policy Period, Coverage Territory                                              (a) Any employee; or
           Under this form:                                                               (b) Any other person or organization.
           a. We cover loss or damage commencing:                                b. We will not pay for loss or damage:

    PB 00 02 11 14          Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 33 of 42
ACP BPFC3018831950                                     INSURED COPY                                                         42   13229
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 78 of 191
    PB 00 02 11 14
               (1) Resulting from any dishonest or                                     of any dishonest act committed by that
                    criminal act that you, any of your                                 employee before or after being hired by you.
                    partners,               or any officer of                       g. We will pay only for covered loss or
                    a closely held corporation commit                                  damage sustained during the policy
                    whether acting alone or in collusion                               period and discovered no later than one
                    with other persons.                                                year from the end of the policy period.
               (2) Resulting from any dishonest act                                 h. If you (or any predecessor in interest)
                    committed by any of your employees                                 sustained loss or damage during the period
                    (except as provided in paragraph a.),                              of any prior insurance that you could have
                    "managers" or directors:                                           recovered under that insurance except that
                    (a) Whether acting alone or in                                     the time within which to discover loss or
                          collusion with other persons; or                             damage had expired, we will pay for it under
                    (b) While performing services for you                              this Optional Coverage, provided:
                          or otherwise.                                                (1) This Optional Coverage became
               (3) The only proof of which as to its                                        effective at the time of cancellation or
                    existence or amount is:                                                 termination of the prior insurance; and
                    (a) An inventory computation; or                                   (2) The loss or damage would have been
                                                                                            covered by this Optional Coverage
                    (b) A profit and loss computation.
                                                                                            had it been in effect when the acts or
            c. The most we will pay for loss or damage                                      events causing the loss or damage
               in any one occurrence is the Limit of                                        were committed or occurred.
               Insurance for Employee Dishonesty
                                                                                    i. The insurance under paragraph h. above
               shown in the Declarations.                                              is part of, not in addition to, the Limit of
            d. All loss or damage:                                                     Insurance applying to this Optional
               (1) Caused by one or more persons; or                                   Coverage and is limited to the lesser of
               (2) Involving a single act or series of acts;                           the amount recoverable under:
               is considered one occurrence.                                           (1) This Optional Coverage as of its
                                                                                            effective date; or
            e. If any loss is covered:
                                                                                       (2) The prior insurance had it remained
               (1) Partly by this insurance; and                                            in effect.
               (2) Partly by any prior cancelled or
                                                                                    j. With respect to the Employee Dishonesty
                    terminated insurance that we or any
                                                                                       Optional Coverage in paragraph G.1.,
                    affiliate had issued to you or any
                                                                                       employee means:
                    predecessor in interest;
                                                                                       (1) Any natural person:
               the most we will pay is the larger of the
                                                                                            (a) While in your service or for 30
               amount recoverable under this insurance
                                                                                                 days after termination of service;
               or the prior insurance.
                                                                                            (b) Who you compensate directly by
               We will pay only for loss or damage you
                                                                                                 salary, wages or commissions; and
               sustain through acts committed or events
               occurring during the policy period.                                          (c) Who you have the right to direct
               Regardless of the number of years this                                            and control while performing
               policy remains in force or the number of                                          services for you;
               premiums paid and regardless that                                       (2) Any natural person who is furnished
               previous policies were in effect, whether                                    temporarily to you:
               issued by us, any affiliated company or                                      (a) To substitute for a permanent
               any other company, this coverage shall                                            employee as defined in paragraph
               not be cumulative from year to year or                                            (1) above, who is on leave; or
               period to period.                                                            (b) To meet seasonal or short-term
            f. This Employee Dishonesty Optional                                                 workload conditions;
               Coverage is cancelled as to any employee                                (3) Any natural person who is leased to
               immediately upon discovery by:                                               you under a written agreement
               (1) You; or                                                                  between you and a labor leasing firm,
               (2) Any of your partners,                                                    to perform duties related to the
                                   officers or directors not                                conduct of your business, but does
                    in collusion with the employee;                                         not mean a temporary employee as
                                                                                            defined in paragraph (2) above;
    Page 34 of 42            Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 02 11 14
ACP BPFC3018831950                                      INSURED COPY                                                         42   13230
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 79 of 191
                                                                                                                     PB 00 02 11 14
              (4) Any natural person who is a former                                       (c) But if the damage is not covered
                  employee, director, partner,                                                  under this policy, and such
                   member , manager , representative                                            damage is the subject of the
                  or trustee retained as a consultant                                           ordinance or law, then there is no
                  while performing services for you; or                                         coverage under this Ordinance or
              (5) Any natural person who is a guest                                             Law Optional Coverage even if
                  student or intern pursuing studies or                                         the building has also sustained
                  duties, excluding, however, any such                                          covered direct physical damage.
                  person while having care and custody                                (3) In the situation described in a.(2)(b)
                  of property outside any building you                                     above, we will not pay the full amount
                  occupy in conducting your business.                                      of loss otherwise payable under the
              But employee does not mean:                                                  terms of this Ordinance or Law
                                                                                           Optional Coverage. Instead, we will
              (1) Any agent, broker, factor, commission
                                                                                           pay a proportion of such loss;
                  merchant, consignee, independent
                                                                                           meaning the proportion that the
                  contractor or representative of the
                                                                                           covered direct physical damage bears
                  same general character; or
                                                                                           to the total direct physical damage.
              (2) Any "manager", director or trustee
                                                                                           (Section f. of this Ordinance or Law
                  except while performing acts coming
                                                                                           Optional Coverage provides an
                  within the usual duties of an employee.
                                                                                           example of this procedure.)
        2. Ordinance or Law Optional Coverages
                                                                                           HOWEVER, if the covered direct
           a. The Coverage(s) provided by this                                             physical damage alone would have
              Ordinance or Law Optional Coverage                                           resulted in enforcement of, or
              apply only if both paragraphs a.(1) and                                      compliance with, the ordinance or law,
              a.(2) are satisfied and are then subject to                                  then we will pay the full amount of loss
              the qualifications set forth in a.(3).                                       otherwise payable under terms of this
              (1) The ordinance or law:                                                    Ordinance or Law Optional Coverage.
                  (a) Regulates the demolition,                                    b. Coverage 1 - Loss to the Undamaged
                       construction or repair of buildings,                           Portion of Building
                       or establishes zoning or land use                              When the Declarations show that
                       requirements at the described                                  Ordinance or Law - Coverage 1 applies at
                       premises; and                                                  a described building and if a Covered
                  (b) Is in force at the time of loss.                                Cause of Loss occurs to covered Building
                  But this Ordinance or Law Optional                                  property, we will pay for the loss in value
                  Coverage applies only in response to                                of the undamaged portion of the building
                  the minimum requirements of the                                     as a consequence of enforcement of or
                  ordinance or law. Losses and costs                                  compliance with an ordinance or law that
                  incurred in complying with                                          requires demolition of undamaged parts of
                  recommended actions or standards                                    the same building.
                  that exceed actual requirements are                                 This Coverage 1 of Ordinance or Law
                  not covered.                                                        Optional Coverage is included within the
              (2) The building sustains direct physical                               Limit of Insurance shown in the
                  damage:                                                             Declarations as applicable to the covered
                                                                                      Building property. This portion of the
                  (a) That is covered under this policy                               Ordinance or Law Optional Coverage
                       and such damage results in
                                                                                      does not increase the Limit of Insurance.
                       enforcement of, or compliance
                       with, the ordinance or law; or                              c. Coverage 2 - Demolition Cost and
                                                                                      Broadened Increased Cost of
                  (b) That is covered under this policy
                                                                                      Construction
                       and direct physical damage that
                       is not covered under this policy,                              When the Declarations show that
                       and the building damage in its                                 Ordinance or Law - Coverage 2 applies at
                       entirety results in enforcement of,                            a described building and if a Covered
                       or compliance with, the ordinance                              Cause of Loss occurs to covered Building
                       or law.                                                        property:


    PB 00 02 11 14          Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 35 of 42
ACP BPFC3018831950                                     INSURED COPY                                                         42   13231
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 80 of 191
    PB 00 02 11 14
                (1) We will pay the cost to demolish and                                 (2) With respect to this Ordinance or Law
                    clear the site of undamaged parts of                                     Optional Coverage, we will not pay for:
                    the same building, as a consequence                                      (a) Enforcement of, or compliance
                    of enforcement of, or compliance with,                                       with, any ordinance or law which
                    an ordinance or law that requires                                            requires the demolition, repair,
                    demolition of such undamaged                                                 replacement, reconstruction,
                    property; and                                                                remodeling or remediation of
                (2) We will pay the increased cost to                                            property due to contamination by
                    repair or reconstruct damaged                                                "pollutants" or due to the
                    portions of the building; and/or                                             presence, growth, proliferation,
                    reconstruct or remodel undamaged                                             spread of any activity of "fungi",
                    portions of that building, whether or                                        wet or dry rot or bacteria; or
                    not demolition is required                                               (b) The costs associated with the
                    when the increased cost is a                                                 enforcement of or compliance
                    consequence of enforcement or                                                with any ordinance, law, rule, or
                    compliance with the minimum                                                  regulation which requires any
                    requirements of the ordinance or law.                                        insured or others to test for,
                                                                                                 monitor, clean up, remove,
                                                                                                 contain, treat, detoxify, or
               HOWEVER, we will not pay for the                                                  neutralize, or in any way respond
               increased costs to reconstruct or remodel                                         to, or assess the effects of
               undamaged portions of that Building                                               "pollutants"
               property:                                                                         or bacteria.
               (a) unless the restored or remodeled                                      (3) Under this Ordinance or Law Optional
                   property is intended for similar                                          Coverage, we will not pay for loss due
                   occupancy as the current property,                                        to any ordinance or law that:
                   unless such occupancy is not
                                                                                             (a) You were required to comply with
                   permitted by zoning or land use
                                                                                                 before the loss, even if the
                   ordinance or law; or
                                                                                                 building was undamaged; and
               (b) if the building is not repaired,
                                                                                             (b) You failed to comply with.
                   reconstructed or remodeled.
                                                                                         (4) Loss Payment
               Paragraph e. of 5. Loss Payment under
               Section E. PROPERTY LOSS                                                      (a) When Coverage 1 applies, loss
               CONDITIONS does not apply.                                                        payment for that building,
                                                                                                 including damaged and
               The most we will pay for the total of all
                                                                                                 undamaged portions, will be
               covered losses under this Coverage 2 of
                                                                                                 determined as follows:
               Ordinance or Law Optional Coverage,in
               any one occurrence is the Limit of                                                (i) If the property is repaired or
               Insurance shown in the Declarations.                                                   replaced, on the same or
                                                                                                      another premises, we will not
               The $25,000 Limit of Insurance for
                                                                                                      pay more than the lesser of:
               Increased Cost of Construction
               Damaged Property Additional Coverage                                                   i. The amount you actually
               remains available for damaged property                                                     spend to repair, rebuild or
               and is separate from the Limit of                                                          reconstruct the building,
               Insurance shown in the Declarations for                                                    but not for more than the
               Ordinance or Law Optional Coverage 2.                                                      amount it would cost to
                                                                                                          restore the building on
               This portion of the Ordinance or Law
                                                                                                          the same described
               Optional Coverage is in addition to the
                                                                                                          premises and to the
               Limits of Insurance.
                                                                                                          same height, floor area,
            d. Additional Terms and Conditions of                                                         style and comparable
               Ordinance or Law                                                                           quality of the original
               (1) The terms of this Ordinance or Law                                                     property insured; or
                   Optional Coverage apply separately                                                 ii. The Limit of Insurance
                   to each building to which this Optional                                                applicable to the covered
                   Coverage applies.                                                                      Building property.

    Page 36 of 42           Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 02 11 14
ACP BPFC3018831950                                     INSURED COPY                                                         42   13232
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 81 of 191
                                                                                                                       PB 00 02 11 14
                         (ii) If the property is not repaired                                        increased cost of construction
                               or replaced, we will not pay                                          at the new premises.
                               more than the lesser of:                              e. This Ordinance or Law Optional Coverage
                               i.                                                       is not subject to the terms of the
                                    of the building at the time                         Ordinance or Law Exclusion, to the extent
                                    of loss; or                                         that such exclusion would conflict with the
                               ii. The Limit of Insurance                               provisions of this Optional Coverage.
                                    applicable to the covered                        f. Example of Proportionate Loss Payment for
                                    Building property.                                  Ordinance or Law Coverage Losses
                     (b) When Coverage 2 applies, the                                   (procedure as set forth in Section a.(3) of
                         most we will pay for the total of all                          this Ordinance or Law Optional Coverage).
                         covered losses for Demolition                                  Assume:
                         Cost and Broadened Increased                                           Wind is a Covered Cause of Loss.
                         Cost of Construction is the Limit                                      Flood is an excluded Cause of Loss;
                         of Insurance for Coverage 2.
                                                                                                The building has a value of $200,000;
                         Subject to this Limit of Insurance,
                         the following loss payment                                             Total direct physical damage to
                         provisions apply:                                                      building: $100,000;
                         (i) For Demolition Cost, we will                                       The ordinance or law in this
                               not pay more than the                                            jurisdiction is enforced when building
                               amount you actually spend to                                     damage equals or exceeds 50% of
                               demolish and clear the site of                                   the building's value;
                               the described building.                                          Portion of direct physical damage that
                         (ii) With respect to Broadened                                         is covered (caused by wind):
                               Increased Cost of                                                $30,000;
                               Construction:                                                    Portion of direct physical damage that
                               i. We will not pay for the                                       is not covered (caused by flood):
                                    increased cost of                                           $70,000; and
                                    construction until the                                      Loss under Ordinance or Law
                                    property is actually                                        Coverage 2 of this endorsement:
                                    repaired or replaced, at                                    $60,000.
                                    the same or another
                                                                                           Step 1: Determine the proportion that the
                                    premises; and
                                                                                           covered direct physical damage bears to
                               ii. Unless the repairs or                                   the total direct physical damage.
                                    replacement are made
                                                                                           $30,000 divided by $100,000 = .30
                                    as soon as reasonably
                                    possible after the loss or                             Step 2: Apply that proportion to the
                                    damage, not to exceed                                  Ordinance or Law loss.
                                    two years. We may                                      $60,000 x .30 = $18,000
                                    extend this period in                                  In this example, the most we will pay
                                    writing during the two                                 under this endorsement for the Coverage
                                    years.                                                 2 loss is $18,000, subject to the
                         (iii) If the building is repaired or                              applicable Limit of Insurance and any
                               replaced at the same                                        other applicable provisions.
                               described premises, or if you                               NOTE: The same procedure applies to
                               elect to rebuild at another                                 losses under Coverage 1 of this
                               premises, the most we will                                  endorsement.
                               pay under Coverage 2 is the
                               increased cost of
                               construction at the same
                               described premises.
                         (iv) If the ordinance or law
                               requires relocation to another
                               premises, the most we will
                               pay under Coverage 2 is the

    PB 00 02 11 14            Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 37 of 42
ACP BPFC3018831950                                       INSURED COPY                                                         42   13233
                Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 82 of 191
    PB 00 02 11 14

       3. Optional Amendment of Coverage -                                     3. "Business Income" means the:
          Exclude Theft                                                           a. Net Income (Net Profit or Loss before
                   Excluding Theft" is stated in the                                 income taxes) that would have been
          Declarations after Business Personal                                       earned or incurred if no physical loss or
          Property coverage, then under:                                             damage had occurred, but not including
          a. Paragraph 3. of Section B.                                              any Net Income that would likely have
             EXCLUSIONS, the following exclusion is                                  been earned as a result of an increase in
             added:                                                                  the volume of business due to favorable
                                                                                     business conditions caused by the impact
             Theft: Theft or attempted theft resulting in                            of the Covered Cause of Loss on
             loss of or damage to Business Personal                                  customers or on other businesses; plus
             Property.
                                                                                  b. Necessary continuing normal operating
          b. The Money and Securities Additional
             Coverage, paragraph (1)(a) is deleted.                                   suspended, including payroll.
    H. PROPERTY DEFINITIONS                                                    4. "Computer" means:
                                                                                  a. Programmable electronic equipment that
                              d in the Preamble of this                               is used to store, retrieve and process
        Coverage Form. The following words or phrases,                                data; and
        which appear in quotation marks throughout this                           b. Associated peripheral equipment that
        Coverage Form and any of its endorsements, are                                provides communication, including input
        defined as follows:                                                           and output functions such as printing and
        1. "Accident" means a fortuitous event that                                   auxiliary functions such as data
            causes direct physical d                                                  transmission.
                         . The event must be one of the                           "Computer" includes those used to operate
            following:                                                            production type machinery or equipment.
            a. Mechanical breakdown, including rupture                         5. "Counterfeit money" means an imitation of
                 or bursting caused by centrifugal force;                         "money" that is intended to deceive and to be
            b. Artificially generated electrical, magnetic                        taken as genuine.
                 or electromagnetic energy, including                          6. "Covered equipment" means, Covered
                 electric arcing, that damages, disturbs,                         Property:
                 disrupts or otherwise interferes with any
                                                                                  a. That generates, transmits or utilizes energy,
                 electrical or electronic wire, device,
                                                                                      including electronic communications and
                 appliance, system or network;
                                                                                      data processing equipment; or
            c. Explosion of steam boilers, steam pipes,
                                                                                  b. Which, during normal usage, operates
                 steam engines or steam turbines owned                                under vacuum or pressure, other than the
                 or leased by you, or operated under your                             weight of its contents.
                 control;
                                                                                  None of the following is "covered equipment":
            d. Loss of or damage to steam boilers,
                 steam pipes, steam engines or steam                              a. Structure, foundation, cabinet, compartment
                 turbines caused by or resulting from any                             or air supported structure or building;
                 condition or event inside such equipment;                        b. Insulating or refractory material;
                 or                                                               c. Sewer piping, underground vessels or
            e. Loss or damage to hot water boilers or                                 piping, piping forming a part of a sprinkler
                 other water heating equipment caused by                              system or water piping other than boiler
                 or resulting from any condition or event                             feedwater piping, boiler condensate return
                 inside such boilers or equipment.                                    piping or water piping forming a part of a
                                                                                      refrigerating or air conditioning system;
        2.                            means the cost to repair
            or replace Covered Property, at the time of                           d. Dragline, excavation or construction
            loss or damage, whether that property has                                 equipment;
            sustained partial or total loss or damage, with                       e. Equipment manufactured by you for sale;
            material of like kind and quality, subject to a                           or
            deduction for deterioration, depreciation and                         f. Vehicle, aircraft or floating vessel or any
            obsolescence.                                                             equipment mounted on such vehicle,
                                                                                      aircraft or floating vessel. However, any
                                                                                      property that is stationary, permanently
    Page 38 of 42            Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 02 11 14
ACP BPFC3018831950                                      INSURED COPY                                                         42   13234
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 83 of 191
                                                                                                                     PB 00 02 11 14
               installed at a covered location and that                            b. To minimize the suspension of business if
               receives electrical power from an external                             you cannot continue "operations".
               power supplier will not be considered a                             c. To:
               vehicle, aircraft or floating vessel.
                                                                                      (1) Repair or replace any property; or
        7. "Dependent property" means property
                                                                                      (2) Research, replace or restore the lost
           owned or operated by others, not including
                                                                                           information on damaged "valuable
           any described premises, on whom you
                                                                                           papers and records";
           depend on to:
                                                                                      to the extent it reduces the amount of loss
           a. Deliver materials or services to you, or to
                                                                                      that otherwise would have been payable
               others for your account. Services does
                                                                                      under the Extra Expense Additional
               not include water supply services, water
                                                                                      Coverage or the Business Income
               removal services, steam, fuel,
                                                                                      Additional Coverage.
               communication, or power supply services.
           b. Purchase your products or services.
                                                                              10 "Fraudulent instruction " means:
           c. Manufacture products for delivery to your
               customers under contract of sale.                                  a. An electronic, telegraphic, cable, teletype,
           d. Attract customers to your business. But                                  telefacsimile or telephone instruction
               this does not include firms in the business                             which purports to have been transmitted
               of promoting or advertising your business.                              by you, but which was in fact fraudulently
                                                                                       transmitted by someone else without your
           The ependent property must be located in                                    knowledge or consent;
           the coverage territory of this policy.
                                                                                  b. A written instruction (other than those
                                                                                       described in Paragraph A.5.k.) issued by
           mean any property owned or operated by                                      you, which was forged or altered by
           others on whom you depend on to provide
                                                                                       someone other than you without your
           internet services; web hosting services;
                                                                                       knowledge or consent or which purports
           internet hosting services; space on any
                                                                                       to have been issued by you, but was in
           server, computer, computer system, or other
                                                                                       fact fraudulently issued without your
           similar equipment; web pages; social media
                                                                                       knowledge or consent; or
           or networking services; or similar services.
                                                                                  c. An electronic, telegraphic, cable, teletype,
        8. "Electronic data" means information, facts
                                                                                       telefacsimile, telephone or written
           or computer programs stored as or on,
           created or used on, or transmitted to or from                               instruction initially received by you which
            computer software (including systems and                                   purports to have been transmitted by an
           applications software), on hard or floppy                                   employee but which was in fact
           disks, CD-ROMs, tapes, drives, cells, data                                  fraudulently transmitted by someone else
           processing devices or any other repositories                                without your or the employee's knowledge
           of computer software which are used with                                    or consent.
           electronically controlled equipment. The term                      11. "Fungi" means any type or form of fungus,
            computer programs, referred to in the                                 including mold or mildew, and any
           foregoing description of electronic data,                              mycotoxins, spores, scents or by-products
           means a set of related electronic instructions                         produced or released by fungi.
           which direct the operations and functions of a                     12. "Hazardous substance" means any
           "computer" or device connected to it, which                            substance other than ammonia that has been
           enable the "computer" or device to receive,                            declared to be hazardous to health by a
           process, store, retrieve or send data.                                 governmental agency.
        9. "Extra Expense" means expense incurred:                            13. "Manager" means a person serving in a
           a. To avoid or minimize the suspension of                              directorial capacity for a limited liability
                business and to continue "operations":                            company.
                (1) At the described premises; or                             14. "Member" means an owner of a limited
                (2) At replacement premises or at                                 liability company represented by its
                    temporary locations, including                                membership interest, who also may serve as
                    relocation expenses and costs to                              a "manager".
                    equip and operate the replacement or                      15. "Money" means:
                    temporary locations.


    PB 00 02 11 14          Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 39 of 42
ACP BPFC3018831950                                     INSURED COPY                                                         42   13235
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 84 of 191
    PB 00 02 11 14
            a. Currency, coins and bank notes whether                                      (a) Regulates the construction, use
                or not in current use and having a face                                         or repair, or requires the tearing
                value; and                                                                      down of any property; or
            b. Travelers checks, register checks and                                       (b) Requires any insured or others to
                money orders held for sale to the public.                                       test for, monitor, clean up,
        16. "Operations" mean your business activities                                          remove, contain, treat, detoxify or
            occurring at the described premises.                                                neutralize, or in any way respond
                                                                                                to or assess the effects of
        17.                                  mean payroll
                                                                                                "pollutants".
            expenses for all your employees except:
                                                                                       (3) The expiration date of this policy will
            a. Officers;
                                                                                           not cut short the "period of
            b. Executives;                                                                 restoration".
            c. Department Managers;                                                 b. For Business Income and Extra Expense
            d. Employees under contract; and                                             Increased Period of Restoration Due to
            e. Additional Exemptions shown in the                                      Ordinance or Law Additional Coverage:
                Declarations as:                                                       (1) The period of time that:
                (1) Job Classifications; or                                                (a) Begins:
                (2) Employees.                                                                  (i) At the time of direct physical
            Ordinary payroll expenses include:                                                       loss or damage for Business
            a. Payroll;                                                                              Income Additional Coverage;
                                                                                                     or
            b. Employee benefits, if directly related to
                payroll;                                                                        (ii) Immediately after the time of
                                                                                                     direct physical loss or
            c. FICA payments you pay;                                                                damage for Extra Expense
            d. Union dues you pay; and                                                               Additional Coverage:
            e. Workers' compensation premiums.                                                  Caused by or resulting from any
        18. "Period of restoration" means:                                                      Covered Cause of Loss at the
                                                                                                described premises; and
            a. For other than the Dependent Properties
                Additional Coverage and Business                                           (b) Ends on the earlier of:
                Income and Extra Expense Increased                                              (i) The date when the property
                Period of Restoration Due to Ordinance                                               at the described premises
                or Law Additional Coverage:                                                          should be repaired, rebuilt or
                (1) The period of time that:                                                         replaced with reasonable
                                                                                                     speed and similar quality; or
                    (a) Begins the number of hours
                         shown in the Declarations after                                        (ii) The date when business is
                         the time of direct physical loss or                                         resumed at a new permanent
                         damage caused by or resulting                                               location.
                         from any Covered Cause of Loss                                (2)
                         at the described premises; and                                    increased period required to repair or
                    (b) Ends on the earlier of:                                            reconstruct the property to conform
                                                                                           with the minimum standards or any
                         (i) The date when the property
                              at the described premises                                    ordinance or law, in force at the time
                              should be repaired, rebuilt or                               of loss, that regulates the
                                                                                           construction or repair, or requires the
                              replaced with reasonable
                                                                                           tearing down of any property.
                              speed and similar quality; or
                                                                                       (3) The expiration date of this policy will
                         (ii) The date when business is
                                                                                           not cut short the "period of
                              resumed at a new permanent
                              location.                                                    restoration".
                                                                                    c. For Dependent Properties Additional
                (2) "Period of restoration" does not
                                                                                       Coverage:
                    include any increased period required
                    due to the enforcement of, or                                      (1) The period of time that:
                    compliance with, any ordinance or                                      (a) Begins:
                    law that:

    Page 40 of 42            Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 02 11 14
ACP BPFC3018831950                                      INSURED COPY                                                         42   13236
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 85 of 191
                                                                                                                     PB 00 02 11 14
                          24 hours after the time of direct                        (b) Accepts materials or services from a
                          physical loss or damage for                                   Dependent property, which in turn
                          Business Income Additional                                    accepts your materials or services.
                          Coverage caused by or resulting                          A road, bridge, tunnel, waterway, airfield,
                          from any Covered Cause of Loss                           pipeline or any other similar area or structure
                          at the premises of the "dependent                        is not a Secondary dependent property.
                          property"; and                                           Any property which delivers any of the
                     (b) Ends on the earlier of:                                   following services is not a Secondary
            (i) The date when the property at the                                  dependent property with respect to such
                 premises of the "dependent property"                              services:
                 should be repaired, rebuilt or replaced                                    (i)     Water supply services;
                 with reasonable speed and similar quality;                                 (ii)    Wastewater removal
                 or                                                                                 services;
            (ii) The date when your business is resumed                                     (iii)   Communication supply
                 at a permanent new location                                                        services; or
                 (2) "Period of restoration" does not                                       (iv)    Power supply services.
                     include any increased period required
                                                                                   The Secondary dependent property must be
                     due to the enforcement of, or
                                                                                   located in the coverage territory of this policy:
                     compliance with, any ordinance or
                     law that:
                                                                                  does not mean any property owned or
                     (a) Regulates the construction, use
                                                                                  operated by others on whom you depend on
                          or repair, or requires the tearing
                                                                                  to provide internet services; web hosting
                          down of any property; or
                                                                                  services; internet hosting services; space on
                     (b) Requires any insured or others to                        any server, computer, computer system, or
                          test for, monitor, clean up,                            other similar equipment; web pages; social
                          remove, contain, treat, detoxify or                     media or networking services; or similar
                          neutralize, or in any way respond                       services.
                          to or assess the effects of
                                                                              22. "Securities" mean negotiable and non-
                          "pollutants".
                                                                                  negotiable instruments or contracts
                 (3) The expiration date of this policy will                      representing either "money" or other property
                     not cut short the "period of                                 and includes:
                     restoration".
                                                                                  a. Tokens, tickets, revenue and other
        19. "Perishable goods" mean personal property                                 stamps (whether represented by actual
            maintained under controlled conditions for its                            stamps or unused value in a meter)
            preservation, and susceptible to loss or                                  whether or not in current use; and
            damage if the controlled conditions change.
                                                                                  b. Evidences of debt issued in connection
        20. "Pollutants" mean any solid, liquid, gaseous                              with credit or charge cards, which cards
            or thermal irritant or contaminant, including but                         are not issued by you;
            not limited to smoke, vapor, soot, fumes, acids,
                                                                                  but does not include "money" or lottery tickets
            alkalis, petroleum products and their
                                                                                  held for sale.
            derivatives, chemicals and waste. Such irritants
            or contaminants ar
            they have any function in your business,                          23. "Specified Causes of Loss" means the
            operations, premises, sites or locations.                             following:
            Waste includes but is not limited to materials                        Fire; lightning; explosion, windstorm or hail;
            to be recycled, reconditioned or reclaimed                            smoke; aircraft or vehicles; riot or civil
            and livestock, poultry or other animal                                commotion; vandalism; leakage from fire
            excrement.                                                            extinguishing equipment; sinkhole collapse;
        21.                                         means                         volcanic action; falling objects; weight of
            an entity which is not owned or operated by a                         snow, ice or sleet; water damage.
            Dependent property and which;                                         a. Sinkhole collapse means the sudden
            (a) Delivers materials or services to a                                    sinking or collapse of land into
                 dependent property, which in turn are                                 underground empty spaces created by the
                 used by the Dependent property in                                     action of water on limestone or dolomite.
                 providing materials or services to you; or                            This cause of loss does not include:
    PB 00 02 11 14          Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 41 of 42
ACP BPFC3018831950                                     INSURED COPY                                                         42    13237
                Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 86 of 191
    PB 00 02 11 14
                 (1) The cost of filling sinkholes; or                          26. "Valuable papers and records" mean
                 (2) Sinking or collapse of land into man-                          inscribed, printed, or written:
                      made underground cavities.                                    a. Documents;
            b. Falling objects does not include loss of or                          b. Manuscripts; and
                 damage to:                                                         c. Records;
                 (1) Personal property in the open; or                              including abstracts, books, deeds, drawings,
                 (2) The interior of a building or structure,                       films, maps or mortgages.
                      or property inside a building or                              HOWEVER, "valuable papers and records"
                      structure, unless the roof or an outside                      does not mean "money" or "securities".
                      wall of the building or structure is first
                      damaged by a falling object.
            c. Water damage means accidental
                 discharge or leakage of water or steam
                 as the direct result of the breaking apart
                 or cracking of any part of a system or
                 appliance (other than a sump system
                 including its related equipment and parts)
                 containing water or steam.
                 HOWEVER, the following is not
                 considered water damage;
                 (1) Damage from constant or repeated
                      seepage or leakage of water or steam
                      that is either located on the described
                      premises or off of the described
                      premises over a period of weeks,
                      months or years from any part of a
                      system or appliance containing water
                      or steam. and;
                 (2) Discharge or leakage of water or
                      waterborne material as the direct
                      result of the breaking apart or
                      cracking of a water or sewer pipe that
                      is located off of the described
                      premises and is part of a municipal
                      water supply system or municipal
                      sanitary sewer system.
        24. "Stock" means merchandise held in storage
            or for sale, raw materials and in-process or
            finished goods, including supplies used in
            their packing or shipping.
        25. "Transfer account" means an account
            maintained by you at a financial institution from
            which you can initiate the transfer, payment or
            delivery of "money" and "securities":
            a. By means of electronic, telegraphic,
                 cable, teletype, telefacsimile or telephone
                 instructions communicated directly
                 through an electronic funds transfer
                 system; or
            b. By means of written instructions (other
                 than those described in Paragraph A.5.k.)
                 establishing the conditions under which
                 such transfers are to be initiated by such
                 financial institution through an electronic
                 funds transfer system.
    Page 42 of 42             Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 02 11 14
ACP BPFC3018831950                                       INSURED COPY                                                         42   13238
                      Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 87 of 191
                                                                                                                                                    BUSINESSOWNERS
                                                                                                                                                        PB 00 06 11 14


                                               PREMIER BUSINESSOWNERS
                                               LIABILITY COVERAGE FORM
                                                                      TABLE OF CONTENTS

    I.     COVERAGES ................................ ................................ ................................ ................................ ...................... 2
           COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY ................................ ...................... 2
                INSURING AGREEMENT................................ ................................ ................................ ............................ 2
                EXCLUSIONS ................................ ................................ ................................ ................................ ..............3
                TENANTS PROPERTY DAMAGE LEGAL LIABILITY................................ ................................ .................9
           COVERAGE B PERSONAL AND ADVERTISING INJURY LIABILITY ................................ ............................ 9
                INSURING AGREEMENT................................ ................................ ................................ ............................ 9
                EXCLUSIONS ................................ ................................ ................................ ................................ ........... 10
           COVERAGE C MEDICAL PAYMENTS ................................ ................................ ................................ ..........13
                INSURING AGREEMENT................................ ................................ ................................ ......................... 13
                EXCLUSIONS ................................ ................................ ................................ ................................ ........... 13
           SUPPLEMENTARY PAYMENTS COVERAGES A AND B ................................ ................................ ............14
    II.    WHO IS AN INSURED ................................ ................................ ................................ ................................ ...... 15
           Automatic Additional Insureds ................................ ................................ ................................ ........................... 16
              Co-Owners of Insured Premises................................ ................................ ................................ ................... 16
              Controlling Interest................................ ................................ ................................ ................................ ........ 16
              Grantor of Franchise or License ................................ ................................ ................................ ................... 16
              Lessors of Leased Equipment ................................ ................................ ................................ ...................... 16
              Managers or Lessors of Leased Premises ................................ ................................ ................................ ... 17
              Mortgagee, Assignee or Receiver ................................ ................................ ................................ ................ 17
              Owners or Other Interest from Whom Land has been Leased................................ ................................ ..... 17
              State or Political Subdivisions - Permits Relating to Premises................................ ................................ ..... 17
    III.   LIMITS OF INSURANCE AND DEDUCTIBLE ................................ ................................ ................................ .. 17
           General Aggregate Limit of Insurance (Other than Products-Completed Operations)................................ ......17
           Products-Completed Operations Aggregate Limit of Insurance ................................ ................................ ........17
           Personal and Advertising Injury Limit of Insurance................................ ................................ ............................ 18
           Each Occurrence Limit of Insurance................................ ................................ ................................ .................. 18
           Tenants Property Damage Legal Liability Limit of Insurance ................................ ................................ ............18
           Medical Payments Limit of Insurance ................................ ................................ ................................ ................ 18
           Property Damage Deductible................................ ................................ ................................ ............................. 18
    IV.    LIABILITY CONDITIONS ................................ ................................ ................................ ................................ .. 18
           Bankruptcy ................................ ................................ ................................ ................................ ......................... 18
           Duties In The Event Of Occurrence, Offense, Claim Or Suit ................................ ................................ ............. 18
           Legal Action Against Us ................................ ................................ ................................ ................................ .....19
           Separation Of Insureds ................................ ................................ ................................ ................................ ......19
    V.     DEFINITIONS ................................ ................................ ................................ ................................ ................... 19




    PB 00 06 11 14                       Includes copyrighted material of Insurance Services Office, Inc., with its permission.                                  Page 1 of 23
ACP BPFC3018831950                                                          INSURED COPY                                                                                  42     13239
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 88 of 191
    PB 00 06 11 14


                                PREMIER BUSINESSOWNERS
                                LIABILITY COVERAGE FORM
    Various provisions in this policy restrict coverage. Please read the entire policy carefully to determine rights,
    duties and what is and is not covered.
    Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations, and any
    other person or organization qualifying as a Named Insured under this policy. The words "we", "us" and "our" refer
    to the Company providing this insurance. The word "insured" means any person or organization qualifying as
    such under Section II. WHO IS AN INSURED. Other words and phrases that appear in quotation marks have
    special meaning. Please refer to Section V. DEFINITIONS.

    I.   COVERAGES                                                                    (2) The "bodily injury" or "property
                                                                                          damage" occurs during the policy
    A. COVERAGE A BODILY INJURY AND
                                                                                          period; and
       PROPERTY DAMAGE LIABILITY
                                                                                      (3) Prior to the policyperiod,no insured
       1. INSURING AGREEMENT
                                                                                          listed under Paragraph1. of SectionII.
          a. We will pay those sums up to the                                             WHO IS AN INSURED and no
             applicable Limit of Insurance that the                                       "employee"authorizedby you to give
             insured becomes legally obligated to pay                                     or receivenotice of an "occurrence"or
             as damages because of "bodily injury" or                                     claim, knew that the "bodilyinjury" or
             "property damage" to which this                                              "propertydamage"had occurred,in
             insurance applies. We will have the right                                    whole or in part. If such a listed insured
             and duty to defend the insured against                                       or authorized"employee"knew, prior to
             any "suit" seeking those damages for                                         the policyperiod,that the "bodilyinjury"
             which there is coverage under this policy.                                   or "propertydamage"occurred, then
             HOWEVER, we will have no duty to                                             any continuation,changeor resumption
             defend the insured against any "suit"                                        of such "bodilyinjury" or "property
             seeking damages for "bodily injury" or                                       damage"duringor after the policy
             "property damage" to which this                                              periodwill be deemedto have been
             insurance does not apply.                                                    known prior to the policyperiod.
             We may, at our sole discretion,                                       c. "Bodily injury" or "property damage"
             investigate any "occurrence" and settle                                  which occurs during the policy period and
             any claim or "suit" that may result. But:                                was not, prior to the policy period, known
             (1) The amount we will pay for damages                                   to have occurred by any insured listed
                 is limited as described in Section III.                              under Paragraph 1. of Section II. WHO IS
                 LIMITS OF INSURANCE; and                                             AN INSURED or any "employee"
                                                                                      authorized by you to give or receive
             (2) Our right and duty to defend end
                                                                                      notice of an "occurrence" or claim,
                 when we have used up the applicable
                                                                                      includes any continuation, change or
                 limit of insurance in the payment of
                                                                                      resumption of that "bodily injury" or
                 judgments or settlements under                                       "property damage" after the end of the
                 COVERAGES A or B or medical                                          policy period.
                 expenses under COVERAGE C.
                                                                                   d. "Bodily injury" or "property damage" will
             No other obligation or liability to pay sums
                                                                                      be deemed to have been known to have
             or perform acts or services is covered
                                                                                      occurred at the earliest time when any
             unless explicitly provided for under
                                                                                      insured listed under Paragraph 1. of
             SUPPLEMENTARY PAYMENTS
                                                                                      Section II. WHO IS AN INSURED or any
             COVERAGES A AND B.
                                                                                      "employee" authorized by you to give or
          b. This insurance applies to "bodily injury"                                receive notice of an "occurrence" or
             and "property damage" only if:                                           claim:
             (1) The "bodily injury" or "property                                     (1) Reports all, or any part, of the "bodily
                 damage" is caused by an                                                  injury" or "property damage" to us or
                 "occurrence" that takes place in the                                     any other insurer;
                 "coverage territory"; and

    Page 2 of 23           Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 06 11 14
ACP BPFC3018831950                                     INSURED COPY                                                        42   13240
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 89 of 191
                                                                                                                       PB 00 06 11 14
               (2) Receives a written or verbal demand                                             has also been assumed in the
                   or claim for damages because of the                                             same "insured contract"; and
                   "bodily injury" or "property damage";                                      (b) Such attorney fees and litigation
                   or                                                                              expenses are for defense of that
               (3) Becomes aware by any other means                                                party against a civil or alternative
                   that "bodily injury" or "property                                               dispute resolution proceeding in
                   damage" has occurred or has begun to                                            which damages to which this
                   occur.                                                                          insurance applies are alleged.
           e. Damages because of "bodily injury"                                    c.   Liquor Liability
               include damages claimed by any person                                     "Bodily injury" or "property damage" for
               or organization for care, loss of services                                which any insured may be held liable by
               or death resulting at any time from the                                   reason of:
               "bodily injury".
                                                                                         (1) Causing or contributing to the
        2. EXCLUSIONS                                                                         intoxication of any person;
           This insurance, including any duty we have to                                 (2) The furnishing of alcoholic beverages
                                                                                              to a person under the legal drinking
            a. Expected Or Intended Injury                                                    age or under the influence of alcohol;
               "Bodily injury" or "property damage"                                           or
               which is expected or intended by the                                      (3) Any statute, ordinance or regulation
               insured.                                                                       relating to the sale, gift, distribution or
               This exclusion applies even if the resulting                                   use of alcoholic beverages.
               "bodily injury" or "property damage":                                     This exclusion applies even if the claims
               (1) Is of a different kind, quality or degree                             allege negligence or other wrongdoing in:
                    than initially expected or intended; or                              (a) The supervision, hiring, employment,
               (2) Is sustained by a different person, entity,                                training or monitoring of others by an
                    real property, or personal property than                                  insured; or
                    that initially expected or intended.
                                                                                         (b) Providing or failing to provide
               HOWEVER, this exclusion does not
               apply to "bodily injury" resulting from the                                    transportation with respect to any
               use of reasonable force to protect                                             person that may be under the
               persons or property.                                                           influence of alcohol;
            b. Contractual Liability                                                     if the "occurrence" which caused the
               "Bodily injury" or "property damage" for which                            "bodily injury" or "property damage",
               the insured is obligated to pay damages by                                involved that which is described in
               reason of the assumption of liability in a                                Paragraph (1), (2) or (3) above.
               contract or agreement. This exclusion does                                This exclusion applies only if you:
               not apply to liability for damages:                                       (1) Manufacture, sell or distribute
               (1) That the insured would have in the                                         alcoholic beverages;
                    absence of the contract or                                           (2) Serve or furnish alcoholic beverages
                    agreement; or                                                             for a charge whether or not such
               (2) Assumed in a contract or agreement                                         activity:
                    that is an "insured contract", provided
                                                                                              (a) Requires a license; or
                    the "bodily injury" or "property damage"
                    occurs subsequent to the execution of                                     (b) Is for the purpose of financial gain
                    the contract or agreement. Solely for                                          or livelihood; or
                    the purposes of liability assumed in an                              (3) Serve or furnish alcoholic beverages
                    "insured contract", reasonable attorney                                   without a charge, if a license is
                    fees and necessary litigation expenses                                    required for such activity.
                    incurred by or for a party other than an
                                                                                         For the purposes of this exclusion,
                    insured are deemed to be damages
                                                                                         permitting a person to bring alcoholic
                    because of "bodily injury" or "property
                                                                                         beverages on your premises, for
                    damage", provided:
                                                                                         consumption on your premises, whether
                    (a) Liability to such party for, or for                              or not a fee is charged or a license is
                         the cost of, that party's defense                               required for such activity, is not by itself


    PB 00 06 11 14         Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 3 of 23
ACP BPFC3018831950                                      INSURED COPY                                                            42    13241
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 90 of 191
    PB 00 06 11 14
               considered the business of selling,                                       This exclusion does not apply to liability
               serving or furnishing alcoholic beverages.                                assumed by the insured under an
            d. Laws                                                                      "insured contract".
               Any liability or legal obligation of any                            f.    Pollution
               insured with respect to "bodily injury" or                                (1) "Bodily injury" or "property damage"
               "property damage" arising out of any of                                       arising out of the actual, alleged or
               the following:                                                                threatened discharge, dispersal,
               (1) Any federal, state, county, municipal                                     seepage, migration, release or
                    or local law, ordinance, order,                                          escape of "pollutants":
                    directive or regulation barring                                          (a) At or from any premises, site or
                    discrimination, including but not                                             location which is or was at any
                    limited to those based on race, color,                                        time owned or occupied by, or
                    national origin, ancestry, citizenship,                                       rented or loaned to, any insured.
                    gender, sexual orientation, marital                                           HOWEVER, this subparagraph
                    status, religion or religious belief, age,                                    does not apply to:
                    economic status, income, medical
                    condition, pregnancy, parenthood or                                           (i) "Bodily injury" if sustained
                    mental or physical disability;                                                    within a building and caused
                                                                                                      by smoke, fumes, vapor or
               (2) Any workers' compensation,                                                         soot produced by or
                    unemployment compensation,                                                        originating from equipment
                    disability benefits law, or any other
                                                                                                      that is used to heat, cool or
                    statutory benefits law;
                                                                                                      dehumidify that building, or
               (3) The Migrant and Seasonal                                                           equipment that is used to
                    Agricultural Worker Protection Act;                                               heat water for personal use,
               (4) Any state, federal or governmental
                    antitrust statute or regulation, including                                          their guests;
                    but not limited to the Racketeer                                              (ii) "Bodily injury" or "property
                    Influenced and Corrupt Organizations                                                damage" for which you may
                    Act (RICO), the Securities Act of 1933,                                             be held liable, if you are a
                    the Securities Exchange Act of 1934,                                                contractor and the owner or
                    or any state Blue Sky law;                                                          lessee of such premises, site
               (5) The Employees' Retirement Income                                                     or location has been added to
                    Security Act (E.R.I.S.A.) of 1974; or                                               your policy as an additional
               (6) Any other similar statutes, ordinances,                                              insured with respect to your
                    orders, directives or regulations.                                                  ongoing operations
                                                                                                        performed for that additional
            e. Employer's Liability
                                                                                                        insured at that premises, site
               "Bodily injury" to:                                                                      or location and such
               (1) An "employee" of the insured arising                                                 premises, site or location is
                    out of and in the course of:                                                        not and never was owned or
                    (a) Employment by the insured; or                                                   occupied by, or rented or
                                                                                                        loaned to, any insured, other
                    (b) Performing duties related to the
                                                                                                        than that additional insured;
                         conduct of the insured's                                                       or
                         business; or
                                                                                                  (iii) "Bodily injury" or "property
               (2) The spouse, child, parent, brother or
                                                                                                        damage" arising out of heat,
                    sister of that "employee" as a                                                      smoke or fumes from a
                    consequence of Paragraph (1) above.
                                                                                                        "hostile fire";
               This exclusion applies:
                                                                                              (b) At or from any premises, site or
               (1) Whether the insured may be liable as an                                        location which is or was at any
                    employer or in any other capacity; and                                        time used by or for any insured or
               (2) To any obligation to share damages                                             others for the handling, storage,
                    with or repay someone else who must                                           disposal, processing or treatment
                    pay damages because of the injury.                                            of waste;


    Page 4 of 23           Includes copyrighted material of Insurance Services Office, Inc., with its permission.    PB 00 06 11 14
ACP BPFC3018831950                                     INSURED COPY                                                           42   13242
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 91 of 191
                                                                                                                     PB 00 06 11 14
                     (c) Which are or were at any time                                                  connection with operations
                         transported, handled, stored,                                                  being performed by you or on
                         treated, disposed of, or                                                       your behalf by a contractor or
                         processed as waste by or for any                                               subcontractor; or
                         insured or any person or                                                 (iii) "Bodily injury" or "property
                         organization for whom you may                                                  damage" arising out of heat,
                         be legally responsible; or                                                     smoke or fumes from a
                     (d) At or from any premises, site or                                               "hostile fire".
                         location on which any insured or                                    (e) At or from any premises, site or
                         any contractors or subcontractors                                        location on which any insured or
                         working directly or indirectly on                                        any contractors or subcontractors
                         any insured's behalf are                                                 working directly or indirectly on
                         performing operations if the                                             any insured's behalf are
                         "pollutants" are brought on or to                                        performing operations if the
                         the premises, site or location in                                        operations are to test for, monitor,
                         connection with such operations                                          clean up, remove, contain, treat,
                         by such insured, contractor or                                           detoxify or neutralize, or in any
                         subcontractor.                                                           way respond to, or assess the
                         HOWEVER, this subparagraph                                               effects of, "pollutants".
                         does not apply to:                                             (2) Any loss, cost or expense arising out
                         (i) "Bodily injury" or "property                                    of any:
                              damage" arising out of the                                     (a) Request, demand, order or
                              escape of fuels, lubricants or                                      statutory or regulatory
                              other operating fluids which                                        requirement that any insured or
                              are needed to perform the                                           others test for, monitor, clean up,
                              normal electrical, hydraulic or                                     remove, contain, treat, detoxify or
                              mechanical functions                                                neutralize, or in any way respond
                              necessary for the operation                                         to, or assess the effects of,
                              of "mobile equipment" or its                                        "pollutants"; or
                              parts, if such fuels, lubricants
                                                                                             (b) Claim o
                              or other operating fluids
                                                                                                  a governmental authority for
                              escape from a vehicle part
                                                                                                  damages because of testing for,
                              designed to hold, store or
                                                                                                  monitoring, cleaning up,
                              receive them. This exception
                                                                                                  removing, containing, treating,
                              does not apply if the "bodily
                                                                                                  detoxifying or neutralizing, or in
                              injury" or "property damage"
                                                                                                  any way responding to, or
                              arises out of the intentional
                                                                                                  assessing the effects of,
                              discharge, dispersal or
                                                                                                  "pollutants".
                              release of the fuels,
                              lubricants or other operating                                  HOWEVER, this paragraph does not
                              fluids, or if such fuels,                                      apply to liability for damages because
                              lubricants or other operating                                  of "property damage" that the insured
                              fluids are brought on or to the                                would have in the absence of such
                              premises, site or location with                                request, demand, order or statutory
                              the intent that they be                                        or regulatory requirement, or such
                              discharged, dispersed or                                       claim or "suit" by or on behalf of a
                              released as part of the                                        governmental authority.
                              operations being performed                             g. Aircraft, Auto Or Watercraft
                              by such insured, contractor or                            "Bodily injury" or "property damage"
                              subcontractor;                                            arising out of the ownership,
                         (ii) "Bodily injury" or "property                              maintenance, use or entrustment to
                              damage" sustained within a                                others of any aircraft, "auto" or watercraft
                              building and caused by the                                owned or operated by or rented or loaned
                              release of gases, fumes or                                to any insured. Use includes operation
                              vapors from materials                                     and "loading or unloading".
                              brought into that building in

    PB 00 06 11 14          Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 5 of 23
ACP BPFC3018831950                                       INSURED COPY                                                        42    13243
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 92 of 191
    PB 00 06 11 14
                This exclusion applies even if the claims                                      prepared for, any prearranged racing,
                allege negligence or other wrongdoing in                                       speed, demolition, or stunting activity.
                the supervision, hiring, employment,                                i.    War
                training or monitoring of others by an
                                                                                          "Bodily injury" or "property damage",
                                                                                          however caused, arising, directly or
                                                                                          indirectly, out of:
                involved the ownership, maintenance,
                use or entrustment to others of any                                       (1) War, including undeclared or civil
                                                                                               war;
                or operated by or rented or loaned to any                                 (2) Warlike action by a military force,
                insured.                                                                       including action in hindering or
                HOWEVER, this exclusion does not apply                                         defending against an actual or
                to:                                                                            expected attack, by any government,
                                                                                               sovereign or other authority using
                (1) A watercraft while ashore on                                               military personnel or other agents; or
                    premises you own or rent;
                                                                                          (3) Insurrection, rebellion, revolution,
                (2) A watercraft you do not own that is:                                       usurped power, or action taken by
                    (a) Less than 26 feet long; and                                            government authority in hindering or
                    (b) Not being used to carry persons                                        defending against any of these.
                         or property for a charge;                                  j.    Damage To Property
                (3) Parking an "auto" on, or on the ways                                  "Property damage" to:
                    next to, premises you own or rent,                                    (1) Property you own, rent, or occupy;
                    provided the "auto" is not owned by or                                (2) Premises you sell, give away or
                    rented or loaned to you or the insured;                                    abandon, if the "property damage"
                (4) Liability assumed under any "insured                                       arises out of any part of those premises;
                    contract" for the ownership,                                          (3) Property loaned to you;
                    maintenance or use of aircraft or                                     (4) Personal property in the care,
                    watercraft; or                                                             custody or control of the insured;
                (5) "Bodily injury" or "property damage"                                  (5) That particular part of real property on
                    arising out of:                                                            which you or any contractors or
                    (a) The operation of machinery or                                          subcontractors working directly or
                         equipment that is attached to, or                                     indirectly on your behalf are performing
                         part of, a land vehicle that would                                    operations, if the "property damage"
                         qualify under the definition of                                       arises out of those operations; or
                                                                                          (6) That particular part of any property
                        subject to a compulsory or                                             that must be restored, repaired or
                        financial responsibility law or                                        replaced because "your work" was
                        other motor vehicle insurance or                                       incorrectly performed on it.
                        motor vehicle registration law                                    Other than damage by the Covered Causes
                        where it is licensed or principally                               of Loss provided under Tenants Property
                        garaged; or                                                       Damage Legal Liability, paragraphs (1), (3)
                    (b) The operation of any of the                                       and (4) of this exclusion do not apply to
                        equipment listed in Paragraph                                     "property damage" to premises, including
                        f.(2) or f.(3) of the definition of                               the contents of such premises, rented to
                        "mobile equipment".                                               you for a period of 7 or fewer consecutive
            h. Mobile Equipment                                                           days. A separate limit of insurance applies
                                                                                          to Tenants Property Damage Legal Liability
               "Bodily injury" or "property damage"                                       as described in Section III. LIMITS OF
               arising out of:                                                            INSURANCE.
               (1) The transportation of "mobile                                          Paragraph (2) of this exclusion does not
                    equipment" by an "auto" owned or                                      apply if the premises are "your work" and
                    operated by or rented or loaned to                                    were never occupied, rented or held for
                    any insured; or                                                       rental by you.
               (2) The use of "mobile equipment" in, or                                   Paragraphs (3), (4), (5) and (6) of this
                    while in practice for, or while being                                 exclusion do not apply to liability
                                                                                          assumed under a sidetrack agreement.
    Page 6 of 23            Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 06 11 14
ACP BPFC3018831950                                      INSURED COPY                                                         42   13244
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 93 of 191
                                                                                                                    PB 00 06 11 14
               Paragraph (6) of this exclusion does not                             p. Bodily Injury To Any Insured
               apply to "property damage" included in                                  "Bodily injury" to:
               the "products-completed operations
                                                                                       (1)
               hazard".
            k. Damage To Your Product
                                                                                       (2) Any insured whenever the ultimate
               "Property damage" to "your product",                                         benefits of any indemnification will
               arising out of it or any part of it.                                         accrue directly or indirectly to any
            l. Damage To Your Work                                                          insured or the heirs of any insured.
               "Property damage" to "your work" arising                             q. Damage To Named Insured's Property
               out of it or any part of it and included in                             Any claim or "suit" for "property damage"
               the "products-completed operations                                      by you or on your behalf against any
               hazard".                                                                other person or organization that is also a
               HOWEVER, this exclusion does not apply                                  Named Insured under this policy.
               if the damaged work, or the work out of                              r. Abuse or Molestation
               which the damage arises, was performed
                                                                                       "Bodily injury" or "property damage"
               on your behalf by a subcontractor.
                                                                                       arising out of:
            m. Damage To Impaired Property Or
                                                                                       (1) The actual or threatened abuse or
               Property Not Physically Injured
                                                                                            molestation by anyone of any person
               "Property damage" to "impaired property"                                     while in the care, custody or control of
               or property that has not been physically                                     any insured, or
               injured, arising out of:
                                                                                       (2) The negligent:
               (1) A defect, deficiency, inadequacy or
                                                                                            (a) Employment;
                    dangerous condition in "your product"
                    or "your work"; or                                                      (b) Investigation;
               (2) A delay or failure by you or anyone                                      (c) Supervision;
                    acting on your behalf to perform a                                      (d) Reporting to the proper
                    contract or agreement in accordance                                         authorities, or failure to so report;
                    with its terms.                                                             or
               This exclusion does not apply to the loss                                    (e) Retention;
               of use of other property arising out of                                      of a person for whom any insured is
               sudden and accidental physical injury to                                     or ever was legally responsible and
               "your product" or "your work" after it has                                   whose conduct would be excluded by
               been put to its intended use.                                                Paragraph (1) above.
            n. Recall Of Products, Work Or Impaired                                 s. Asbestos, Electromagnetic, Lead or
               Property                                                                Radon
               Damages claimed for any loss, cost or
               expense incurred by you or others for the                                 arising out of:
               loss of use, withdrawal, recall, inspection,
               repair, replacement, adjustment, removal                                  (1) Asbestos including but not limited to
                                                                                              any injury or damage related to, arising
               or disposal of:
                                                                                              or alleged to have arisen out of any
               (1) "Your product";                                                            use, exposure, existence, detection,
               (2) "Your work"; or                                                            removal, elimination, avoidance, act,
               (3) "Impaired property";                                                       error, omission, failure to disclose or
                                                                                              warn of the presence of asbestos or
               if such product, work, or property is
                                                                                              any other duty involving asbestos;
               withdrawn or recalled from the market or
               from use by any person or organization                                    (2) Electromagnetic emissions or
               because of a known or suspected defect,                                        radiation including but not limited to
               deficiency, inadequacy or dangerous                                            any injury or damage related to,
               condition in it.                                                               arising or alleged to have arisen out
                                                                                              of any use, exposure, existence,
            o. Personal And Advertising Injury
                                                                                              detection, removal, elimination,
               "Bodily injury" arising out of "personal and                                   avoidance, act, error, omission,
               advertising injury".                                                           failure to disclose or warn of the

    PB 00 06 11 14         Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 7 of 23
ACP BPFC3018831950                                      INSURED COPY                                                        42    13245
                 Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 94 of 191
    PB 00 06 11 14
                     presence of electromagnetic                                       (3) To any obligation to share damages
                     emissions or radiation or any other                                   with or repay someone else who must
                     duty involving electromagnetic                                        pay damages because of the injury.
                     emissions or radiation;                                        u. Fiduciary Responsibility
                 (3) Lead including but not limited to any
                     injury or damage related to, arising or                              arising out of the ownership, maintenance
                     alleged to have arisen out of any use,                               or use, including all related operations, of
                     exposure, existence, detection,                                      property in relation to which you or any
                     removal, elimination, avoidance, act,                                insured is acting in any fiduciary or
                     error, omission, failure to disclose or                              representative capacity. This exclusion
                     warn of the presence of lead or any                                  does not apply if you are; a trust, as
                     other duty involving lead; or                                        described in Section II. WHO IS AN
                 (4) Radon or any other radioactive                                       INSURED.
                     emissions, manmade or natural,                                 v.    Professional Services
                     including but not limited to any injury
                                                                                          "Bodily injury" or "property damage" that
                     or damage related to, arising or
                                                                                          arises out of or is a result of the rendering
                     alleged to have arisen out of any use,
                                                                                          of, or failure to render, any professional
                     exposure, existence, detection,
                                                                                          service, treatment, advice or instruction.
                     removal, elimination, avoidance, act,
                                                                                          This exclusion includes, but is not limited
                     error, omission, failure to disclose or
                                                                                          to, any:
                     warn of the presence of radon or any
                     other radioactive emissions or any                                   (1) Legal, accounting, insurance, real
                     other duty involving radon or other                                       estate, financial, advertising or
                     radioactive emissions.                                                    consulting service, advice or instruction;
            t.   Employment Practices                                                     (2) Preparing, approving, or failing to
                                                                                               prepare or approve maps, drawings,
                 "Bodily injury" to:
                                                                                               opinions, reports, surveys, change
                 (1) A person arising out of any:                                              orders, designs or specifications;
                     (a) Refusal to employ that person;                                   (3) Supervisory, inspection, engineering,
                     (b) Termination of that person's                                          or architectural service, advice or
                          employment; or                                                       instruction;
                     (c) Employment-related practices,                                    (4) Medical, surgical, psychiatric,
                          policies, acts or omissions, such                                    chiropractic, chiropody,
                          as coercion, demotion,                                               physiotherapy, osteopathy,
                          evaluation, reassignment,                                            acupuncture, dental, x-ray, nursing or
                          discipline, defamation,                                              any other health service, treatment,
                          harassment, humiliation or                                           advice or instruction;
                          discrimination directed at that                                 (5) Any psychological therapy or any other
                          person; or                                                           counseling or mental health service,
                 (2) The spouse, child, parent, brother or                                     treatment, advice or instruction;
                     sister of that person as a                                           (6) Any service, treatment, advice or
                     consequence of "bodily injury" to that                                    instruction for the purpose of
                     person at whom any of the                                                 appearance or skin enhancement,
                     employment-related practices                                              hair removal or replacement or
                     described in Paragraphs (a), (b), or                                      personal grooming, including but not
                     (c) above is directed.                                                    limited to cosmetology, tonsorial,
                 This exclusion applies:                                                       tattooing, tanning or massage;
                 (1) Whether the injury-causing event                                     (7) Optometry or optical or hearing aid
                                                                                               service, treatment, advice or
                     described in Paragraphs (a), (b) or (c)
                                                                                               instruction, including the prescribing,
                     above occurs before employment,
                     during employment or after                                                preparation, fitting, demonstration or
                                                                                               distribution of ophthalmic lenses and
                     employment of that person;
                                                                                               similar products or hearing aid devices;
                 (2) Whether the insured may be liable as
                                                                                          (8) Ear or other body piercing service,
                     an employer or in any other capacity;
                                                                                               treatment, advice or instruction; or
                     and

    Page 8 of 23            Includes copyrighted material of Insurance Services Office, Inc., with its permission.    PB 00 06 11 14
ACP BPFC3018831950                                      INSURED COPY                                                          42    13246
                 Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 95 of 191
                                                                                                                     PB 00 06 11 14
                 (9) Service, treatment, advice or                                    Damages arising out of the loss of, loss of
                      instruction in the practice of pharmacy.                        use of, damage to, corruption of, inability
                 (10)Electronic data processing, computer                             to access, or inability to manipulate
                      consulting or computer programming                              electronic data.
                      services, advice or instruction.                                As used in this exclusion, electronic data
                 This exclusion applies even if the claims                            means information, facts or computer
                 allege negligence or other wrongdoing in                             programs stored as or on, created or
                 the supervision, hiring, employment,                                 used on, or transmitted to or from
                 training or monitoring of others by an                               computer software (including systems
                                                                                      and applications software), on hard or
                                                                                      floppy disks, CD-ROMs, tapes, drives,
               involved the rendering or failure to render                            cells, data processing devices or any
               of any professional service.                                           other repositories of computer software
            w. Testing, Evaluating or Consulting                                      which are used with electronically
                                                                                      controlled equipment. The term computer
                                                                                      programs, referred to in the foregoing
                 arising out of:
                                                                                      description of electronic data, means a
                 (1) An error, omission, defect or                                    set of related electronic instructions which
                      deficiency:                                                     direct the operations and functions of a
                      (a) In any test performed, or any                               computer or device connected to it, which
                          evaluation, consultation or advice                          enable the computer or device to receive,
                          given by or on behalf of you or                             process, store, retrieve or send data.
                          any insured; or                                             However, this exclusion does not apply to
                      (b) In experimental data or the                                 liability for damages because of "bodily
                         data.                                                        injury".
                                                                               3. TENANTS PROPERTY DAMAGE LEGAL
                 (2) The reporting of or reliance upon any
                                                                                  LIABILITY
                     such test, evaluation, consultation or
                     advice.                                                      Certain Exclusions Not Applicable
            x.   Recording And Distribution Of Material                           Exclusions c. through n., p., q., r., t., u., v. and
                 Or Information In Violation Of Law
                                                                                     premises while rented to you or temporarily
                                                                                     occupied by you with permission of the owner, if
                 arising directly or indirectly out of any
                 action or omission that violates or is
                                                                                     Cause Of Loss provided under the
                 alleged to violate:
                                                                                     BUSINESSOWNERS PROPERTY COVERAGE
                 (1) The Telephone Consumer Protection
                                                                                     FORM. A separate limit of insurance, called
                      Act (TCPA), including any amendment
                                                                                     Tenants Property Damage Legal Liability Limit,
                      of or addition to such law;
                                                                                     applies to this coverage as described in Section
                 (2) The CAN-SPAM Act of 2003,                                       III. LIMITS OF INSURANCE.
                      including any amendment of or
                      addition to such law;                               B. COVERAGE B PERSONAL AND
                 (3) The Fair Credit Reporting Act                           ADVERTISING INJURY LIABILITY
                      (FCRA), and any amendment of or                        1. INSURING AGREEMENT
                      addition to such law, including the                       a. We will pay those sums up to the
                      Fair and Accurate Credit Transaction                         applicable Limit of Insurance that the
                      Act (FACTA); or                                              insured becomes legally obligated to pay
                 (4) Any federal, state or local statute,                          as damages because of "personal and
                      ordinance or regulation, other than the                      advertising injury" to which this insurance
                      TCPA, CAN-SPAM Act of 2003 or                                applies. We will have the right and duty to
                      FCRA and their amendments and                                defend the insured against any "suit"
                      additions, that addresses, prohibits or                      seeking those damages for which there is
                      limits the printing, dissemination,                          coverage under this policy.
                      disposal, collecting, recording, sending,
                                                                                   HOWEVER, we will have no duty to
                      transmitting, communicating or
                                                                                   defend the insured against any "suit"
                      distribution of material or information.
                                                                                   seeking damages for "personal and
            y.   Electronic Data
    PB 00 06 11 14          Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 9 of 23
ACP BPFC3018831950                                       INSURED COPY                                                        42    13247
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 96 of 191
    PB 00 06 11 14
               advertising injury" to which this insurance                            For which the insured has assumed liability
               does not apply.                                                        in a contract or agreement. HOWEVER,
               We may, at our sole discretion,                                        this exclusion does not apply to liability for
               investigate any offense and settle any                                 damages that the insured would have in the
               claim or "suit" that may result. But:                                  absence of the contract or agreement.
               (1) The amount we will pay for damages                              f. Breach of Contract
                     is limited as described in Section III.                          Arising out of a breach of contract, except
                     LIMITS OF INSURANCE; and                                         an implied contract to use another's
               (2) Our right and duty to defend end                                   advertising idea in your "advertisement".
                     when we have used up the applicable                           g. Quality Or Performance Of Goods
                     limit of insurance in the payment of                             Failure To Conform To Statements
                     judgments or settlements under                                   Arising out of the failure of goods,
                     COVERAGES A or B or medical                                      products or services to conform with any
                     expenses under COVERAGE C.                                       statement of quality or performance made
               No other obligation or liability to pay sums                           in your "advertisement".
               or perform acts or services is covered                              h. Wrong Description Of Price
               unless explicitly provided for under
                                                                                      Arising out of the wrong description of the
               SUPPLEMENTARY PAYMENTS
                                                                                      price of goods, products or services
               COVERAGES A AND B.
                                                                                      stated in your "advertisement".
           b. This insurance applies to "personal and
                                                                                   i. Infringement Of Copyright, Patent,
               advertising injury" caused by an offense
                                                                                      Trademark Or Trade Secret
               arising out of your business but only if the
               offense was committed in the "coverage                                 Arising out of the infringement of copyright,
               territory" during the policy period.                                   patent, trademark, trade secret or other
                                                                                      intellectual property rights. Under this
        2. EXCLUSIONS
                                                                                      exclusion, such other intellectual property
           This insurance, including any duty we have to
                                                 ersonal and
           advertising injury:
                                                                                         HOWEVER, this exclusion does not apply
           a. Knowing ViolationOf Rights Of Another                                      to infringement, in your "advertisement",
               Caused by or at the direction of the insured                              of copyright, trade dress or slogan.
               with the knowledge that the act would                               j.    Insureds In Media And Internet Type
               violate the rights of another and would                                   Business
               inflict "personal and advertising injury".
                                                                                         Committed by an insured whose business is:
           b. Material Published With Knowledge Of
                                                                                         (1) Advertising, broadcasting, publishing
               Falsity
                                                                                              or telecasting.
               Arising out of oral or written publication of
                                                                                         (2) Designing or determining content of
               material, if done by or at the direction of
                                                                                              web-sites for others; or
               the insured with knowledge of its falsity.
                                                                                         (3) An Internet search, access, content
           c. MaterialPublishedPrior To PolicyPeriod
                                                                                              or service provider.
               Arising out of oral or written publication of
                                                                                         HOWEVER, this exclusion does not apply
               material whose first publication took place
                                                                                         to Paragraphs a., b. and c. of the
               before the beginning of the policy period.
                                                                                         definition of "personal and advertising
           d. Criminal Act                                                               injury" under Section V. DEFINITIONS.
               Arising out of a criminal act committed by                          k.    ElectronicChatroomsOr Bulletin Boards
               or at the direction of any insured or a
                                                                                         Arising out of an electronic chatroom or
               criminal act committed by another for
                                                                                         bulletin board the insured hosts, owns or
               which any insured is held to be
                                                                                         over which the insured exercises control.
               vicariously liable.
                                                                                   l.
               HOWEVER, this exclusion does not apply
                                                                                         Or Product
               of reasonable force to protect persons or                                 Arising out of the unauthorized use of
               property.                                                                 another's name or product in your e-mail
                                                                                         address, domain name or metatags, or
            e. Contractual Liability

    Page 10 of 23          Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 06 11 14
ACP BPFC3018831950                                     INSURED COPY                                                        42   13248
                 Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 97 of 191
                                                                                                                     PB 00 06 11 14
                 any other similar tactics to mislead                                   (4) Any federal, state or local statute,
                 another's potential customers.                                             ordinance or regulation, other than the
            m.   Pollution                                                                  TCPA, CAN-SPAM Act of 2003 or
                                                                                            FCRA and their amendments and
                 Arising out of the actual, alleged or
                                                                                            additions, that addresses, prohibits or
                 threatened discharge, dispersal,
                                                                                            limits the printing, dissemination,
                 seepage, migration, release or escape of
                                                                                            disposal, collecting, recording, sending,
                 "pollutants" at any time.
                                                                                            transmitting, communicating or
            n.   Pollution-Related                                                          distribution of material or information.
                 With respect to any loss, cost or expense                           q. Laws
                 arising out of any:
                                                                                        Any liability or legal obligation of any
                 (1) Request, demand or order that any                                  insured arising out of any of the following:
                      insured or others test for, monitor, clean
                                                                                        (1) Any federal, state, county, municipal
                      up, remove, contain, treat, detoxify or
                                                                                            or local law, ordinance, order,
                      neutralize, or in any way respond to, or
                                                                                            directive or regulation barring
                      assess the effects of, "pollutants"; or
                                                                                            discrimination, including but not
                 (2)                                                                        limited to those based on race, color,
                      governmental authority for damages                                    national origin, ancestry, citizenship,
                      because of testing for, monitoring,                                   gender, sexual orientation, marital
                      cleaning up, removing, containing,                                    status, parenthood, religion or
                      treating, detoxifying or neutralizing, or                             religious belief, age, economic status,
                      in any way responding to, or                                          income, medical condition, pregnancy,
                      assessing the effects of, "pollutants".                               or mental or physical disability;
            o.   War                                                                    (2) Any workers' compensation,
                 However caused, arising, directly or                                       unemployment compensation,
                 indirectly, out of:                                                        disability benefits law, or any other
                 (1) War, including undeclared or civil                                     statutory benefits law;
                      war;                                                              (3) The Migrant and Seasonal
                 (2) Warlike action by a military force,                                    Agricultural Worker Protection Act;
                      including action in hindering or                                  (4) Any state, federal or governmental
                      defending against an actual or                                        antitrust statute or regulation, including
                      expected attack, by any government,                                   but not limited to the Racketeer
                      sovereign or other authority using                                    Influenced and Corrupt Organizations
                      military personnel or other agents; or                                Act (RICO), the Securities Act of 1933,
                 (3) Insurrection, rebellion, revolution,                                   the Securities Exchange Act of 1934,
                      usurped power, or action taken by                                     or any state Blue Sky law;
                      government authority in hindering or                              (5) The Employees' Retirement Income
                      defending against any of these.                                       Security Act (E.R.I.S.A.) of 1974; or
            p.   Recording and Distribution Of Material                                 (6) Any other similar statutes, ordinances,
                 In Violation Of Law                                                        orders, directives or regulations;
                 Arising directly or indirectly out of any                           r. Abuse or Molestation
                 action or omission that violates or is                                 Arising out of:
                 alleged to violate:
                                                                                        (1) The actual or threatened abuse or
                 (1) The Telephone Consumer Protection                                      molestation by anyone of any person
                      Act (TCPA), including any amendment                                   while in the care, custody or control of
                      of or addition to such law;                                           any insured, or
                 (2) The CAN-SPAM Act of 2003,                                          (2) The negligent:
                      including any amendment of or
                                                                                            (a) Employment;
                      addition to such law;
                                                                                            (b) Investigation;
                 (3) The Fair Credit Reporting Act
                      (FCRA), and any amendment of or                                       (c) Supervision;
                      addition to such law, including the                                   (d) Reporting to the proper
                      Fair and Accurate Credit Transaction                                       authorities, or failure to so report;
                      Act (FACTA); or                                                            or

    PB 00 06 11 14          Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 11 of 23
ACP BPFC3018831950                                       INSURED COPY                                                       42   13249
                 Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 98 of 191
    PB 00 06 11 14
                     (e) Retention;                                                          existence, detection, removal,
                     of a person for whom any insured is                                     elimination, avoidance, act, error,
                     or ever was legally responsible and                                     omission, failure to disclose or warn of
                     whose conduct would be excluded by                                      the presence of electromagnetic
                     Paragraph (1) above;                                                    emissions or radiation or any other duty
                                                                                             involving electromagnetic emissions or
            s.   Employment Practices
                                                                                             radiation;
                 To:
                                                                                        (3) Lead including but not limited to any
                 (1) A person arising out of any:                                            injury or damage related to, arising or
                     (a) Refusal to employ that person;                                      alleged to have arisen out of any use,
                     (b) Termination of that person's                                        exposure, existence, detection,
                          employment; or                                                     removal, elimination, avoidance, act,
                                                                                             error, omission, failure to disclose or
                     (c) Employment-related practices,
                                                                                             warn of the presence of lead or any
                          policies, acts or omissions, such
                                                                                             other duty involving lead; or
                          as coercion, demotion,
                          evaluation, reassignment,                                     (4) Radon or any other radioactive
                          discipline, defamation,                                            emissions, manmade or natural,
                          harassment, humiliation or                                         including but not limited to any injury
                          discrimination directed at that                                    or damage related to, arising or
                          person; or                                                         alleged to have arisen out of any use,
                                                                                             exposure, existence, detection,
                 (2) The spouse, child, parent, brother or
                                                                                             removal, elimination, avoidance, act,
                     sister of that person as a                                              error, omission, failure to disclose or
                     consequence of "personal and
                                                                                             warn of the presence of radon or any
                     advertising injury" to that person at
                                                                                             other radioactive emissions or any
                     whom any of the employment-related                                      other duty involving radon or other
                     practices described in Paragraphs                                       radioactive emissions;
                     (a), (b), or (c) above is directed.
                                                                                     u. Fiduciary Responsibility
                 This exclusion applies:
                                                                                        That arises out of the ownership,
                 (1) Whether the injury-causing event
                                                                                        maintenance or use, including all related
                     described in Paragraphs (a), (b) or (c)
                                                                                        operations, of property in relation to which
                     above occurs before employment,                                    you or any insured is acting in any
                     during employment or after                                         fiduciary or representative capacity This
                     employment of that person;
                                                                                        exclusion does not apply if you are; a
                 (2) Whether the insured may be liable as                               trust, as described in Section II. WHO IS
                     an employer or in any other capacity;                              AN INSURED.;
                     and
                                                                                     v. Professional Services
                 (3) To any obligation to share damages                                 That arises out of or is a result of the
                     with or repay someone else who must                                rendering of, or failure to render, any
                     pay damages because of the injury;
                                                                                        professional service, treatment, advice or
            t.   Asbestos, Electromagnetic, Lead or                                     instruction. This exclusion includes, but is
                 Radon                                                                  not limited to any:
                 Arising out of:                                                        (1) Legal, accounting, insurance, real
                 (1) Asbestos including but not limited to                                   estate, financial, advertising or
                     any injury or damage related to, arising                                consulting service, advice or
                     or alleged to have arisen out of any                                    instruction;
                     use, exposure, existence, detection,                               (2) Preparing, approving, or failing to
                     removal, elimination, avoidance, act,                                   prepare or approve maps, drawings,
                     error, omission, failure to disclose or                                 opinions, reports, surveys, change
                     warn of the presence of asbestos or                                     orders, designs or specifications;
                     any other duty involving asbestos;
                                                                                        (3) Supervisory, inspection, engineering,
                 (2) Electromagnetic emissions or radiation                                  or architectural service, advice or
                     including but not limited to any injury or                              instruction;
                     damage related to, arising or alleged to
                                                                                        (4) Medical, surgical, psychiatric,
                     have arisen out of any use, exposure,
                                                                                             chiropractic, chiropody,

    Page 12 of 23            Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 06 11 14
ACP BPFC3018831950                                       INSURED COPY                                                        42   13250
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 99 of 191
                                                                                                                    PB 00 06 11 14
                    physiotherapy, osteopathy,                                1. INSURING AGREEMENT
                    acupuncture, dental, x-ray, nursing or                       a. We will pay medical expenses as
                    any other health service, treatment,                            described below for "bodily injury" caused
                    advice or instruction;                                          by an accident:
               (5) Any psychological therapy or any                                 (1) On premises you own or rent;
                    other counseling or mental health
                                                                                    (2) On ways next to premises you own or
                    service, treatment, advice or
                                                                                         rent; or
                    instruction;
                                                                                    (3) Because of your operations;
               (6) Any service, treatment, advice or
                    instruction for the purpose of                                  provided that:
                    appearance or skin enhancement,                                 (1) The accident takes place in the
                    hair removal or replacement or                                       "coverage territory" and during the
                    personal grooming, including but not                                 policy period;
                    limited to cosmetology, tonsorial,                              (2) The expenses are incurred and
                    tattooing, tanning or massage.                                       reported to us within one year of the
               (7) Optometry or optical or hearing aid                                   date of the accident; and
                    service, treatment, advice or                                   (3) The injured person submits to
                    instruction, including the prescribing,                              examination, at our expense, by
                    preparation, fitting, demonstration or                               physicians of our choice as often as
                    distribution of ophthalmic lenses and                                we reasonably require.
                    similar products or hearing aid
                                                                                 b. We will make these payments regardless
                    devices;
                                                                                    of fault. These payments will not exceed
               (8) Ear or other body piercing service,                              the applicable limit of insurance. We will
                    treatment, advice or instruction; or                            pay reasonable expenses for:
               (9) Service, treatment, advice or                                    (1) First aid administered at the time of
                    instruction in the practice of                                       an accident;
                    pharmacy; or
                                                                                    (2) Necessary medical, surgical, x-ray
               (10)Electronic data processing, computer                                  and dental services, including
                    consulting or computer programming                                   prosthetic devices; and
                    services, advice or instruction.
                                                                                    (3) Necessary ambulance, hospital,
               This exclusion applies even if the claims                                 professional nursing and funeral
               allege negligence or other wrongdoing in                                  services.
               the supervision, hiring, employment,
                                                                              2. EXCLUSIONS
               training or monitoring of others by an
               insured, if the offense which caused the                          We will not pay expenses for "bodily injury":
                                                   involved                      a. Any Insured
               the rendering or failure to render of any
               professional service.
            w. Testing, Evaluation or Consulting                                    b. Hired Person
               Arising out of:                                                         To a person hired to do work for or on
               (1) An error, omission, defect or                                       behalf of any insured or a tenant of any
                    deficiency:                                                        insured.
                    (a) In any test performed, or any                               c. Injury On Normally Occupied Premises
                         evaluation, consultation or advice                            To a person injured on that part of
                         given by or on behalf of you or                               premises you own or rent that the person
                         any insured; or                                               normally occupies.
                    (b) In experimental data or the                                 d. Workers Compensation And Similar
                                                                                       Laws
                        data.
                                                                                       To a person, whether or not an
                (2) The reporting of or reliance upon any                              "employee" of any insured, if benefits for
                    such test, evaluation, consultation or                             the "bodily injury" are payable or must be
                    advice.                                                            provided under a workers' compensation
    C. COVERAGE C         MEDICAL PAYMENTS                                             or disability benefits law or a similar law.


    PB 00 06 11 14         Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 13 of 23
ACP BPFC3018831950                                      INSURED COPY                                                       42   13251
                 Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 100 of 191
    PB 00 06 11 14
            e. Athletic Activities                                                 a party to the "suit", we will defend that
               To a person injured while practicing,                               indemnitee if all of the following conditions are
               instructing or participating in any physical                        met:
               exercises or games, sports or athletic                              a. The "suit" against the indemnitee seeks
               contests.                                                                damages for which the insured has
            f. Products-Completed Operations                                            assumed the liability of the indemnitee in
               Hazard                                                                   a contract or agreement that is an
                                                                                        "insured contract";
               Included within the "products-completed
               operations hazard".                                                 b. This insurance applies to such liability
                                                                                        assumed by the insured;
            g. Coverage A Exclusions
                                                                                   c. The obligation to defend, or the cost of
               Excluded under COVERAGE A.
                                                                                        the defense of, that indemnitee, has also
    D. SUPPLEMENTARY PAYMENTS                                                           been assumed by the insured in the same
       COVERAGES A AND B                                                                "insured contract";
       1. We will pay, with respect to any claim we                                d. The allegations in the "suit" and the
          investigate or settle, or any "suit" against an                               information we know about the
          insured we defend:                                                            "occurrence" are such that no conflict
          a. All expenses we incur.                                                     appears to exist between the interests of
                                                                                        the insured and the interests of the
          b. Up to $250 for cost of bail bonds required                                 indemnitee;
              because of accidents or traffic law
              violations arising out of the use of any                             e. The indemnitee and the insured ask us to
              vehicle to which the Bodily Injury Liability                              conduct and control the defense of that
              Coverage applies. We do not have to                                       indemnitee against such "suit" and agree
              furnish these bonds.                                                      that we can assign the same counsel to
                                                                                        defend the insured and the indemnitee;
          c. The cost of bonds to release                                               and
              attachments, but only for bond amounts
              within the applicable limit of insurance.                            f. The indemnitee:
              We do not have to furnish these bonds.                                    (1) Agrees in writing to:
          d. All reasonable expenses incurred by the                                         (a) Cooperate with us in the
              insured at our request to assist us in the                                         investigation, settlement or
              investigation or defense of the claim or                                           defense of the "suit";
              "suit", including actual loss of earnings up                                   (b) Immediately send us copies of
              to $250 a day because of time off from                                             any demands, notices,
              work.                                                                              summonses or legal papers
          e. All court costs taxed against the insured in                                        received in connection with the
              the "suit". HOWEVER, these payments do                                             "suit";
                                                                                             (c) Notify any other insurer whose
               expenses taxed against the insured.                                               coverage is available to the
            f. Prejudgment interest awarded against the                                          indemnitee; and
               insured on that part of the judgment we                                       (d) Cooperate with us with respect to
               pay. If we make an offer to pay the                                               coordinating other applicable
               applicable limit of insurance, we will not                                        insurance available to the
               pay any prejudgment interest based on                                             indemnitee; and
               that period of time after the offer.
                                                                                        (2) Provides us with written authorization
           g. All interest on the full amount of any                                         to:
               judgment that accrues after entry of the
                                                                                             (a) Obtain records and other
               judgment and before we have paid,
                                                                                                 information related to the "suit";
               offered to pay, or deposited in court the
                                                                                                 and
               part of the judgment that is within the
               applicable limit of insurance.                                                (b) Conduct and control the defense
                                                                                                 of the indemnitee in such "suit".
           These payments will not reduce the limits of
           insurance.                                                              So long as the above conditions are met,
                                                                                   attorneys' fees incurred by us in the defense
        2. If we defend an insured against a "suit" and
                                                                                   of that indemnitee, necessary litigation
           an indemnitee of the insured is also named as
                                                                                   expenses incurred by us and necessary
    Page 14 of 23          Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 06 11 14
ACP BPFC3018831950                                     INSURED COPY                                                        42    13252
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 101 of 191
                                                                                                                      PB 00 06 11 14
            litigation expenses incurred by the indemnitee                               partnership, joint venture or limited liability
            at our request will be paid as Supplementary                                 company) or your managers (if you are a
            Payments. Notwithstanding the provisions of                                  limited liability company), but only for acts
            Paragraph 2.b.(2) of Section I. COVERAGE,                                    within the scope of their employment by
            A. COVERAGE A BODILY INJURY AND                                              you or while performing duties related to
            PROPERTY DAMAGE LIABILITY, such                                              the conduct of your business.
            payments will not be deemed to be damages                                    HOWEVER, none of these "employees"
            for "bodily injury" and "property damage" and                                                                insured for:
            will not reduce the limits of insurance.
                                                                                         (1) "Bodily injury" or "personal and
            Our obligation to defend an insured's                                             advertising injury":
            indemnitee and to pay for attorneys' fees and
                                                                                              (a) To you, to your partners or
            necessary litigation expenses as
                                                                                                   members (if you are a partnership
            Supplementary Payments ends when:
                                                                                                   or joint venture), to your members
            a. We have used up the applicable limit of                                             (if you are a limited liability
                  insurance in the payment of judgments or                                         company), or to a co-"employee"
                  settlements; or                                                                  while in the course of his or her
            b. The conditions set forth above, or the                                              employment or performing duties
                  terms of the agreement described in                                              related to the conduct of your
                  Paragraph f. above, are no longer met.                                           business, or to your other
    II. WHO IS AN INSURED
                                                                                                 performing duties related to the
        1. If you are:                                                                           conduct of your business;
           a. An individual, you and your spouse are                                         (b) To the spouse, child, parent,
                insureds, but only with respect to the                                           brother or sister of that co-
                conduct of a business of which you are                                           "
                the sole owner.                                                                  as a consequence of Paragraph
           b. A partnership or joint venture, you are an                                         (1)(a) above;
                insured. Your members, your partners, and                                    (c) For which there is any obligation
                their spouses are also insureds, but only                                        to share damages with or repay
                with respect to the conduct of your business.                                    someone else who must pay
           c. A limited liability company, you are an                                            damages because of the injury
                insured. Your members are also insureds,                                         described in Paragraphs (1)(a) or
                but only with respect to the conduct of                                          (b) above; or
                your business. Your managers are                                             (d) Arising out of his or her providing
                insureds, but only with respect to their                                         or failing to provide professional
                duties as your managers.                                                         health care services.
           d. A trust, you are an insured. Your trustee                                  (2) "Property damage" to property:
                or co-trustees are also insureds, but only
                                                                                             (a) Owned, occupied or used by; or
                with respect to their duties as a trustee in
                connection with your property, operations                                    (b) Rented to, in the care, custody or
                and activities.                                                                  control of, or over which physical
                                                                                                 control is being exercised for any
           e. An organization other than a partnership,
                                                                                                 purpose by;
                joint venture or limited liability company,
                you are an insured. Your "executive                                          you, any of your "employees",
                officers" and directors are insureds, but
                only with respect to their duties as your                                 member (if you are a partnership or
                officers or directors. Your stockholders                                  joint venture), or any member (if you
                are also insureds, but only with respect to                               are a limited liability company).
                their liability as stockholders.                                    b. Any person (other than your "employee"
        2. Each of the following is also an insured:
                                                                                         organization while acting as your real
           a.
                                                                                         estate manager.
                performing duties related to the conduct of
                your business, or your "employees", other                           c.   Any person or organization having proper
                than either your "executive officers" (if you                            temporary custody of your property if you
                are an organization other than a                                         die, but only:

    PB 00 06 11 14         Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 15 of 23
ACP BPFC3018831950                                      INSURED COPY                                                           42   13253
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 102 of 191
    PB 00 06 11 14
                (1) With respect to liability arising out of                           HOWEVER, their status as additional
                     the maintenance or use of that                                    insured under this policy ends when you
                     property; and                                                     cease to co-own such premises with that
                (2) Until your legal representative has                                person or organization.
                     been appointed.                                                b. Controlling Interest
           d. Your legal representative if you die, but                                Any person or organization that has a
                only with respect to duties as such. That                              controlling interest in you is an additional
                representative will have all your rights                               insured, but only with respect to liability
                and duties under this policy.                                          arising out of:
        3. Any organization you newly acquire or form,                                 (1) Their financial control of you; or
           other than a partnership, joint venture or                                  (2) Their ownership, maintenance or
           limited liability company, and over which you                                    control of premises you lease or
           maintain ownership or majority interest, will                                    occupy;
           qualify as a Named Insured if there is no other
                                                                                       subject to the following additional
           similar insurance available to that
                                                                                       exclusion:
           organization.
                                                                                       This insurance, including any duty we
           HOWEVER:
                                                                                       have to defend "suits", does not apply to
           a. Coverage under this provision is afforded                                structural alterations, new construction or
                only until the 90th day after you acquire                              demolition operations performed by or for
                or form the organization or the end of the                             such person or organization.
                policy period, whichever is earlier;
                                                                                       HOWEVER, their status as additional
           b. COVERAGE A does not apply to "bodily                                     insured under this policy ends when they
                injury" or "property damage" that occurred                             cease to have such controlling interest in
                before you acquired or formed the                                      you.
                organization; and
                                                                                    c. Grantor of Franchise or License
           c. COVERAGE B does not apply to
                                                                                       Any person or organization that has
                "personal and advertising injury" arising
                                                                                       granted you a franchise or license by
                out of an offense committed before you
                                                                                       written contract or agreement is an
                acquired or formed the organization.
                                                                                       additional insured, but only with respect
        4. No person or organization is an insured with                                to their liability as the grantor of a
           respect to the conduct of any current or past                               franchise or license to you.
           partnership, joint venture or limited liability
                                                                                       HOWEVER, their status as additional
           company that is not shown as a Named
                                                                                       insured under this policy ends when their
           Insured in the Declarations.
                                                                                       contract or agreement with you granting
        5. Automatic Additional Insureds                                               the franchise or license ends.
           Any of the following persons or organizations                            d. Lessors of Leased Equipment
           are automatically insureds when you and
                                                                                       Any person or organization from whom
           such person or organization have agreed in a
                                                                                       you lease equipment by written contract
           written contract or agreement that such
                                                                                       or agreement is an additional insured, but
           person or organization be added as an
                                                                                       only with respect to liability
           additional insured on your policy providing
           general liability coverage.
           HOWEVER, the insurance afforded to any of                                      or in part, by your maintenance, operation
           the following additional insureds only applies                                 or use of the equipment leased to you by
           to the extent permitted by law and will not be                                 that person or organization, subject to the
           broader than that which you are required by                                    following additional exclusion:
           the contract or agreement to provide for any
                                                                                          This insurance, including any duty we
           of the following additional insureds.
                                                                                          have to defend "suits", does not apply to
           a. Co-Owners of Insured Premises                                               "bodily injury" or "property damage"
                Any person or organization with whom                                      arising out of, in whole or in part, or results
                you co-own a premises insured under this                                  from, in whole of in part, the active
                policy is an additional insured, but only                                 negligence of such person or
                with respect to their liability as the co-                                organization.
                owner of such premises.

    Page 16 of 23           Includes copyrighted material of Insurance Services Office, Inc., with its permission.     PB 00 06 11 14
ACP BPFC3018831950                                      INSURED COPY                                                            42   13254
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 103 of 191
                                                                                                                     PB 00 06 11 14
               HOWEVER, their status as additional                                      HOWEVER, their status as additional
               insured under this policy ends when their                                insured under this policy ends when you
               contract or agreement with you for such                                  cease to lease that land.
               leased equipment ends.                                                h. State or Political Subdivisions -
            e. Managers or Lessors of Leased                                            Permits Relating to Premises
               Premises                                                                 Any state or political subdivision which
               Any person or organization from whom                                     has issued a permit in connection with
               you lease premises is an additional                                      premises insured by this policy which you
               insured, but only with respect to their                                  own, rent, or control is an additional
               liability arising out of your use of that part                           insured, but only with respect to the
               of the premises leased to you, subject to                                following hazards:
               the following additional exclusion:                                      (1) The existence, maintenance, repair,
               This insurance, including any duty we                                         construction, erection, or removal of
               have to defend "suits", does not apply to                                     advertising signs, awnings, canopies,
               structural alterations, new construction or                                   cellar entrances, coal holes,
               demolition operations performed by or for                                     driveways, manholes, marquees,
               such person or organization.                                                  hoistaway openings, sidewalk vaults,
               HOWEVER, their status as additional                                           street banners, or decoration and
               insured under this policy ends when you                                       similar exposures;
               cease to be a tenant of such premises.                                   (2) The construction, erection, or removal
            f. Mortgagee, Assignee or Receiver                                               of elevators; or
               Any person or organization who has                                       (3) The ownership, maintenance, or use
               status as mortgagee, assignee or                                              of any elevators covered by this
               receiver of your property is an additional                                    insurance.
               insured, but only with respect to their                                  HOWEVER, their status as additional
               liability as mortgagee, assignee or                                      insured under this policy ends when the
               receiver arising out of your ownership,                                  permit ends.
               maintenance, or use of such premises,
                                                                          III. LIMITS OF INSURANCE AND DEDUCTIBLE
               subject to the following additional
               exclusion:                                                      1. The Limits of Insurance shown in the
                                                                                  Declarations and the rules below fix the most
               This insurance, including any duty we
                                                                                  we will pay regardless of the number of:
               have to defend "suits", does not apply to
               structural alterations, new construction or                        a. Insureds;
               demolition operations performed by or for                          b. Claims made or "suits" brought; or
               such person or organization.                                       c. Persons or organizations making claims
               HOWEVER, their status as additional                                     or bringing "suits".
               insured under this policy ends when their                       2. General Aggregate Limit of Insurance
               status as mortgagee, assignee or                                   (Other than Products-Completed Operations)
               receiver ends.
                                                                                  The General Aggregate Limit is the most we
            g. Owners or Other Interest from Whom                                 will pay for the sum of:
               Land has been Leased
                                                                                  a. Medical expenses under COVERAGE C;
               Any person or organization from whom you
                                                                                  b. Damages under COVERAGE A, except
               lease premises is an additional insured, but
               only with respect to their liability arising out                        damages because of "bodily injury" or
               of your maintenance or use of that part of                              "property damage" included in the
                                                                                       "products-completed operations hazard";
               the land leased to you, subject to the
               following additional exclusion:                                         and
                                                                                  c. Damages under COVERAGE B.
               This insurance, including any duty we
               have to defend "suits", does not apply to                          The General Aggregate Limit applies
               structural alterations, new construction or                        separately to each of your described
               demolition operations performed by or for                          premises. For the purposes of this provision,
               such person or organization.                                       premises means involving the same or
                                                                                  connecting lots, or premises whose
                                                                                  connection is interrupted only by a public


    PB 00 06 11 14          Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 17 of 23
ACP BPFC3018831950                                       INSURED COPY                                                       42   13255
                Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 104 of 191
    PB 00 06 11 14
              street, roadway or waterway, or railroad right-                        If a deductible amount is shown in the Liability
              of-way.                                                                Declarations, the following provisions apply:
         3.   Products-Completed Operations                                          a. If a deductible amount for Property Damage
              Aggregate Limit of Insurance                                                is shown in the Liability Declarations, any
              The Products-Completed Operations                                           obligation by us under this policy to pay
              Aggregate Limit is the most we will pay under
              COVERAGE A for damages because of
              "bodily injury" and "property damage"                                        the deductible amount shown in the
              included in the "products-completed
              operations hazard".                                                    b. If a deductible amount for Car Wash
        4.    Personal and Advertising Injury Limit of                                  Property Damage is shown in the Liability
              Insurance                                                                 Declarations, any obligation by us under this
                                                                                        policy to pay sums on your behalf because
              Subject to paragraph 2. above, the Personal
              and Advertising Injury Limit is the most we will
                                                                                           in excess of the deductible amount shown in
              pay under COVERAGE B for the sum of all
                                                                                           the Declarations for any one claim.
              damages because of all "personal and
              advertising injury" sustained by any one                               c.    If we pay all or any part of a deductible to
              person or organization.
                                                                                           of such payment by us, you shall
        5.    Each Occurrence Limit of Insurance
                                                                                           promptly reimburse us for the amount of
              Subject to paragraph 2. or 3. above,                                         the deductible that has been paid by us.
              whichever applies, the Each Occurrence Limit
              is the most we will pay for the sum of:                      IV. LIABILITY CONDITIONS
              a. Damages under COVERAGE A; and                                  The following conditions apply in addition to the
              b. Medical expenses under COVERAGE C                              COMMON POLICY CONDITIONS.
              because of all "bodily injury" and "property                      1. Bankruptcy
              damage" arising out of any one "occurrence".                         Bankruptcy or insolvency of the insured or of
        6.    Tenants Property Damage Legal Liability                              the insured's estate will not relieve us of our
              Limit of Insurance                                                   obligations under this policy.
              Subject to paragraph 5. above, the Tenants                        2. Duties In The Event Of Occurrence,
              Property Damage Legal Liability Limit is the                         Offense, Claim Or Suit
              most we will pay under COVERAGE A for                                a. You and any insured must see to it that
              damages because of all "property damage" to                                we are notified as soon as practicable of
              premises, while rented to you or temporarily                               an "occurrence" or an offense that may
              occupied by you with permission of the                                     result in a claim. To the extent possible,
              owner,                                                                     notice should include:
        7.    Medical Payments Limit of Insurance                                        (1) How, when and where the
              Subject to paragraph 5. above, the Medical                                     "occurrence" or offense took place;
              Payments Limit is the most we will pay under                               (2) The names and addresses of any
              COVERAGE C for all medical expenses                                            injured persons and witnesses; and
              because of "bodily injury" sustained by any                                (3) The nature and location of any injury
              one person.                                                                    or damage arising out of the
        8.    The Limits of Insurance of this policy apply                                   "occurrence" or offense.
              separately to each consecutive annual period                         b. If a claim is made or "suit" is brought
              and to any remaining period of less than 12                                against any insured, you must:
              months, starting with the beginning of the policy
                                                                                         (1) Immediately record the specifics of
              period shown in the Declarations, unless the
                                                                                             the claim or "suit" and the date
              policy period is extended after issuance for an
                                                                                             received; and
              additional period of less than 12 months. In that
              case, the additional period will be deemed part                            (2) Notify us as soon as practicable.
              of the last preceding period for purposes of                               You must see to it that we receive written
              determining the Limits of Insurance.                                       notice of the claim or "suit" as soon as
        9.    Property Damage Deductible                                                 practicable.
                                                                                   c. You and any other involved insured must:

    Page 18 of 23            Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 06 11 14
ACP BPFC3018831950                                       INSURED COPY                                                        42   13256
                 Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 105 of 191
                                                                                                                     PB 00 06 11 14
                 (1) Immediately send us copies of any                               in this policy to the first Named Insured, this
                     demands, notices, summonses or                                  insurance applies:
                     legal papers received in connection                             a. As if each Named Insured were the only
                     with the claim or "suit";                                            Named Insured; and
                 (2) Authorize us to obtain records and                              b. Separately to each insured against whom
                     other information;                                                   claim is made or "suit" is brought.
                 (3) Cooperate with us in the investigation
                                                                          V. DEFINITIONS
                     or settlement of the claim or defense
                     against the "suit";                                       The
                 (4) Assist us, upon our request, in the
                     enforcement of any right against any                      Coverage Form. The following words or phrases,
                     person or organization that may be                        which appear in quotation marks throughout this
                     liable to the insured because of injury                   Coverage Form and any of its endorsements, are
                     or damage to which this insurance                         defined as follows:
                     may also apply; and                                       1. "Advertisement" means a notice that is
                 (5) Agree to be examined under oath,                              broadcast or published to the general public
                     while not in the presence of any other                        or specific market segments about your
                     insured and at such times as may be                           goods, products or services for the purpose of
                     reasonably required, about any                                attracting customers or supporters. For the
                     matter relating to this insurance or the                      purposes of this definition:
                     claim or "suit". At our option and                            a. Notices that are published include
                     expense, any examination under oath                                material placed on the Internet or on
                     may be video or audio taped as well                                similar electronic means of
                     as being recorded by stenographic                                  communication; and
                     record. In the event of an                                    b. Regarding websites, only that part of a
                     examination, an insured's answers                                  web-site that is about your goods,
                     must be signed.                                                    products or services for the purposes of
            d.                                                                          attracting customers or supporters is
                own cost, voluntarily make a payment,                                   considered an advertisement.
                assume any obligation, or incur any                            2. "Auto" means:
                expense, other than for first aid, without
                our consent.                                                       a. A land motor vehicle, trailer or semitrailer
                                                                                        designed for travel on public roads,
        3. Legal Action Against Us                                                      including any attached machinery or
           No person or organization has a right under                                  equipment; or
           this policy:                                                            b. Any other land vehicle that is subject to a
           a. To join us as a party or otherwise bring us                               compulsory or financial responsibility law
                into a "suit" asking for damages from an                                or other motor vehicle insurance or motor
                insured; or                                                             vehicle registration law where it is
           b. To sue us on this policy unless all of its                                licensed or principally garaged.
                terms have been fully complied with.                               HOWEVER, "auto" does not include "mobile
           A person or organization may sue us to                                  equipment".
           recover on an agreed settlement or on a final                       3. "Bodily injury" means bodily injury, sickness
           judgment against an insured; but we will not                            or disease sustained by a person, including
           be liable for damages that are not payable                              death resulting from any of these at any time.
           under the terms of this policy or that are in                       4. "Coverage territory" means:
           excess of the applicable limit of insurance. An
           agreed settlement means a settlement and                                a. The United States of America (including
                                                                                        its territories and possessions), Puerto
           release of liability signed by us, the insured
                                                                                        Rico and Canada;
           and the claimant or the claimant's legal
           representative.                                                         b. International waters or airspace, but only
        4. Separation Of Insureds                                                       if the injury or damage occurs in the
                                                                                        course of travel or transportation between
           Except with respect to the Limits of Insurance,                              any places included in paragraph a.
           and any rights or duties specifically assigned                               above; or


    PB 00 06 11 14          Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 19 of 23
ACP BPFC3018831950                                       INSURED COPY                                                       42   13257
                  Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 106 of 191
    PB 00 06 11 14
             c.   All other parts of the world if the injury or                     c.  Any easement or license agreement, except
                  damage arises out of:                                                 in connection with construction or demolition
                  (1) Goods or products made or sold by                                 operations on or within 50 feet of a railroad;
                       you in the territory described in                           d. An obligation, as required by ordinance,
                       paragraph a. above; or                                           to indemnify a municipality, except in
                  (2) The activities of a person whose                                  connection with work for a municipality;
                       home is in the territory described in                       e. An elevator maintenance agreement;
                       paragraph a. above, but is away for a                       f. That part of any other contract or agreement
                       short time on your business; or                                  pertaining to your business (including an
                  (3)                                                                   indemnification of a municipality in
                       offenses that take place through the                             connection with work performed for a
                       Internet or similar electronic means of                          municipality) under which you assume the
                       communication;                                                   tort liability of another party to pay for "bodily
                                                                                        injury" or "property damage" to a third
             provided the insured's responsibility to pay
                                                                                        person or organization. Tort liability means a
             damages is determined in a "suit" on the
                                                                                        liability that would be imposed by law in the
             merits, in the territory described in paragraph
                                                                                        absence of any contract or agreement.
             a. above or in a settlement we agree to.
                                                                                        Paragraph f. does not include that part of
        5.   "Employee" includes a "leased worker".
                                                                                        any contract or agreement:
             "Employee" does not include a "temporary
             worker".                                                                   (1) That indemnifies a railroad for "bodily
                                                                                             injury" or "property damage" arising
        6.   "Executive officer" means a person holding                                      out of construction or demolition
             any of the officer positions created by your                                    operations, within 50 feet of any
             charter, constitution, by-laws or any other                                     railroad property and affecting any
             similar governing document.                                                     railroad bridge or trestle, tracks, road-
        7.   "Hostile fire" means one which becomes                                          beds, tunnel, underpass or crossing;
             uncontrollable or breaks out from where it                                 (2) That indemnifies an architect,
             was intended to be.                                                             engineer or surveyor for injury or
        8.   "Impaired property" means tangible                                              damage arising out of:
             property, other than "your product" or "your                                    (a) Preparing, approving, or failing to
             work", that cannot be used or is less useful                                          prepare or approve, maps, shop
             because:                                                                              drawings, opinions, reports,
             a. It incorporates "your product" or "your                                            surveys, field orders, change
                  work" that is known or thought to be                                             orders or drawings and
                  defective, deficient, inadequate or                                              specifications; or
                  dangerous; or                                                              (b) Giving directions or instructions,
             b. You have failed to fulfill the terms of a                                          or failing to give them, if that is
                  contract or agreement;                                                           the primary cause of the injury or
             if such property can be restored to use by:                                           damage; or
             a. The repair, replacement, adjustment or                                  (3) Under which the insured, if an architect,
                  removal of "your product" or "your work"; or                               engineer or surveyor, assumes liability
                                                                                             for an injury or damage arising out of the
             b. Your fulfilling the terms of the contract or
                                                                                             insured's rendering or failure to render
                  agreement.                                                                 professional services, including those
        9.   "Insured contract" means:                                                       listed in paragraph (2) above and
             a. A contract for a lease of premises.                                          supervisory, inspection, architectural or
                  HOWEVER, that portion of the contract for a                                engineering activities.
                  lease of premises that indemnifies any                       10. "Leased worker" means a person leased to
                  person or organization for damage by fire to                     you by a labor leasing firm under an
                  premises while rented to you or temporarily                      agreement between you and the labor leasing
                  occupied by you with permission of the                           firm, to perform duties related to the conduct
                  owner is not an "insured contract";                              of your business. "Leased worker" does not
             b. A sidetrack agreement;                                             include a "temporary worker".
                                                                               11. "Loading or unloading" means the handling
                                                                                   of property:

    Page 20 of 23           Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 06 11 14
ACP BPFC3018831950                                      INSURED COPY                                                          42    13258
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 107 of 191
                                                                                                                    PB 00 06 11 14
            a. After it is moved from the place where it is                              (1) Equipment designed primarily for:
                 accepted for movement into or onto an                                       (a) Snow removal;
                 aircraft, watercraft or "auto";
                                                                                             (b) Road maintenance, but not
            b. While it is in or on an aircraft, watercraft                                       construction or resurfacing; or
                 or "auto"; or
                                                                                             (c) Street cleaning;
            c. While it is being moved from an aircraft,
                 watercraft or "auto" to the place where it                              (2) Air compressors, pumps and
                 is finally delivered;                                                       generators, including spraying,
                                                                                             welding, building cleaning,
            but "loading or unloading" does not include                                      geophysical exploration, lighting and
            the movement of property by means of a                                           well servicing equipment; and
            mechanical device, other than a hand truck,
            that is not attached to the aircraft, watercraft                             (3) Cherry pickers and similar devices
            or "auto".                                                                       mounted on automobile or truck chassis
                                                                                             and used to raise or lower workers.
        12. "Mobile equipment" means any of the
            following types of land vehicles, including any
            attached machinery or equipment:                                        include land vehicles that are subject to a
                                                                                    compulsory or financial responsibility law or
            a. Bulldozers, forklifts, farm machinery, farm                          other motor vehicle insurance or motor
                 implements and other vehicles designed                             vehicle registration law where they are
                 for use or used principally off public                             licensed or principally garaged. Land vehicles
                 roads. This includes motorized golf carts,                         subject to a compulsory or financial
                 snowmobiles, and other land vehicles                               responsibility law or other motor vehicle
                 designed for recreational use;                                     insurance law or motor vehicle registration
            b. Vehicles maintained for use solely on or
                 next to premises you own or rent;                            13. "Occurrence" means an accident, including
            c. Vehicles, other than snowmobiles, that                             continuous or repeated exposure to substantially
                 travel on crawler treads;                                        the same general harmful conditions.
            d. Vehicles, whether self-propelled or not,                       14. "Personal and advertising injury" means
                 maintained primarily to provide mobility to                      injury, including consequential "bodily injury",
                 permanently mounted:                                             arising out of one or more of the following
                 (1) Power cranes, shovels, loaders,                              offenses:
                       diggers or drills; or                                      a. False arrest, detention or imprisonment;
                 (2) Road construction or resurfacing                             b. Malicious prosecution;
                       equipment such as graders, scrapers
                                                                                  c. The wrongful eviction from, wrongful entry
                       or rollers;
                                                                                       into, or invasion of the right of private
            e. Vehicles not described in paragraphs a.,                                occupancy of a room, dwelling or
                 b., c. or d. above that are not self-                                 premises that a person occupies,
                 propelled and are maintained primarily to                             committed by or on behalf of its owner,
                 provide mobility to permanently attached                              landlord or lessor;
                 equipment of the following types:
                                                                                  d. Oral or written publication, in any manner,
                 (1) Air compressors, pumps and                                        of material that slanders or libels a person
                       generators, including spraying,                                 or organization or disparages a person's or
                       welding, building cleaning,                                     organization's goods, products or services;
                       geophysical exploration, lighting and
                       well servicing equipment; or                               e. Oral or written publication, in any manner,
                                                                                       of material that violates a person's right of
                 (2) Cherry pickers and similar devices                                privacy;
                       used to raise or lower workers;
                                                                                  f. The use of another's advertising idea in
            f. Vehicles not described in paragraphs a.,                                your "advertisement"; or
                 b., c. or d. above maintained primarily for
                 purposes other than the transportation of                        g. Infringing upon another's copyright, trade
                 persons or cargo.                                                     dress or slogan in your "advertisement".
                 HOWEVER, self-propelled vehicles with                        15. "Pollutants" mean any solid, liquid, gaseous
                 the following types of permanently                               or thermal irritant or contaminant, including
                 attached equipment are not "mobile                               but not limited to smoke, vapor, soot, fumes,
                 equipment" but will be considered "autos":                       acids, alkalis, petroleum products and their

    PB 00 06 11 14         Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 21 of 23
ACP BPFC3018831950                                      INSURED COPY                                                       42   13259
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 108 of 191
    PB 00 06 11 14
            derivatives, chemicals and waste. Such                                            unloading" of that vehicle by any
                                                                                              insured; or
            whether or not they have any function in your                                (2) The existence of tools, uninstalled
            business, operations, premises, sites or                                          equipment or abandoned or unused
            locations.                                                                        materials.
            Waste includes but is not limited to materials                     17.   "Property damage" means:
            to be recycled, reconditioned or reclaimed and
                                                                                     a. Physical injury to tangible property,
            livestock, poultry or other animal excrement.
                                                                                         including all resulting loss of use of that
        16. "Products-completed operations hazard":                                      property. All such loss of use shall be
            a. Includes all "bodily injury" and "property                                deemed to occur at the time of the
                 damage" occurring away from premises                                    physical injury that caused it; or
                 you own or rent and arising out of "your                            b. Loss of use of tangible property that is not
                 product" or "your work" except:                                         physically injured. All such loss of use
                 (1) Products that are still in your physical                            shall be deemed to occur at the time of
                     possession; or                                                      the "occurrence" that caused it.
                 (2) Work that has not yet been                                      For the purposes of this insurance, electronic
                     completed or abandoned.                                         data is not tangible property.
                     HOWEVER, "your work" will be                                    As used in this definition, electronic data
                     deemed completed at the earliest of                             means information, facts or programs stored
                     the following times:                                            as, created or used on, or transmitted to or
                     (a) When all of the work called for in                          from computer software, including systems
                          your contract has been                                     and applications software, hard or floppy
                          completed.                                                 disks, CD-ROMs, tapes, drives, cells, data
                                                                                     processing devices or any other media which
                     (b) When all of the work to be done
                                                                                     are used with electronically controlled
                          at the job site has been
                                                                                     equipment.
                          completed if your contract calls
                          for work at more than one job                        18.   "Suit" means a civil proceeding in which
                          site.                                                      damages because of "bodily injury", "property
                                                                                     damage" or "personal and advertising injury"
                     (c) When that part of the work done
                                                                                     to which this insurance applies are alleged.
                          at a job site has been put to its
                                                                                     "Suit" includes:
                          intended use by any person or
                          organization other than another                            a. An arbitration proceeding in which such
                          contractor or subcontractor                                    damages are claimed and to which the
                          working on the same project.                                   insured must submit or does submit with
                                                                                         our consent; or
                     Work that may need service,
                     maintenance, correction, repair or                              b. Any other alternative dispute resolution
                     replacement, but which is otherwise                                 proceeding in which such damages are
                     complete, will be treated as completed.                             claimed and to which the insured submits
                                                                                         with our consent.
                 HOWEVER, if your business includes the
                                                                               19.   "Temporary worker" means a person who is
                                                                                     furnished to you to substitute for a permanent
                                                                                     "employee" on leave or to meet seasonal or
                                                                                     short-term workload conditions.
                                                                               20.                          means a person who is

               have relinquished possession of those                               her work and acts at the direction of and
               products.                                                           within the scope of duties determined by you,
            b. Does not include "bodily injury" or                                 and is not paid a fee, salary or other
               "property damage" arising out of:                                   compensation by you or anyone else for their
                                                                                   work performed for you.
               (1) The transportation of property, unless
                   the injury or damage arises out of a                        21. "Your product":
                   condition in or on a vehicle not owned                          a. Means:
                   or operated by you, and that condition                              (1) Any goods or products, other than
                   was created by the "loading or                                           real property, manufactured, sold,

    Page 22 of 23           Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 06 11 14
ACP BPFC3018831950                                      INSURED COPY                                                        42   13260
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 109 of 191
                                                                                                                    PB 00 06 11 14

               handled, distributed or disposed of by:                              c.
                                                                                     Does not include vending machines or
                   (a) You;                                                          other property rented to or located for the
                                                                                     use of others but not sold.
                   (b) Others trading under your name;
                        or                                                    22. "Your work":
                   (c) A person or organization whose                             a. Means:
                        business or assets you have                                  (1) Work or operations performed by you
                        acquired; and                                                    or on your behalf; and
               (2) Containers (other than vehicles),                                 (2) Materials, parts or equipment
                   materials, parts or equipment                                         furnished in connection with such
                   furnished in connection with such                                     work or operations.
                   goods or products.                                             b. Includes:
            b. Includes:                                                             (1) Warranties or representations made
               (1) Warranties or representations made                                    at any time with respect to the fitness,
                   at any time with respect to the fitness,                              quality, durability, performance or use
                   quality, durability, performance or use                               of "your work"; and
                   of "your product"; and                                            (2) The providing of or failure to provide
               (2) The providing of or failure to provide                                warnings or instructions.
                   warnings or instructions.



                All terms and conditions of this policy apply unless modified by this endorsement.




    PB 00 06 11 14         Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 23 of 23
ACP BPFC3018831950                                      INSURED COPY                                                       42   13261
                Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 110 of 191
      EFFECTIVE DATE: 12:01 AM Standard Time,                                                                  INTERLINE
           (at your principal place of business)                                                           LI 00 21 (01-01)

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                                                       (BROAD FORM)

      All Coverage Parts included in this policy that provide Liability Coverage are subject to the following exclusion.

      A.   This insurance does not apply:                                         1)   Is at any "nuclear facility" owned
                                                                                       by, or operated by or on behalf of,
           1.   Under any Liability Coverage, to "bodily in-                           an "insured"; or
                jury" or "property damage":
                                                                                  2)   Has been discharged or dispersed
                a.   With respect to which an insured under                            therefrom;
                     the policy is also an insured under a
                     nuclear energy liability policy issued                  b.   The "nuclear material" is contained in
                     by Nuclear Energy Liability Insurance                        "spent fuel" or "waste" at any time
                     Association, Mutual Atomic Energy Li-                        possessed, handled, used, processed,
                     ability Underwriters, Nuclear Insurance                      stored, transported or disposed of, by
                     Association of Canada or any of their                        or on behalf of an insured; or
                     successors, or would be an insured
                                                                             c.   The "bodily injury" or "property dam-
                     under any such policy but for its termi-
                                                                                  age" arises out of the furnishing by an
                     nation upon exhaustion of its limit of                       insured of services, materials, parts or
                     liability; or                                                equipment in connection with the plan-
                                                                                  ning, construction, maintenance, oper-
                b.   Resulting from the "hazardous proper-
                                                                                  ation or use of any "nuclear facility",
                     ties" of "nuclear material" and with re-
                                                                                  but if such facility is located within the
                     spect to which:
                                                                                  United States of America, its territories
                     1)   Any person or organization is re-                       or possessions or Canada, this exclu-
                          quired to maintain financial pro-                       sion c. applies only to "property dam-
                          tection pursuant to the Atomic                          age" to such "nuclear facility" and any
                          Energy Act of 1954, or any law                          property thereat.
                          amendatory thereof; or                   B.   As used in this endorsement:
                     2)   The insured is, or had this policy            1.   "Hazardous properties" includes radioac-
                          not been issued would be, entitled                 tive, toxic or explosive properties.
                          to indemnity from the United
                          States of America, or any agency              2.   "Nuclear material" means "source mate-
                          thereof, under any agreement en-                   rial", "special nuclear material" or "by-
                          tered into by the United States of                 product material".
                          America, or any agency thereof,
                          with any person or organization.              3.   "Source material", "special nuclear mate-
                                                                             rial", and "by-product material" have the
           2.   Under any Medical Payments coverage, to                      meanings given them in the Atomic Energy
                expenses incurred with respect to "bodily                    Act of 1954 or in any law amendatory
                injury" resulting from the "hazardous prop-                  thereof.
                erties" of "nuclear material" and arising out           4.   "Spent fuel" means any fuel element or fuel
                of the operation of a "nuclear facility" by                  component, solid or liquid, which has been
                any person or organization.                                  used or exposed to radiation in a "nuclear
                                                                             reactor".
           3.   Under any Liability Coverage, to "bodily in-
                jury" or "property damage" resulting from               5.   "Waste" means any waste material:
                "hazardous properties" of "nuclear mate-
                rial", if:                                                   a.   Containing "by-product material" other
                                                                                  than the tailings or wastes produced
                a.   The "nuclear material":                                      by the extraction or concentration of

      LI 00 21 (01-01)                                                                                          Page 1 of 2
ACP BPFC3018831950                                 INSURED COPY                                                42   13262
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 111 of 191
                                                                                                        LI 00 21 (01-01)

              uranium or thorium from any ore proc-                           "special nuclear material" if at any
              essed primarily for its "source mate-                           time the total amount of such material
              rial" content; and                                              in the custody of the "insured" at the
                                                                              premises where such equipment or
         b.   Resulting from the operation by any                             device is located consists of or con-
              person or organization of any "nuclear                          tains more than 25 grams of plutonium
              facility" included under the first two                          or uranium 233 or any combination
              paragraphs of the definition of "nuclear                        thereof, or more than 250 grams of
              facility".                                                      uranium 235;
    6.   "Nuclear facility" means:                                       d.   Any structure, basin, excavation,
                                                                              premises or place prepared or used for
         a.   Any "nuclear reactor";
                                                                              the storage or disposal of "waste";
         b.   Any equipment or device designed or
                                                                         and includes the site on which any of the
              used for:
                                                                         foregoing is located, all operations con-
              1)     Separating the isotopes of ura-                     ducted on such site and all premises used
                     nium or plutonium;                                  for such operations.

              2)     Processing   or   utilizing   "spent           7.   "Nuclear reactor" means any apparatus
                     fuel"; or                                           designed or used to sustain nuclear fission
                                                                         in a self-supporting chain reaction or to
              3)     Handling, processing or packaging                   contain a critical mass of fissionable mate-
                     "waste";                                            rial.
         c.   Any equipment or device used for the                  8.   "Property damage" includes all forms of ra-
              processing, fabricating or alloying of                     dioactive contamination of property.


                   All terms and conditions of this policy apply unless modified by this endorsement.


              Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                Copyright, Insurance Services Office, Inc., 1997




LI 00 21 (01-01)                                                                                            Page 2 of 2
ACP BPFC3018831950                                   INSURED COPY                                                42   13263
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 112 of 191
                                                                                                                     BUSINESSOWNERS
                                                                                                                         PB 00 09 11 14


                                PREMIER BUSINESSOWNERS
                               COMMON POLICY CONDITIONS
    Various provisions in this policy restrict coverage. Please read the entire policy carefully to determine rights,
    duties and what is and is not covered.
    Throughout this policy the words "you" and "your" refer to the Named Insureds shown in the Declarations. The
    words "we", "us" and "our" refer to the Company providing this insurance.
    All coverages of this policy are subject to the following conditions.

    A. CANCELLATION                                                                        (4) Fixed and salvageable items have
       1. The first Named Insured shown in the                                                 been or are being removed from the
          Declarations may cancel this policy by mailing                                       building and are not being replaced.
          or delivering to us advance written notice of                                        This does not apply to such removal
          cancellation.                                                                        that is necessary or incidental to any
                                                                                               renovation or remodeling.
       2. We may cancel this policy by mailing or
          delivering to the first Named Insured written                                    (5) Failure to:
          notice of cancellation at least:                                                     (a) Furnish necessary heat, water,
          a. Five (5) days before the effective date of                                             sewer service or electricity for 30
              cancellation if any one of the following                                              consecutive days or more, except
              conditions exists at any building that is                                             during a period of seasonal
              Covered Property in this policy;                                                      unoccupancy; or
              (1) The building has been vacant or                                              (b) Pay property taxes that are owing
                   unoccupied 60 or more consecutive                                                and have been outstanding for
                   days. This does not apply to:                                                    more than one year following the
                                                                                                    date due, except that this
                   (a) Seasonal unoccupancy; or
                                                                                                    provision will not apply where you
                   (b) Buildings in the course of                                                   are in a bona fide dispute with the
                       construction, renovation or                                                  taxing authority regarding
                       addition.                                                                    payment of such taxes.
                   Buildings with 65% or more of the                                 b. Ten (10) days before the effective date of
                   rental units or floor area vacant or                                    cancellation if we cancel for nonpayment
                   unoccupied are considered                                               of premium.
                   unoccupied under this provision.
                                                                                     c. Thirty (30) days before the effective date
              (2) After damage by a Covered Cause of                                       of cancellation if we cancel for any other
                   Loss, permanent repairs to the                                          reason.
                   building:
                                                                                3.   We will mail or deliver our notice to the first
                   (a) Have not started, and                                         Named Insured's last mailing address known
                   (b) Have not been contracted for,                                 to us.
                   within 30 days of initial payment of                         4.   Notice of cancellation will state the effective
                   loss.                                                             date of cancellation. The policy period will end
              (3) The building has:                                                  on that date.
                   (a) An outstanding order to vacate;                          5.   If this policy is cancelled, we will send the first
                                                                                     Named Insured any premium refund due. If
                   (b) An outstanding demolition order;
                                                                                     we cancel, the refund will be pro rata. If the
                       or                                                            first Named Insured cancels, the refund may
                   (c) Been declared unsafe by                                       be less than pro rata. The cancellation will be
                       governmental authority.                                       effective even if we have not made or offered
                                                                                     a refund.
                                                                                6.   If notice is mailed, proof of mailing will be
                                                                                     sufficient proof of notice.

    PB 00 09 11 14           Includes copyrighted material of Insurance Services Office, Inc., with its permission           Page 1 of 4
ACP BPFC3018831950                                       INSURED COPY                                                           42   13264
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 113 of 191
    PB 00 09 11 14
    B. CHANGES                                                               3. Paragraphs 1. and 2. of this condition apply
       1. This policy contains all the agreements                                 not only to us, but also to any rating, advisory,
            between you and us concerning the insurance                           rate service or similar organization which
            afforded.                                                             makes insurance inspections, surveys,
                                                                                  reports or recommendations.
       2. The first Named Insured shown in the
            Declarations is authorized to make changes                       4. Paragraph 2. of this condition does not apply
            in the terms of this policy with our consent.                         to any inspections, surveys, reports or
                                                                                  recommendations we may make relative to
       3. This policy's terms can be amended or
                                                                                  certification, under state or municipal statutes,
            waived only by endorsement issued by us
                                                                                  ordinances or regulations, of boilers, pressure
            and made a part of this policy.
                                                                                  vessels or elevators.
    C. CONCEALMENT, MISREPRESENTATION OR
                                                                          F. INSURANCE UNDER TWO OR MORE
       FRAUD
                                                                             COVERAGES OF THIS POLICY
       1. This policy is void in its entirety in any case of
                                                                             If two or more of this policy's coverages apply to
            fraud, at any time, by you or your
                                                                             the same injury, loss or damage, we will not pay
            representative as it relates to this policy.
                                                                             more than the actual amount of the injury, loss or
       2. This policy is also void if you, your authorized                   damage, up to the highest applicable Limit of
            representative or any other insured, at any                      Insurance under any one coverage.
            time, conceal or misrepresent any material
                                                                          G. LIBERALIZATION
            fact, or violate any material warranty,
            concerning:                                                      If we adopt any revision that would broaden the
                                                                             coverage under this policy without additional
            a. This policy, including your application for
                                                                             premium within 60 days prior to or during the
                 this policy;
                                                                             policy period, the broadened coverage will
            b. The Covered Property;                                         immediately apply to this policy.
            c. Your interest in the Covered Property; or                  H. OTHER INSURANCE
            d. A claim under this policy.                                    1. Under any property coverage provided by this
       3. We also have the right to rescind this policy                           policy, if there is other insurance covering the
            based upon any other grounds provided by law.                         same loss or damage, we will pay only for the
    D. EXAMINATION OF YOUR BOOKS AND                                              amount of covered loss or damage in excess
       RECORDS                                                                    of the amount due from that other insurance,
                                                                                  whether you can collect on it or not. But we
       We may examine and audit your books and                                    will not pay more than the applicable Limit of
       records as they relate to this policy or to any claim                      Insurance.
       arising under this policy at any time during the
       policy period and up to three years afterward.                        2. Under any liability coverage provided by this
                                                                                  policy,
    E. INSPECTIONS AND SURVEYS
                                                                                  a. If, for injury or loss we cover, there is
       1. We have the right to:
                                                                                       other valid and collectible insurance
            a. Make inspections and surveys at any                                     available to any insured under another
                 time;                                                                 policy:
            b. Give you reports on the conditions we                                   (1) Issued by another insurer, or if there
                 find; and                                                                  is self insurance or similar risk
            c. Recommend changes.                                                           retention that applies to a loss
       2. We are not obligated to make any inspections,                                     covered by this policy, then this
            surveys, reports or recommendations and any                                     insurance provided by us shall be
            such actions we do undertake relate only to                                     excess over such other insurance; or
            insurability and the premiums to be charged.                               (2) Issued by us or any of our affiliate
            We do not make safety inspections. We do not                                    companies, that applies to a loss
            undertake to perform the duty of any person or                                  covered by this policy, then only the
            organization to provide for the health or safety                                highest applicable Limit of Insurance
            of workers or the public. And we do not                                         shall apply to such loss. This
            warrant that conditions:                                                        condition does not apply to any policy
            a. Are safe or healthful; or                                                    issued by us that is designed to
                                                                                            provide Excess or Umbrella liability
            b. Comply with laws, regulations, codes or                                      insurance.
                 standards.

    Page 2 of 4        Includes copyrighted material of Insurance Services Office, Inc., with its permission.     PB 00 09 11 14
ACP BPFC3018831950                                       INSURED COPY                                                      42   13265
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 114 of 191
                                                                                                                    PB 00 09 11 14
            b. This insurance, if applicable, is also                                  If any of the other insurance does not
               excess, whether that other insurance is                                 permit contribution by equal shares, we
               primary, excess, contingent or provided                                 will contribute by limits. Under this
               on any other basis:                                                     method, each insurer's share is based on
               (1) Over any applicable property insurance                              the ratio of its applicable limit of insurance
                     or other insurance that insures for                               to the total applicable limits of insurance
                     direct physical loss or damage;                                   of all insurers.
               (2) Over any valid and collectible                        I.    PREMIUMS
                     insurance available to you covering                       1. The first Named Insured shown in the
                     liability for damages arising out of the                     Declarations:
                     premises or operations for which you                         a. Is responsible for the payment of all
                     have been added as an additional                                  premiums; and
                     insured; or
                                                                                  b. Will be the payee for any return premiums
               (3) If the loss arises out of the                                       we pay.
                     maintenance or use of aircraft,
                                                                               2. The premium shown in the Declarations was
                     "autos" or watercraft to the extent not
                                                                                  computed based on rates in effect at the time
                     subject to Exclusion g. under Section
                                                                                  the policy was issued. On each renewal of
                     I. COVERAGES, COVERAGE A
                                                                                  this policy, we will compute the premium in
                     BODILY INJURY AND PROPERTY
                                                                                  accordance with our rates and rules then in
                     DAMAGE LIABILITY of the Liability
                                                                                  effect.
                     Coverage Form.
                                                                               3. Undeclared exposures or changes in your
            c. When this insurance is excess, we will
                                                                                  business operation and acquisition or use of
               have no duty under the liability coverage
                                                                                  locations may occur during the policy period
               provided by this policy to defend any
                                                                                  that are not shown in the Declarations. If so,
               insured against any claim or "suit" that
                                                                                  we may require an additional premium. That
               any other insurer has a duty to defend. If
                                                                                  premium will be determined in accordance
               no other insurer defends, we will
                                                                                  with our rates and rules in effect at the
               undertake to do so, but we will be entitled
                                                                                  inception of such policy.
               to any insured's rights against all those
               other insurers.                                           J.    PREMIUM AUDIT
               When this insurance is excess over other                        1. We have the right but are not obligated to
               insurance, we will pay only our share of                           audit this policy. The first Named Insured
               the amount of the loss, if any, that                               must keep records of the information we need
               exceeds the sum of:                                                for premium computation, and send us copies
                                                                                  of those records at such times as we may
               (1) The total amount that all such other
                                                                                  request.
                     insurance would pay for the loss in
                     the absence of this insurance; and                        2. If we do audit your policy, at the close of that
                                                                                  audit period, we will compute the earned
               (2) The total of all deductible and self-
                                                                                  premium for that period and the final premium
                     insured amounts under all that other
                                                                                  due based upon your actual exposures.
                     insurance.
                                                                               3. We will send notice to the first Named Insured
               We will share the remaining loss, if any,
                                                                                  after the audit has been completed. The due
               with any other insurance that is not
                                                                                  date for audit and retrospective premiums is
               described in this provision and was not
                                                                                  the date shown as the due date on the bill. If
               bought specifically to apply in excess of
                                                                                  the sum of the advance and audit premiums
               the Limits of Insurance shown in the
                                                                                  paid for the policy period is greater than the
               Declarations of this policy.
                                                                                  earned premium, we will return the excess to
            d. Method Of Sharing                                                  the first Named Insured.
               If all of the other insurance permits
               contribution by equal shares, we will
               follow this method also. Under this
               approach each insurer contributes equal
               amounts until it has paid its applicable
               limit of insurance or none of the loss
               remains, whichever comes first.


    PB 00 09 11 14          Includes copyrighted material of Insurance Services Office, Inc., with its permission       Page 3 of 4
ACP BPFC3018831950                                      INSURED COPY                                                        42    13266
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 115 of 191
    PB 00 09 11 14

    K. TRANSFER OF RIGHTS OF RECOVERY                                         2. Applicable to Businessowners Liability
       AGAINST OTHERS TO US                                                      Coverage:
       1. Applicable to Businessowners Property                                  If the insured has rights to recover all or part
          Coverage:                                                              of any payment we have made under this
          If any person or organization to or for whom                           policy, those rights are transferred to us. The
          we make payment under this policy has rights                           insured must do nothing after loss to impair
          to recover damages from another, those                                 them. At our request, the insured will bring
          rights are transferred to us to the extent of our                      "suit" or transfer those rights to us and help
          payment. That person or organization must                              us enforce them. This condition does not
          do everything necessary to secure our rights                           apply to Medical Payments Coverage.
          and must do nothing after loss to impair them.                         HOWEVER, in the event of any payment
          But you may waive your rights against                                  under this policy, we waive our right of
          another party in writing:                                              recovery or subrogation against any person or
          a. Prior to a loss to your Covered Property.                           organization with respect to which you have
                                                                                 waived your right of recovery or subrogation
          b. After a loss to your Covered Property only
                                                                                 in writing and prior to a loss.
               if, at time of loss, that party is one of the
               following:                                                  L. TRANSFER OF YOUR RIGHTS AND DUTIES
                                                                              UNDER THIS POLICY
               (1) Someone insured by this insurance;
                                                                              1. Your rights and duties under this policy may
               (2) A business firm:
                                                                                 not be transferred without our written consent
                     (a) Owned or controlled by you; or                          except in the case of death of an individual
                     (b) That owns or controls you; or                           Named Insured.
               (3) Your tenant, but only with our written                     2. If you die, your rights and duties will be
                     consent.                                                    transferred to your legal representative but
          You may also accept the usual bills of lading                          only while acting within the scope of duties as
          or shipping receipts limiting the liability of                         your legal representative. Until your legal
          carriers.                                                              representative is appointed, anyone having
                                                                                 proper temporary custody of your property will
          This will not restrict your insurance.
                                                                                 have your rights and duties but only with
                                                                                 respect to that property.


                  All terms and conditions of this policy apply unless modified by this endorsement.




    Page 4 of 4         Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 00 09 11 14
ACP BPFC3018831950                                        INSURED COPY                                                   42   13267
                Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 116 of 191
      EFFECTIVE DATE: 12:01 AM Standard Time,                                                           BUSINESSOWNERS
           (at your principal place of business)                                                           PB 04 04 (01-01)

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




      This endorsement modifies insurance provided under the following:

           PREMIER BUSINESSOWNERS LIABILITY COVERAGE FORM
      A.   Insurance is provided only for those coverages                   to be provided by any workers compen-
           that are designated in the Liability Declarations.               sation law.
           1.   HIRED AUTO LIABILITY                                   3.   The following additional exclusions also
                When Hired Auto Liability Coverage is des-                  apply, but only with respect to the cover-
                ignated in the Declarations as Included, the                ages provided by this endorsement:
                insurance provided under Section I. COV-                    This insurance, including any duty we have
                ERAGES A. COVERAGE A - BODILY INJURY                        to defend "suits", does not apply to:
                AND PROPERTY DAMAGE LIABILITY, and
                this endorsement, applies to "bodily injury"                a.     "Property damage" to:
                or "property damage" arising out of the
                maintenance, use or entrustment of a                               1)   Property owned or being trans-
                "hired auto" by you or your "employees" in                              ported by, or rented or loaned to
                the course of your business.                                            any insured; or

           2.   NON-OWNED AUTO LIABILITY                                           2)   Property in the care, custody or
                                                                                        control of any insured.
                When Non-Owned Auto Liability Coverage
                is designated in the Declarations as In-                    b.     "Bodily injury" or "property damage"
                cluded, the insurance provided under Sec-                          which arises out of or is a result of the
                tion I. COVERAGES, A. COVERAGE A -                                 handling of any property:
                BODILY INJURY AND PROPERTY DAMAGE
                LIABILITY, and this endorsement, applies                           1)   Before it is moved from the place
                to "bodily injury" or "property damage"                                 where it is accepted by an insured
                arising out of the maintenance, use or                                  for movement into or onto a "hired
                entrustment of any "non-owned auto" in                                  auto" or "non-owned auto"; or
                your business by any person other than
                you.                                                               2)   After   it is moved from a "hired
                                                                                        auto"   or "non-owned auto" to the
      B.   For insurance provided by this endorsement,                                  place   where it is finally delivered
           Section I. COVERAGES, A. COVERAGE A -                                        by an   insured.
           BODILY INJURY AND PROPERTY DAMAGE LI-
           ABILITY, under 2. EXCLUSIONS:                                    c.     "Bodily injury" or "property damage"
                                                                                   which arises out of or is a result of the
           1.   Exclusion g. Aircraft, Auto or Watercraft is                       movement of any property by a me-
                amended by adding the following para-                              chanical device (other than a hand
                graph:                                                             truck) unless the device is attached to
                HOWEVER, this exclusion does not apply to                          a "hired auto" or "non-owned auto".
                any "hired auto" or "non-owned auto" (as
                                                                  C.   Only with respect to the coverage provided by
                defined in this endorsement).
                                                                       this endorsement, Section II. WHO IS AN IN-
           2.   Exclusion e. Employer's Liability is                   SURED is replaced by the following:
                amended by adding the following para-
                graph:                                                 Each of the following is an insured to the extent
                                                                       set forth below:
                HOWEVER, this exclusion does not apply to
                "bodily injury" arising out of and in the              a.   You;
                course of domestic employment by the in-
                sured, unless benefits for such injury are in          b.   Any other person using a "hired auto"
                whole or in part either payable or required                 within the scope of your permission;



      PB 04 04 (01-01)                                                                                           Page 1 of 2
ACP BPFC3018831950                                 INSURED COPY                                                 42   13268
                Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 117 of 191
                                                                                                     PB 04 04 (01-01)

     c.   Any partner or "executive officer" of yours,
          with respect to a "non-owned auto" while                 If there is any other "auto" liability insurance
          being used in the course of your business;               under any other policy,or self insurance or sim-
                                                                   ilar protection, that applies to a loss covered by
     d.   Any other person or organization, but only               this endorsement, then this insurance shall be
          for their vicarious liability because of acts
                                                                   excess over that other insurance.
          or omissions of you or of an insured under
          a., b. or c. above; and                             E.   With respect to the coverage provided by this
     e.   Your "employee" while operating an "auto"                endorsement, under Section V. DEFINITIONS:
          hired or rented under a contract or agree-               1.   The following is added to the "coverage
          ment, with your permission, in that "em-                      territory" definition:
          ployee's" name, while performing duties
          related to the conduct of your business.
                                                                        For "hired auto", the "coverage territory" is
     f.   HOWEVER, none of the following is an in-                      extended to anywhere in the world if:
          sured under this endorsement:
                                                                        a.   An "auto" of the private passenger type
          1)   Any person engaged in the business                            is leased, hired, rented or borrowed
               of his or her employer for "bodily in-                        without a driver for a period 30 days
               jury" to any co-"employee" of such                            or less; and
               person injured in the course of em-
               ployment, or to the spouse, child, par-                  b.   The insured's responsibility to pay
               ent, brother or sister of that                                damages is determined in a "suit" on
               co-"employee" as a consequence of                             the merits, in the United States of
               such "bodily injury", or for any obli-                        America, the territories and pos-
               gation to share damages with or repay                         sessions of the United States of Amer-
               someone else who must pay damages                             ica, Puerto Rico or Canada, or in a
               because of the injury;                                        settlement we agree to.
          2)   Any "employee", partner or "executive               2.   The following additional definitions also
               officer" with respect to any "auto"                      apply:
               owned by such "employee", partner or
               "executive officer" or a member of their                 a.   "Auto Business" means the business
               household;                                                    or occupation of selling, repairing, ser-
                                                                             vicing, storing or parking "autos".
          3)   Any person while employed in or oth-
               erwise engaged in duties in connection                   b.   "Hired Auto" means any "auto" you
               with an "auto business", other than an                        lease, hire, rent or borrow.
               "auto business" you operate;
                                                                             HOWEVER, this does not include any
          4)   The owner, lessor or lessee (when you
                                                                             "auto" you lease, hire, rent or borrow
               are a sublessee) of a "hired auto" or
                                                                             from any of your "employees" or
               the owner of a "non-owned auto" or
                                                                             members of their households, or from
               any agent or "employee" of any such
                                                                             any partner or "executive officer" of
               owner, lessor or lessee; or
                                                                             yours.
          5)   Any person or organization for the
               conduct of any current or past partner-                  c.   "Non-Owned Auto" means any "auto"
               ship or joint venture that is not shown                       you do not own, lease, hire, rent or
               as a Named Insured in the Declara-                            borrow which is used in connection
               tions.                                                        with your business, including "autos"
                                                                             owned by your "employees", partners
D.   For insurance provided by this endorsement,                             (if you are a partnership), members (if
     under Section IV. LIABILITY CONDITIONS, the                             you are a limited liability company) or
     following condition also applies:                                       members of their household.


                All terms and conditions of this policy apply unless modified by this endorsement.

               Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                 Copyright, Insurance Services Office, Inc., 1996



PB 04 04 (01-01)                                                                                          Page 2 of 2
ACP BPFC3018831950                                INSURED COPY                                                 42   13269
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 118 of 191




ACP BPFC3018831950                      INSURED COPY                                 42   13270
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 119 of 191




ACP BPFC3018831950                      INSURED COPY                                 42   13271
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 120 of 191




ACP BPFC3018831950                      INSURED COPY                                 42   13272
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 121 of 191
                                                                                                                     BUSINESSOWNERS
                                                                                                                         PB 04 98 11 14

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                EMPLOYEE BENEFITS LIABILITY COVERAGE
                          THIS ENDORSEMENT PROVIDES CLAIMS MADE COVERAGE.
                            PLEASE READ THE ENTIRE ENDORSEMENT CAREFULLY.

    This endorsement modifies insurance provided under the following:

        PREMIER BUSINESSOWNERS LIABILITY COVERAGE FORM
        PREMIER BUSINESSOWNERS COMMON POLICY CONDITIONS


    A. The following is added to Section I. COVERAGES:                                      Date, if any, shown in the
                                                                                            Declarations nor after the end of the
       Coverage Employee Benefits Liability
                                                                                            policy period; and
       1. INSURING AGREEMENT
                                                                                       (3) A "claim" for damages, because of
          a. We will pay those sums that the insured                                        an act, error or omission, is first
                becomes legally obligated to pay as                                         made against any insured, in
                damages because of any act, error or                                        accordance with paragraph c.
                omission, of the insured, or of any other                                   below, during the policy period or an
                person for whose acts the insured is                                        Extended Reporting Period we
                legally liable, to which this insurance                                     provide under paragraph F. of this
                applies. We will have the right and duty                                    endorsement.
                to defend the insured against any "suit"
                                                                                    c. A "claim" seeking damages will be
                seeking those damages.
                                                                                       deemed to have been made at the
                HOWEVER, we will have no duty to                                       earlier of the following times:
                defend the insured against any "suit"
                                                                                       (1) When notice of such "claim" is
                seeking damages to which this
                                                                                            received and recorded by any
                insurance does not apply. We may, at
                                                                                            insured or by us, whichever comes
                our discretion, investigate any report of
                                                                                            first; or
                an act, error or omission and settle any
                "claim" or "suit" that may result. But:                                (2) When we make settlement in
                                                                                            accordance with paragraph 1.a.
                (1) The amount we will pay for
                                                                                            above.
                     damages is limited as described in
                     paragraph E. of this endorsement;                                 A "claim" received and recorded by the
                     and                                                               insured within 365 days after the end of
                                                                                       the policy period will be considered to
                (2) Our right and duty to defend ends
                                                                                       have been received within the policy
                     when we have used up the
                                                                                       period, if no subsequent policy is
                     applicable Limit of Insurance in the
                                                                                       available to cover the claim.
                     payment of judgments or
                     settlements.                                                   d. All "claims" for damages made by an
                                                                                       "employee" because of any act, error or
                No other obligation or liability to pay
                                                                                       omission, or a series of related acts,
                sums or perform acts or services is
                                                                                       errors or omissions, including damages
                covered unless explicitly provided for
                                                                                       claimed by such "employee's"
                under Supplementary Payments.
                                                                                       dependents and beneficiaries, will be
          b. This insurance applies to damages only if:                                deemed to have been made at the time
                (1) The act, error or omission, is                                     the first of those "claims" is made
                     negligently committed in the                                      against any insured.
                     "administration" of your "employee
                     benefit program";
                (2) The act, error or omission, did not
                     take place before the Retroactive

    PB 04 98 11 14          Includes copyrighted material of Insurance Services Office, Inc., with its permission.           Page 1 of 6
ACP BPFC3018831950                                     INSURED COPY                                                             42   13273
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 122 of 191
    PB 04 98 11 14

        2. EXCLUSIONS                                                               h. Available Benefits
           This insurance, including any duty we have                                    Any "claim" for benefits to the extent that
           to defend "claims", does not apply to:                                        such benefits are available, with
           a. Dishonest, Fraudulent, Criminal Or                                         reasonable effort and cooperation of the
               Malicious Act                                                             insured, from the applicable funds
                                                                                         accrued or other collectible insurance.
               Damages arising out of any intentional,
               dishonest, fraudulent, criminal or                                   i. Taxes, Fines Or Penalties
               malicious act, error or omission,                                         Taxes, fines or penalties, including
               committed by any insured, including the                                   those imposed under the Internal
               willful or reckless violation of any statute.                             Revenue Code or any similar state or
           b. Bodily Injury, Property Damage, Or                                         local law.
               Personal And Advertising Injury                                      j. Employment-Related Practices
               "Bodily injury", "property damage" or                                     Damages arising out of wrongful
               "personal and advertising injury".                                        termination of employment,
           c. Failure To Perform A Contract                                              discrimination, or other employment-
                                                                                         related practices.
               Damages arising out of failure of
               performance of contract by any insurer.                      B. For the purposes of the coverage provided by
                                                                               this endorsement:
           d. Insufficiency Of Funds
                                                                               1. All references to SUPPLEMENTARY
               Damages arising out of an insufficiency
                                                                                    PAYMENTS COVERAGES A AND B are
               of funds to meet any obligations under
                                                                                    replaced by SUPPLEMENTARY
               any plan included in the "employee
                                                                                    PAYMENTS COVERAGES A, B AND
               benefit program".
                                                                                    EMPLOYEE BENEFITS LIABILITY.
           e. Inadequacy Of Performance Of
                                                                               2. Paragraphs 1.b. and 2. of the
               Investment/Advice Given With
                                                                                    SUPPLEMENTARY PAYMENTS provision
               Respect To Participation
                                                                                    do not apply.
               Any "claim" based upon:
                                                                            C. For the purposes of the coverage provided by
               (1) Failure of any investment to perform;                       this endorsement, paragraphs 2. and 3. of
               (2) Errors in providing information on                          Section II. WHO IS AN INSURED are replaced
                    past performance of investment                             by the following:
                    vehicles; or                                               2. Each of the following is also an insured:
               (3) Advice given to any person with                                  a. Each of your "employees" who is or was
                    respect to that person's decision to                                 authorized to administer your "employee
                    participate or not to participate in                                 benefit program".
                    any plan included in the "employee
                                                                                    b. Any persons, organizations or
                    benefit program".
                                                                                         "employees" having proper temporary
           f. Workers' Compensation And Similar                                          authorization to administer your
               Laws                                                                      "employee benefit program" if you die,
               Any "claim" arising out of your failure to                                but only until your legal representative is
               comply with the mandatory provisions of                                   appointed.
               any workers' compensation,                                           c. Your legal representative if you die, but
               unemployment compensation insurance,                                      only with respect to duties as such. That
               social security or disability benefits law                                representative will have all your rights
               or any similar law.                                                       and duties under this Endorsement.
           g. ERISA                                                            3. Any organization you newly acquire or form,
               Damages for which any insured is liable                              other than a partnership, joint venture or
               because of liability imposed on a                                    limited liability company, and over which you
               fiduciary by the Employee Retirement                                 maintain ownership or majority interest, will
               Income Security Act of 1974, as now or                               qualify as a Named Insured if no other
               hereafter amended, or by any similar                                 similar insurance applies to that
               federal, state or local laws.                                        organization.




    Page 2 of 6             Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 04 98 11 14
ACP BPFC3018831950                                      INSURED COPY                                                        42   13274
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 123 of 191
                                                                                                                     PB 04 98 11 14

            HOWEVER:                                                              the policy to which this endorsement is
                                                                                  attached, unless the policy period is extended
            a. Coverage under this provision is afforded
                                                                                  after issuance for an additional period of less
                only until the 90th day after you acquire
                                                                                  than 12 months. In that case, the additional
                or form the organization or the end of the
                                                                                  period will be deemed part of the last
                policy period, whichever is earlier.
                                                                                  preceding period for purposes of determining
            b. Coverage under this provision does not                             the Limits of Insurance.
                apply to any act, error or omission that
                                                                             2. DEDUCTIBLE
                was committed before you acquired or
                formed the organization.                                          a. Our obligation to pay damages on
                                                                                      behalf of the insured applies only to the
    D. For the purposes of the coverage provided by
                                                                                      amount of damages in excess of the
       this endorsement, Section III. LIMITS OF
                                                                                      deductible amount stated in the
       INSURANCE AND DEDUCTIBLE is replaced by
                                                                                      Declarations as applicable to Each
       the following:
                                                                                      Employee. The limits of insurance shall
       1. LIMITS OF INSURANCE                                                         not be reduced by the amount of this
            a. The Limits Of Insurance shown in the                                   deductible.
                Declarations and the rules below fix the                          b. The deductible amount stated in the
                most we will pay regardless of the                                    Declarations applies to all damages
                number of:                                                            sustained by any one "employee",
                (1) Insureds;                                                         including such "employee's" dependents
                (2) "Claims" made or "suits" brought;                                 and beneficiaries, because of all acts,
                                                                                      errors or omissions to which this
                (3) Persons or organizations making                                   insurance applies.
                     "claims" or bringing "suits";
                                                                                  c. The terms of this insurance, including
                (4) Acts, errors or omissions; or
                                                                                      those with respect to:
                (5) Benefits included in your "employee                               (1) Our right and duty to defend any
                     benefit program".                                                     "suits" seeking those damages; and
            b. The Aggregate Limit is the most we will
                                                                                      (2) Your duties, and the duties of any
                pay for all damages because of acts,
                                                                                           other involved insured, in the event of
                errors or omissions negligently
                                                                                           an act, error or omission, or "claim"
                committed in the "administration" or your
                "employee benefit program".                                           apply irrespective of the application of
                                                                                      the deductible amount.
            c. Subject to the Aggregate Limit, the Each
                Employee Limit is the most we will pay for                        d. We may pay any part or all of the
                all damages sustained by any one                                      deductible amount to effect settlement
                "employee", including damages sustained                               of any "claim" or "suit" and, upon
                by such "employee's" dependents and                                   notification of the action taken, you shall
                beneficiaries, as a result of:                                        promptly reimburse us for such part of
                                                                                      the deductible amount as we have paid.
                (1) An act, error or omission; or
                                                                          E. For the purposes of the coverage provided by
                (2) A series of related acts, errors or
                                                                             this endorsement, Condition 2. of Section IV.
                     omissions
                                                                             LIABILITY CONDITIONS is replaced by the
                negligently committed in the                                 following:
                "administration" of your "employee
                                                                             2. Duties In The Event Of An Act, Error Or
                benefit program".                                                 Omission, Or "Claim" Or "Suit"
                HOWEVER, the amount paid under this                               a. You must see to it that we are notified
                endorsement shall not exceed, and will
                                                                                      as soon as practicable of an act, error or
                be subject to, the limits and restrictions                            omission that may result in a "claim". To
                that apply to the payment of benefits in
                                                                                      the extent possible, notice should
                any plan included in the "employee
                                                                                      include:
                benefit program".
                                                                                      (1) What the act, error or omission was
            The Limits of Insurance of this endorsement
                                                                                           and when it occurred; and
            apply separately to each consecutive annual
            period and to any remaining period of less                                (2) The names and addresses of
            than 12 months, starting with the beginning of                                 anyone who may suffer damages as
            the policy period shown in the Declarations of                                 a result of the act, error or omission.

    PB 04 98 11 14          Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 3 of 6
ACP BPFC3018831950                                     INSURED COPY                                                         42   13275
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 124 of 191
    PB 04 98 11 14
            b. If a "claim" is made or "suit" is brought                            to "claims" for acts, errors or omissions that
                against any insured, you must:                                      were first committed before the end of the
                (1) Immediately record the specifics of                             policy period but not before the Retroactive
                     the "claim" or "suit" and the date                             Date, if any, shown in the Declaration. Once
                     received; and                                                  in effect, the Extended Reporting Period
                                                                                    may not be canceled.
                (2) Notify us as soon as practicable.
                                                                                 3. An Extended Reporting Period of unlimited
                You must see to it that we receive
                                                                                    duration is available, but only by an
                written notice of the "claim" or "suit" as
                                                                                    endorsement and for an extra charge.
                soon as practicable.
                                                                                    You must give us a written request for the
            c. You and any other involved insured
                                                                                    endorsement within 60 days after the end of
                must:
                                                                                    the policy period. The Extended Reporting
                (1) Immediately send us copies of any                               Period will not go into effect unless you pay
                     demands, notices, summonses or                                 the additional premium promptly when due.
                     legal papers received in connection
                                                                                    We will determine the additional premium in
                     with the "claim" or "suit";
                                                                                    accordance with our rules and rates. In
                (2) Authorize us to obtain records and                              doing so, we may take into account the
                     other information;                                             following:
                (3) Cooperate with us in the                                        a. The "employee benefit programs"
                     investigation or settlement of the                                  insured;
                     "claim" or defense against the "suit";
                                                                                    b. Previous types and amounts of
                     and
                                                                                         insurance;
                (4) Assist us, upon our request, in the
                                                                                    c. Limits of insurance available under this
                     enforcement of any right against any
                                                                                         endorsement for future payment of
                     person or organization that may be
                                                                                         damages; and
                     liable to the insured because of an
                     act, error or omission to which this                           d. Other related factors.
                     insurance may also apply.                                      The additional premium will not exceed
            d. No insured will, except at that insured's                            200% of the annual premium for this
                own cost, voluntarily make a payment,                               endorsement.
                assume any obligation or incur any                                  The Extended Reporting Period
                expense without our consent.                                        endorsement applicable to this coverage
    F. For the purposes of the coverage provided by                                 shall set forth the terms, not inconsistent
       this endorsement, the following Extended                                     with this Section, applicable to the Extended
       Reporting Period provisions are added, or, if this                           Reporting Period, including a provision to
       endorsement is attached to a claims-made                                     the effect that the insurance afforded for
       Coverage Part, replaces any similar Section in                               "claims" first received during such period is
       that Coverage Part:                                                          excess over any other valid and collectible
                                                                                    insurance available under policies in force
       Extended Reporting Period
                                                                                    after the Extended Reporting Period starts.
       1. You will have the right to purchase an
                                                                                 4. If the Extended Reporting Period is in effect,
            Extended Reporting Period, as described
                                                                                    we will provide an Extended Reporting Period
            below, if:
                                                                                    Aggregate Limit of Insurance described
            a. This endorsement is canceled or not                                  below, but only for claims first received and
                renewed; or                                                         recorded during the Extended Reporting
            b. We renew or replace this endorsement                                 Period.
                with insurance that:                                                The Extended Reporting Period Aggregate
                (1) Has a Retroactive Date later than                               Limit Of Insurance will be equal to the dollar
                     the date shown in the Declarations;                            amount shown in the Declaration under
                     or                                                             Limits of Insurance.
                (2) Does not apply to an act, error or                              Paragraph E.1.b. of this endorsement will be
                     omission on a claims-made basis.                               amended accordingly. The Each Employee
       2. The Extended Reporting Period does not                                    Limit shown in the Declarations will then
            extend the policy period or change the                                  continue to apply as set forth in paragraph
            scope of coverage provided. It applies only                             E.1.c.

    Page 4 of 6             Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 04 98 11 14
ACP BPFC3018831950                                      INSURED COPY                                                        42   13276
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 125 of 191
                                                                                                                      PB 04 98 11 14
    G. For the purposes of the coverage provided by                                     civil leave; tuition assistance plans;
       this endorsement, the following definitions are                                  transportation and health club subsidies;
       added to Section V. DEFINITIONS:                                                 and
       1. "Administration" means:                                                  e. Any other similar benefits added thereto
            a. Providing information to "employees",                                    by endorsement.
                 including their dependents and                            H. For the purposes of the coverage provided by
                 beneficiaries, with respect to eligibility                   this endorsement, Definitions 5. and 18. in
                 for or scope of "employee benefit                            Section V. DEFINITIONS are replaced by the
                 programs";                                                   following:
            b. Handling records in connection with the                        5. "Employee" means a person actively
                 "employee benefit program"; or                                    employed, formerly employed, on leave of
            c. Effecting, continuing or terminating any                            absence or disabled, or retired. "Employee"
                 "employee's" participation in any benefit                         includes a "leased worker". "Employee"
                 included in the "employee benefit                                 does not include a "temporary worker".
                 program".                                                    18. "Suit" means a civil proceeding in which
            HOWEVER, "administration" does not                                     damages because of an act, error or
            include handling payroll deductions.                                   omission to which this insurance applies are
                                                                                   alleged. "Suit" includes:
       2. "Cafeteria plans" means plans authorized
            by applicable law to allow employees to                                a. An arbitration proceeding in which such
            elect to pay for certain benefits with pre-tax                              damages are claimed and to which the
            dollars.                                                                    insured must submit or does submit with
                                                                                        our consent; or
       3. "Claim" means any demand, or "suit", made
            by an "employee" or an "employee's"                                    b. Any other alternative dispute resolution
            dependents and beneficiaries, for damages                                   proceeding in which such damages are
            as the result of an act, error or omission.                                 claimed and to which the insured
                                                                                        submits with our consent.
       4. "Employee benefit program" means a
            program providing some or all of the                           I. For the purposes of the coverage provided by
            following benefits to "employees", whether                        this endorsement, in the PREMIER
            provided through a "cafeteria plan" or                            BUSINESSOWNERS COMMON POLICY
            otherwise:                                                        CONDITIONS, under Condition H. OTHER
                                                                              INSURANCE, paragraph 2. is replaced by the
            a. Group life insurance; group accident or
                                                                              following:
                 health insurance; dental, vision and
                 hearing plans; and flexible spending                         2. OTHER INSURANCE
                 accounts; provided that no one other                              If other valid and collectible insurance is
                 than an "employee" may subscribe to                               available to the insured for a loss we cover
                 such benefits and such benefits are                               under this endorsement, our obligations are
                 made generally available to those                                 limited as follows:
                 "employees" who satisfy the plan's                                a. Primary Insurance
                 eligibility requirements;
                                                                                        This insurance is primary except when
            b. Profit sharing plans, employee savings                                   b. below applies. If this insurance is
                 plans, employee stock ownership plans,                                 primary, our obligations are not affected
                 pension plans and stock subscription                                   unless any of the other insurance is also
                 plans, provided that no one other than                                 primary. Then, we will share with all that
                 an "employee" may subscribe to such                                    other insurance by the method
                 benefits and such benefits are made                                    described in c. below.
                 generally available to all "employees"
                                                                                   b. Excess Insurance
                 who are eligible under the plan for such
                 benefits;                                                              This insurance is excess over any of the
                                                                                        other insurance, whether primary,
            c. Unemployment insurance, social
                                                                                        excess, contingent or on any other basis
                 security benefits, workers' compensation
                                                                                        that is effective prior to the beginning of
                 and disability benefits;
                                                                                        the policy period shown in the
            d. Vacation plans, including buy and sell                                   Declarations and that applies to an act,
                 programs; leave of absence programs,                                   error or omission on other than a claims-
                 including military, maternity, family, and                             made basis, if:

    PB 04 98 11 14           Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 5 of 6
ACP BPFC3018831950                                      INSURED COPY                                                         42   13277
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 126 of 191
    PB 04 98 11 14
                  (1) No Retroactive Date is shown in the                                    We will share the remaining loss, if any,
                       Declarations for this insurance; or                                   with any other insurance that is not
                  (2) The other insurance has a policy                                       described in this Excess Insurance
                       period that continues after the                                       provision and was not bought
                       Retroactive Date shown in the                                         specifically to apply in excess of the
                       Declarations for this insurance.                                      Limits of Insurance shown in the
                                                                                             Declarations.
                  When this insurance is excess, we will
                  have no duty to defend the insured                                    c.   Method Of Sharing
                  against any "suit" if any other insurer                                    If all of the other insurance permits
                  has a duty to defend the insured against                                   contribution by equal shares, we will
                  that "suit". If no other insurer defends,                                  follow this method also. Under this
                  we will undertake to do so, but we will                                    approach each insurer contributes equal
                  be entitled to the insured's rights against                                amounts until it has paid its applicable
                  all those other insurers.                                                  limit of insurance or none of the loss
                  When this insurance is excess over                                         remains, whichever comes first.
                  other insurance, we will pay only our                                      If any of the other insurance does not
                  share of the amount of the loss, if any,                                   permit contribution by equal shares, we
                  that exceeds the sum of the total                                          will contribute by limits. Under this
                  amount that all such other insurance                                       method, each insurer's share is based
                  would pay for the loss in absence of this                                  on the ratio of its applicable limits of
                  insurance; and the total of all deductible                                 insurance of all insurers.
                  and self-insured amounts under all that
                  other insurance.


                  All terms and conditions of this policy apply unless modified by this endorsement.




    Page 6 of 6               Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 04 98 11 14
ACP BPFC3018831950                                        INSURED COPY                                                        42   13278
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 127 of 191




ACP BPFC3018831950                      INSURED COPY                                 42   13279
                Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 128 of 191
      EFFECTIVE DATE: 12:01 AM Standard Time,                                                      BUSINESSOWNERS
           (at your principal place of business)                                                      PB 12 03 (01-01)

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




      This endorsement modifies insurance provided under the following:

           PREMIER BUSINESSOWNERS PROPERTY COVERAGE FORM

      The following is added to Section E. PROPERTY                            1)   Pays any premium due under this
      LOSS CONDITIONS, paragraph 5. Loss Payment.                                   policy at our request if you have
                                                                                    failed to do so;
      A.   LOSS PAYABLE
                                                                               2)   Submits a signed, sworn proof of
           If the Loss Payee shown in the Declarations on                           loss within 60 days after receiving
           the Schedule of Mortgagees And Loss Payees                               notice from us of your failure to do
           is a loss payable for Covered Property in which                          so; and
           both you and a Loss Payee have an insurable
           interest, the following provision applies.                          3)   Has notified us of any change in
                                                                                    ownership, occupancy or substan-
           We will:                                                                 tial change in risk known to the
                                                                                    Loss Payee.
           1.   Adjust losses with you; and
                                                                               All of the terms of this Coverage Form
           2.   Pay any claim for loss or damage jointly to                    will then apply directly to the Loss
                you and the Loss Payee, as interests may                       Payee.
                appear.
                                                                          d.   If we pay the Loss Payee for any loss
      B.   LENDER'S LOSS PAYABLE
                                                                               or damage and deny payment to you
                                                                               because of your acts or because you
           If the Loss Payee shown in the Declarations on
           the Schedule of Mortgagees And Loss Payees                          have failed to comply with the terms
                                                                               of this policy:
           is a creditor (including a mortgageholder or
           trustee) with whom you have entered a contract                      1)   The Loss Payee's rights will be
           for the sale of Covered Property, whose interest                         transferred to us to the extent of
           in that Covered Property is established by such                          the amount we pay; and
           written contracts as warehouse receipts, a con-
           tract for deed, bills of lading or financing state-                 2)   The Loss Payee's right to recover
           ments, the following provisions apply.                                   the full amount of the Loss
                                                                                    Payee's claim will not be im-
           1.   For Covered Property in which both you
                and a Loss Payee have an insurable inter-                           paired.
                est:
                                                                                    At our option, we may pay to the
                a.    We will pay for covered loss or damage                        Loss Payee the whole principal on
                      to each Loss Payee in their order of                          the debt plus any accrued interest.
                      precedence, as interests may appear.                          In this event, you will pay your re-
                                                                                    maining debt to us.
                b.    The Loss Payee has the right to re-
                      ceive loss payment even if the Loss           2.    If we cancel this policy, we will give written
                      Payee has started foreclosure for sim-              notice to the Loss Payee at least:
                      ilar action on the Covered Property.
                                                                          a.   10 days before the effective date of
                c.    If we deny your claim because of your                    cancellation if we cancel for your non-
                      acts or because you have failed to                       payment of premium; or
                      comply with the terms of this policy,
                      the Loss Payee will still have the right            b.   30 days before the effective date of
                      to receive loss payment if the Loss                      cancellation if we cancel for any other
                      Payee:                                                   reason.



      PB 12 03 (01-01)                                                                                      Page 1 of 2
ACP BPFC3018831950                                  INSURED COPY                                           42   13280
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 129 of 191
                                                                                                   PB 12 03 (01-01)

     3.   If we do not renew this policy, we will give                 a.   Adjust losses with you; and
          written notice to the Loss Payee at least 10
          days before the expiration date of this pol-                 b.   Pay any claim for loss or damage
          icy.                                                              jointly to you and the Loss Payee, as
C.   CONTRACT OF SALE                                                       interests may appear.

     If the Loss Payee shown in the Declarations on               2.   The following is added to the COMMON
     the Schedule of Mortgagees And Loss Payees                        POLICY CONDITIONS, Condition H. OTHER
     is a person or organization you have entered a
     contract with for the sale of Covered Property,                   INSURANCE, under paragraph 1:
     the following provisions apply.
                                                                       For Covered Property that is the subject of
     1.   For Covered Property in which both you
          and the Loss Payee have an insurable in-                     a contract of sale, the word "you" includes
          terest, we will:                                             the Loss Payee.


                All terms and conditions of this policy apply unless modified by this endorsement.


               Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                 Copyright, Insurance Services Office, Inc., 1988




PB 12 03 (01-01)                                                                                          Page 2 of 2
ACP BPFC3018831950                               INSURED COPY                                                 42   13281
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 130 of 191


                                                                                                                      BUSINESSOWNERS
                                                                                                                          PB 15 04 11 14

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            EXCLUSION ACCESS OR DISCLOSURE OF
          CONFIDENTIAL OR PERSONAL INFORMATION AND
             DATA-RELATED LIABILITY WITH LIMITED
                   BODILY INJURY EXCEPTION
     This endorsement modifies insurance provided under the following:

       PREMIER BUSINESSOWNERS LIABILITY COVERAGE FORM

     A. In Section 1. COVERAGES, COVERAGE A                                     software which are used with electronically
        BODILY INJURY AND PROPERTY DAMAGE                                       controlled equipment. The term computer
        LIABILITY under Paragraph 2. EXCLUSIONS, the                            programs, referred to in the foregoing description
        following exclusion is added:                                           of electronic data, means a set of related
        This insurance, including any duty we have to                           electronic instructions which direct the operations
        defend "suits", does not apply to:                                      and functions of a computer or device connected
                                                                                to it, which enable the computer or device to
        Access Or Disclosure Of Confidential Or
        Personal Information And Data-related                                   receive, process, store, retrieve or send data.
        Liability                                                           B. In Section 1. COVERAGES, COVERAGE B
        1. Damages, other than damages because of                              PERSONAL AND ADVERTISING INJURY
            "personal and advertising injury", arising out of                  LIABILITY under Paragraph 2. EXCLUSIONS, the
            any access to or disclosure of any person's or                     following exclusion is added:
            organization's    confidential   or     personal                   This insurance, including any duty we have to
            information, including patents, trade secrets,                     defend "suits", does not apply to:
            processing methods, customer lists, financial
                                                                               Access Or Disclosure Of Confidential Or
            information, credit card information, health
                                                                               Personal Information And Data-related
            information or any other type of nonpublic
                                                                               Liability
            information; or
                                                                               "Personal and advertising injury" arising out of
        2. Damages arising out of the loss of, loss of use                     any access to or disclosure of any person's or
            of, damage to, corruption of, inability to                         organization's confidential or personal
            access, or inability to manipulate electronic                      information, including patents, trade secrets,
            data.                                                              processing methods, customer lists, financial
        This exclusion applies even if damages are                             information, credit card information, health
        claimed for notification costs, credit monitoring                      information or any other type of nonpublic
        expenses, forensic expenses, public relations                          information.
        expenses or any other loss, cost or expense                            This exclusion applies even if damages are
        incurred by you or others arising out of that which                    claimed for notification costs, credit monitoring
        is described in Paragraph 1. or 2. above.                              expenses, forensic expenses, public relations
        However, unless Paragraph 1. above applies, this                       expenses or any other loss, cost or expense
        exclusion does not apply to damages because of                         incurred by you or others arising out of any
        "bodily injury".                                                       access to or disclosure of any person's or
        As used in this exclusion, electronic data means                       organization's      confidential    or     personal
        information, facts or computer programs stored as                      information.
        or on, created or used on, or transmitted to or
        from computer software (including systems and
        applications software), on hard or floppy disks,
        CD-ROMs, tapes, drives, cells, data processing
        devices or any other repositories of computer


    PB 15 04 11 14           Includes copyrighted material of Insurance Services Office, Inc., with its permission.          Page 1 of 1
ACP BPFC3018831950                                       INSURED COPY                                                            42   13282
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 131 of 191




ACP BPFC3018831950                      INSURED COPY                                 42   13283
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 132 of 191




ACP BPFC3018831950                      INSURED COPY                                 42   13284
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 133 of 191




ACP BPFC3018831950                      INSURED COPY                                 42   13285
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 134 of 191




ACP BPFC3018831950                      INSURED COPY                                 42   13286
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 135 of 191




ACP BPFC3018831950                      INSURED COPY                                 42   13287
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 136 of 191


                                                                                                                   BUSINESSOWNERS
                                                                                                                       PB 20 98 04 11
          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 BUSINESSOWNERS ADVANTAGE –
         WITH LIMITED EMPLOYEE DISHONESTY COVERAGE
    This endorsement modifies insurance provided under the following:

        PREMIER BUSINESSOWNERS PROPERTY COVERAGE FORM
        PREMIER BUSINESSOWNERS LIABILITY COVERAGE FORM


    A. AMENDMENTS TO THE PROPERTY                                            2. Employee Dishonesty Additional Coverage
       COVERAGE FORM                                                            In addition to and excess over the limits of
       1. In Section A. COVERAGES, 6. COVERAGE                                  insurance in the Declarations provided under
          EXTENSIONS, under paragraph c., Personal                              G. OPTIONAL COVERAGES, 1. Employee
          Property Off Premises, the following is added:                        Dishonesty Optional Coverage, paragraph
          Additional Limits of Insurance - Business                             f., the most we will pay as additional
          Personal Property Away From Premises                                  insurance in any one occurrence for the sum
                                                                                of all loss or damage covered by this
          In addition to and excess over the limits of
                                                                                Additional Coverage, is $10,000.
          insurance provided for Personal Property Off
          Premises, whether provided in the                                     HOWEVER, if no Limit of Insurance for
          PROPERTY COVERAGE FORM or under the                                   Employee Dishonesty is shown in the
          optional endorsement PB5301, Increased                                Declarations, the following is added under G.
          Limits - Business Personal Property Away                              OPTIONAL COVERAGES, 1. Employee
          From Premises, the most we will pay as                                Dishonesty Optional Coverage:
          additional insurance for loss or damage under                         j. The most we will pay for loss or damage
          this Personal Property Off Premises                                         in any one occurrence is $10,000.
          Coverage Extension is:                                             3. Utility Services Additional Coverage
          (1) $50,000 for Business Personal Property                            (Including Business Income)
               Away From Premises; and                                          a. We will pay for loss of or damage to the
          (2) $25,000 for Business Personal Property                                  Buildings and Business Personal Property
               Away From Premises in Transit.                                         shown in the Declarations, including loss
          HOWEVER, for Business Personal Property                                     of “business income” or “extra expense”,
          Away From Premises in Transit, the following                                caused by the interruption of utility service
          additional exclusions apply:                                                to the described premises. The
                                                                                      interruption must result from direct
          We will not pay for loss or damage caused by
                                                                                      physical loss or damage by a Covered
          or arising out of:
                                                                                      Cause of Loss to the property described in
          (1) Unattended Vehicle. Theft from an                                       Paragraph b.(1) that follows, if such
               unattended vehicle, except when it is                                  property is located outside of a covered
               securely locked, its windows are fully                                 building described in the Declarations.
               closed and there is visible evidence that
                                                                                      Loss of Business Income or Extra
               entry into the vehicle was forced. This
                                                                                      Expense must arise from the necessary
               exclusion does not apply to Covered
                                                                                      suspension of your "operations" during
               Property in the custody of a carrier for
                                                                                      the "period of restoration".
               hire.
                                                                                b. Additional Definitions
          (2) Partial Contents. Theft of part of the
               contents of any shipping package.                                      For the purpose of this endorsement,
          (3) Employee. Theft by an employee of                                       (1) Utility Services include:
               yours, whether such employee is acting                                      (a) Water Supply Services, meaning
               alone or in collusion with others.                                               the following types or property

    PB 20 98 04 11        Includes copyrighted material of Insurance Services Office, Inc., with its permission.           Page 1 of 3
ACP BPFC3018831950                                     INSURED COPY                                                            42   13288
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 137 of 191


    PB 20 98 04 11

                           supplying water to the described                     4. ADVANTAGE Blanket Additional Limit of
                           premises:                                               Insurance
                           (i) Pumping stations; and                               In addition to and excess over the limits of
                           (ii) Water mains.                                       insurance provided:
                      (b) Communication Supply Services,                           a. In Section A, COVERAGES, 5.
                           meaning property supplying                                   ADDITIONAL COVERAGES, for:
                           communication services, including                            (1) Debris Removal, paragraph a. (4);
                           telephone, radio, microwave, or                              (2) Forgery And Alteration ,
                           television services to the                                        paragraph l. (3);
                           described premises, such as:
                                                                                        (3) Back Up Of Sewer Or Drain Water
                           (i) Communication transmission                                    Damage, paragraph r. (3); and
                                 lines, including optic fiber
                                 transmission lines;                               b. In Section A. COVERAGES, 6.
                                                                                        COVERAGE EXTENSIONS, for:
                           (ii) Coaxial cables; and
                                                                                        (1) Valuable Papers and Records, the
                           (iii) Microwave radio relays                                      first paragraph of g. (3);
                                 except satellites.
                                                                                        (2) Accounts Receivable, the first
                           It does include overhead                                          paragraph of h. (2); and
                           transmission lines.
                                                                                   c. If a Utility Services Limit of Insurance is
                      (c) Power Supply Services, meaning                               shown at a described premises in the
                           the following types of property
                                                                                       Declarations, for Utility Services –
                           supplying electricity, steam or gas
                                                                                       Additional Coverage (Including
                           to the described premises:
                                                                                       Business Income);
                           (i) Utility generating plants;
                                                                                   the most we will pay per building as additional
                           (ii) Switching stations;                                insurance in any one occurrence for the sum
                           (iii) Substations;                                      of all loss or damage covered by these
                           (iv) Transformers; and                                  Additional Coverages and Coverage
                                                                                   Extensions, is the ADVANTAGE Blanket
                           (v) Transmission lines.                                 Additional Limit of Insurance shown in the
                           It does include overhead                                Declarations.
                           transmission lines.
                                                                                   HOWEVER:
                  (2) "Period of restoration" shall mean the                       a. If no Utility Services Limit of Insurance is
                      period of time that:                                             shown at a described premises in the
                      (a) Begins twelve hours after the                                Declarations, the ADVANTAGE Blanket
                           interruption of service to the                              Additional Limit of Insurance applies to
                           described premises forces you to                            the Utility Services – Additional Coverage
                           suspend your "operations"; and                              provided in paragraph A.3. of this
                      (b) Ends when the utility service to the                         endorsement; and
                           described premises is restored.                         b. For the Back Up Of Sewer Or Drain
                      "Period of restoration" does not include                         Water Damage Additional Coverage, the
                      any increased period required due to the                         policy aggregate limit shown for Back Up
                      enforcement of any ordinance or law that:                        Of Sewer Or Drain in the Declarations is
                      (i) Regulates the construction, use                              also increased by adding to it the dollar
                           or repair, or requires the tearing                          amount of the ADVANTAGE Blanket
                           down of any property; or                                    Additional Limit of Insurance shown in the
                                                                                       Declarations.
                      (ii) Requires any insured or others to
                           test for, monitor, clean up, remove,                 5. Deductibles
                           contain, treat, detoxify or neutralize,                 For coverage in this endorsement that is
                           or in any way respond to or assess                      excess over coverage provided elsewhere in
                           the effects of "pollutants".                            the policy, the underlying deductible
                      The expiration date of this policy will                      continues to apply.
                      not cut short the "period of restoration".                   HOWEVER,

    Page 2 of 3              Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 20 98 04 11
ACP BPFC3018831950                                        INSURED COPY                                                       42   13289
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 138 of 191


                                                                                                                   PB 20 98 04 11

          a. if no Utility Services Limit of Insurance is                       b. Up to $2,500 for cost of bail bonds
              shown at a described premises in the                                   required because of accidents or traffic
              Declarations, under the Utility Services                               law violations arising out of the use of any
              Additional Coverage provided in this                                   vehicle to which the Bodily Injury Liability
              endorsement, a $1,000 deductible applies                               Coverage applies. We do not have to
              to the direct loss or damage portion of a                              furnish these bonds.
              loss.                                                             d. All reasonable expenses incurred by the
          b. if no Employee Dishonesty Limit of                                      insured at our request to assist us in the
              Insurance is shown in the Declarations,                                investigation or defense of the claim or
              under the Employee Dishonesty                                          “suit”, including actual loss of earnings up
              Additional Coverage provided in this                                   to $500 a day because of time off from
              endorsement, a $1,000 deductible                                       work.
              applies.                                                       3. In SECTION II. WHO IS AN INSURED,
    B. AMENDMENTS TO THE LIABILITY COVERAGE                                     paragraph 4. a. is deleted and replaced by:
       FORM.                                                                    a. Coverage under this provision is afforded
       1. Under Section I. COVERAGES, A.                                            only until the 180th day after you acquire
          COVERAGE A – BODILY INJURY AND                                             or form the organization or the end of the
          PROPERTY DAMAGE LIABILITY, 2.                                              policy period, whichever is earlier;
          EXCLUSIONS, exclusion g. Aircraft, Auto Or                         4. Under SECTION V. DEFINITIONS, definition
          Watercraft, paragraph 2) a) is deleted and                            3. “Bodily injury” is deleted and replaced by:
          replaced by:
                                                                                “Bodily injury” means bodily injury, sickness
          a) Less than 51 feet long; and                                        or disease sustained by a person, including
       2. Under SECTION I. COVERAGES, D.                                        mental anguish, mental injury, shock, fright or
          SUPPLEMENTARY PAYMENTS –                                              death resulting from any of these at any time.
          COVERAGES A AND B, paragraphs 1., b.
          and d. are deleted and replaced by:


                All terms and conditions of this policy apply unless modified by this endorsement.




    PB 20 98 04 11        Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 3 of 3
ACP BPFC3018831950                                     INSURED COPY                                                       42   13290
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 139 of 191




ACP BPFC3018831950                      INSURED COPY                                 42   13291
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 140 of 191
                                                                                                                     BUSINESSOWNERS
                                                                                                                         PB 29 99 02 15

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           EXCLUSION - FUNGI OR BACTERIA
    This endorsement modifies insurance provided under the following:

        PREMIER BUSINESSOWNERS LIABILITY COVERAGE FORM

    A.. In Section I. COVERAGES, COVERAGE A -                                  LIABILITY, under paragraph 2. EXCLUSIONS,
        BODILY INJURY AND PROPERTY DAMAGE                                      the following exclusions are added:
        LIABILITY, under paragraph 2. EXCLUSIONS,                              This insurance, including any duty we have to
        the following exclusions are added:                                    defend "suits", does not apply to:
        This insurance, including any duty we have to                          Fungi or Bacteria
        defend "suits", does not apply to:                                     a. “Personal and advertising injury” which
        Fungi or Bacteria                                                           would not have occurred, in whole or in part,
        a. “Bodily injury” or “property damage” which                               but for:
             would not have occurred, in whole or in part,                          1) The actual, alleged or threatened
             but for:                                                                    inhalation of, ingestion of, contact with,
             1) The actual, alleged or threatened                                        exposure to, existence of, or presence
                  inhalation of, ingestion of, contact with,                             of, any “fungi” or bacteria on or within a
                  exposure to, existence of, or presence                                 building or structure, including its
                  of, any “fungi” or bacteria on or within a                             contents; or
                  building or structure, including its                              2) The failure to warn or to disclose the
                  contents; or                                                           presence of "fungi" or bacteria;
             2) The failure to warn or to disclose the                              regardless of whether any other cause,
                  presence of "fungi" or bacteria;                                  event, material or product contributed
             regardless of whether any other cause,                                 concurrently or in any sequence to such
             event, material or product contributed                                 injury or damage.
             concurrently or in any sequence to such                           b. Any loss, cost or expenses arising out of the
             injury or damage.                                                      testing for, monitoring, cleaning up,
        b. Any loss, cost or expenses arising out of the                            removing, containing, treating, detox-ifying,
             testing for, monitoring, cleaning up,                                  neutralizing, remediating or disposing of, or
             removing, containing, treating, detoxifying,                           in any way responding to, or assessing the
             neutralizing, remediating or disposing of, or                          effects of, “fungi” or bacteria, by any insured
             in any way responding to, or assessing the                             or by any other person or entity.
             effects of, “fungi” or bacteria, by any insured                C. In Section V. DEFINITIONS the following
             or by any other person or entity.                                 definition is added:
        HOWEVER, this exclusion does not apply to any                          “Fungi” means any type or form of fungus,
        "fungi" or bacteria that are, are on or are                            including mold or mildew, and any mycotoxins,
        contained in, a good or product intended for                           spores, scents or byproducts produced or
        bodily digestion.                                                      released by fungi.
    B. In Section I. COVERAGES, COVERAGE B –
        PERSONAL AND ADVERTISING INJURY


                 All terms and conditions of this policy apply unless modified by this endorsement.




    PB 29 99 02 15          Includes copyrighted material of Insurance Services Office, Inc., with its permission.           Page 1 of 1
ACP BPFC3018831950                                      INSURED COPY                                                             42   13292
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 141 of 191


                                                                                                                    BUSINESSOWNERS
                                                                                                                        PB 58 03 02 15

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      FRANCHISE UPGRADE ENDORSEMENT
    This endorsement modifies insurance provided under the following:

        PREMIER BUSINESSOWNERS PROPERTY COVERAGE FORM
        The following is added to Section A.5. Additional Coverages:
        Franchise Coverage
        (1) This Additional Coverage applies only to Covered Property insured on a replacement cost basis.
        (2) With respect to coverage provided under this Franchise Coverage, Covered Property includes:
            (a) Buildings, meaning only the described buildings and structures at the described premises, including
                 outdoor fixtures;
            (b) Permanently installed machinery and equipment;
            (c) Outdoor signs (other than signs attached to buildings).
            (d) Your Business Personal Property located in or on the buildings at the described premises or in the
                 open (or in a vehicle) within 1,000 feet of the described premises, consisting of the following:
                 (i) Personal property you own that is used in your business, including but not limited to furniture,

                (ii) Business Personal Property owned by you, which is used to maintain or service the described
                      premises.
                (iii) Tenants improvements and betterments. Improvements and betterments are fixtures, alterations,
                      installations or additions:
                         i. Made a part of the building or structure you occupy but do not own; and
                         ii. You acquired or made at your expense but cannot legally remove.

        (3) In the event of a direct physical loss of or damage to Covered Property resulting from a Covered Cause of
           Loss, we will pay the increased costs incurred to repair, rebuild, restore, or replace the damaged Covered
           Property to comply with the most current specifications at the time of loss or damage, as stipulated by the
           Franchiso
           If the sum of the direct physical loss of or damage to Covered Property plus the increased costs incurred
           to repair, rebuild, restore, or replace the damaged Covered Property exceeds the applicable limit of
           insurance, we will pay up to an additional 25% of that limit for the damaged Covered Property. This 25% is
           in addition to, not part of, the applicable limit of insurance.

         (4) In the event of a covered loss wherein the most current minimum specifications of the Franchise
            Agreement requires the repair, rebuild, restore or replacement of undamaged property, we will provide
            coverage for the undamaged property that is required to be repaired, rebuilt, restored or replaced pursuant
            to the most current minimum specifications of the Franchise Agreement at the time of loss. Costs incurred
            in complying with recommended actions or standards that exceed actual requirements are not covered.

           The most we will pay under this coverage for undamaged property in any one occurrence is 25% of the
           sum of:
            (a) The amount we pay for the direct physical loss of or damage to Covered Damaged Property; plus
            (b) The deductible in this policy that is applicable to that loss or damage.
           This coverage for undamaged property is provided in addition to the limits of insurance as shown on the
           declarations page of the policy.


    PB 58 03 02 15         Includes copyrighted material of Insurance Services Office, Inc., with its permission.           Page 1 of 2
ACP BPFC3018831950                                      INSURED COPY                                                           42   13293
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 142 of 191


    PB 58 03 02 15

        (5) Limitations
             (a) If a damaged Covered Property, as described in paragraph (2) above, is covered under a blanket
                 Limit of Insurance which applies to more than one building or item or property, then the most we will
                 pay under this Additional Coverage for that damaged Covered Property is 125% of the value of the
                 damaged Covered Property at the time of the loss. The blanket limit of insurance does not apply.
             (b) Notice of such updated Franchise specifications, as determined by the Franchisors, must have an
                 effective date prior to the date of loss.
             (c) This coverage is secondary to any established accounts as structured within any franchising
                 agreement to address such remodels or updates.
             (d) We will not pay you more than your financial interest in the Covered Property.
             (e) Under this Additional Coverage, we will not pay for any costs that you were required to comply with
                 prior to the date of loss.
             (f) The coverage provided by this endorsement is applicable only to Franchise locations insured under
                 this policy.

    The following is added to Paragraph H. Property Definitions:
       26.
             and conditions for the franchisee and also clearly outlines the obligations of the franchisor and the
             obligations of the franchisee.
       27.                  means a business relationship in which a franchisor provides a licensed privilege to the
             franchisee to do business in return for monetary consideration.


                  All terms and conditions of this policy apply unless modified by this endorsement.




    Page 2 of 2                                                                                          PB 58 03 02 15
ACP BPFC3018831950                                 INSURED COPY                                                  42    13294
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 143 of 191


                                                                                                      BUSINESSOWNERS
                                                                                                          PB 58 05 11 14

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                             DATA COMPROMISE COVERAGE
                          RESPONSE EXPENSES AND DEFENSE AND LIABILITY

    This endorsement modifies insurance provided under the following:

    PREMIER BUSINESSOWNERS PROPERTY COVERAGE FORM



    Under Section A. COVERAGES, 5. ADDITIONAL
    COVERAGES, the following Additional Coverage is                       This does not include costs to analyze, research
    added:                                                                or determine any of the following:
    SECTION 1         RESPONSE EXPENSES                                   a. Vulnerabilities in systems, procedures or
                                                                              physical security;
    DATA COMPROMISE COVERED CAUSE OF                                      b. Compliance with Payment Card Industry or
    LOSS                                                                      other industry security standards; or
    Coverage under this Data Compromise Coverage                          c. The nature or extent of loss or damage to
    endorsement applies only if all of the following
    conditions are met:
    1.                     personal data compromise                            informa
       and                                                                If there is reasonable cause to suspect that a
    2. Such                                         is first
       discovered by you during the policy period for                     occurred, we will pay for costs covered under
       which this Data Compromise Coverage                                Forensic IT Review, even if it is eventually
       endorsement is applicable; and
    3. Such                                   is reported to                                          wever,   once        it     is
       us within 60 days after the date it is first
       discovered by you.
                                                                        costs.
    discovered at the same time or arise from the same               2. Legal Review
                                                                        Professional legal counsel review of the

                                                                          best respond to it.
    COVERAGE SECTION 1                                                    If there is reasonable cause to suspect that a
    If the three conditions listed above in DATA
    COMPROMISE         COVERED CAUSE OF LOSS                              occurred, we will pay for costs covered under
    have been met, then we will provide coverage for the                  Legal Review, even if it is eventually determined
    following expenses when they arise directly from the
    covered cause of loss and are necessary and                                                                                 ined
    reasonable. Coverages 4 and 5 apply only if there

                                                                        costs.
    under coverage 3.                                                3. Notification to Affected Individuals
    1. Forensic IT Review                                               We will pay your necessary and reasonable
       Professional information technologies review if
       needed to determine, within the constraints of
       what is possible and reasonable, the nature and               4. Services to Affected Individuals
                                                                        We will pay your necessary and reasonable
                                                                        costs to provide the following services to

    PB 58 05 11 14                Includes copyrighted material of Insurance Services Office, Inc.,            Page 1 of 7
                                                        with its permission.
ACP BPFC3018831950                                   INSURED COPY                                                     42         13295
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 144 of 191


    BUSINESSOWNERS
    PB 58 05 11 14

        a.                                                           The Data Compromise Response Expenses Limit is
                                                                     an annual aggregate limit. This amount is the most
             1) Informational Materials                              we will pay for the total of all loss covered under
                A packet of loss prevention and                      Section 1                             personal data
                customer support information.                        compromise events which are first discovered by
             2) Help Line                                            you during the present annual policy period. This
                A toll-                                              limit applies regardless of the number of
                                                                                                                    during
                                                                     that period.
              applicable, the line can also be used to                     personal data compromise
              request additional services as listed in b.            discovered by you in one policy period but cause
              1) and 2).                                             covered costs in one or more subsequent policy
        b. The following additional services apply to                periods. If so, all covered costs arising from such
                                                                       personal data compromise
                                                                     Data Compromise Response Expenses Limit
             1) Credit Report and Monitoring                         applicable to the policy period when the personal
                A credit report and an electronic service            data compromise                           you.
                automatically monitoring for activities              The most we will pay under Response Expenses
                                                                                                                  -related
                                                                     compromise              Named Malware (Sec. 1)
                                                                     sublimit for this endorsement as indicated on the
                the designated service provider.                     Declarations. For the purpose of the Named
             2) Identity Restoration Case Management                                                              -related
                                                                     compromises
                 who is or appears to be a victim of                 by the same virus or other malicious code are


                                                                     The most we will pay under Forensic IT Review,
                 restoration professional who will assist            Legal Review and PR Services coverages for loss
                                                                                                                        is
                process of correcting credit and other               the applicable sublimit for each of those coverages
                records and, within the constraints of               as indicated on the Declarations. These sublimits are
                what is possible and reasonable,                     part of, and not in addition to, the Data Compromise
                restoring control over his or her personal           Response Expenses Limit. PR Services coverage is
                identity.
    5. PR Services                                                   described in 5. PR Services.
       Professional public relations firm review of and              Coverage for Services to                ndividuals is
       response to                                                   limited to costs to provide such services for a period
                              your business                          of up to one year from the date of the notification to
       relationships.                                                the affected individuals Notwithstanding, coverage
       This includes costs to implement public relations             for Identity Restoration Case Management services
       recommendations of such firm. This may include                initiated within such one year period may continue for
       advertising and special promotions designed to                a period of up to one year from the date such Identity
                                                                     Restoration Case Management services are initiated.
        individuals However, we will not pay for                     DEDUCTIBLE SECTION 1
        promotions:                                                  Response Expenses coverage is subject to the
        a. Provided to any of your directors or                      Response        Expenses     Deductible     for   this
            employees; or;                                           endorsement as indicated on the Declarations. You
        b.                                                           shall be responsible for such deductible amount as
            individual .
    LIMITS SECTION 1                                                under this endorsement.
    The most we will pay under Response Expenses
    coverage is the Data Compromise Response
    Expenses Limit for this endorsement as indicated on
    the Declarations.
    Page 2 of 7                 Includes copyrighted material of Insurance Services Office, Inc.,         PB 58 05 11 14
                                                        with its permission.
ACP BPFC3018831950                                   INSURED COPY                                                  42   13296
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 145 of 191


                                                                                                        BUSINESSOWNERS
                                                                                                                PB 58 05 11 14
    SECTION 2         DEFENSE AND LIABILITY                           compromise           Named Malware (Sec. 2)
                                                                      sublimit for this endorsement as indicated on the
    DEFENSE AND LIABILITY COVERED CAUSE OF                            Declarations. For the purpose of the Named
    LOSS                                                              Malware (Sec. 2                            -related
    Coverage under this Data Compromise Coverage                      compromises
    endorsement applies only if all three of the                      by the same virus or other malicious code are
    conditions in DATA COMPROMISE COVERED                             considered to be a single
    CAUSE OF LOSS are met.                                                            This sublimit is part of, and not in
    Only with regard to Section 2 Defense and Liability               addition to, the Defense and Liability Limit.
    coverage, the following conditions must also be met:              DEDUCTIBLE SECTION 2
    1. You have provided notifications and services to                Defense and Liability coverage is subject to the
                                    consultation with us              Defense and Liability Deductible for this
       pursuant to Response Expenses coverage; and                    endorsement as indicated on the Declarations. You
    2.                                                                shall be responsible for such deductible amount as
                                                                                                                          under
         by a governmental entity on behalf of one or                 this endorsement.

    3. Notice of such                                                 EXCLUSIONS, ADDITIONAL
       received by you within two years of the date that              CONDITIONS AND DEFINITIONS
                                                                      APPLICABLE TO BOTH SECTION 1 AND
    4.                                                      as        SECTION 2
          soon as practicable, but in no event more than
          60 days after the date it is first received by you.         EXCLUSIONS
    COVERAGE SECTION 2                                                The following additional exclusions apply to this
    If all of the conditions listed above in DEFENSE AND              coverage:
    LIABILITY        COVERED CAUSE OF LOSS have                       We will not pay for costs arising from the following:
    been met, then we will provide                                    1.

    l                                                                 2. Any criminal, fraudulent or dishonest act, error or
    loss.                                                                omission, or any intentional or knowing violation
    LIMITS SECTION 2                                                     of the law by you.
    The most we will pay under Defense and Liability                  3.
    coverage (other than post-judgment interest) is the                  to the first inception of this Data Compromise
    Data Compromise Defense and Liability Limit for this                 Coverage endorsement or any coverage
    endorsement as indicated on the Declarations.                        substantially similar to that described in this
    The Data Compromise Defense and Liability Limit is                   endorsement.
    an annual aggregate limit. This amount is the most                4. Costs to research or correct any deficiency. This
    we will pay for all loss covered under Section 2                     includes, but is not limited to, any deficiency in
    (other than post-judgment interest) arising out of all               your systems, procedures or physical security
      personal data compromise events which are first
    discovered by you during the present annual policy
    period. This limit applies regardless of the number of            5. Any fines or penalties. This includes, but is not
                                                                         limited to, fees or surcharges from affected
    you during that period.                                              financial institutions.
         personal data compromise                                     6. Any criminal investigations or proceedings.
    discovered by you in one policy period but cause                  7. Any extortion or blackmail. This includes, but is
    covered costs in one or more subsequent policy                       not limited to, ransom payments and private
    periods. If so, all covered costs arising from such                  security assistance.
     personal data compromise (other than post-                       8.
    judgment interest) will be subject to the Data                       that is being transmitted electronically, unless
    Compromise Defense and Liability Limit applicable to                 such data is encrypted to protect the security of
                                          personal data                  the transmission.
    compromise                            you.                        9. Your reckless disregard for the security of
    The most we will pay under Defense and Liability
                                                 -related               sensitive
    PB 58 05 11 14               Includes copyrighted material of Insurance Services Office, Inc.,               Page 3 of 7
                                                         with its permission.
ACP BPFC3018831950                                    INSURED COPY                                                    42    13297
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 146 of 191


    BUSINESSOWNERS
    PB 58 05 11 14
    control.                                                                        as practicable, but in no event more than
    10. That part of any                      suit seeking
        any non-monetary relief.
                                                                               c.   Immediately send us copies of any
    ADDITIONAL CONDITIONS                                                           demands, notices, summonses or legal
    The following Additional Conditions apply to all                                papers received in connection with the
    coverages under this endorsement.
    A. Data Compromise Liability Defense                                       d. Authorize us to obtain records and other
       1. We shall have the right and the duty to                                 information;
          assume the defense of any                                            e. Cooperate with us in the investigation,
          compromise suit against you. You shall give                             settlement or defense of the
          us such information and cooperation as we                               compromise
          may reasonably require.                                              f. Assist us, upon our request, in the
       2. You shall not admit liability for or settle any                         enforcement of any right against any
                               suit or incur any defense                          person or organization which may be
          costs without our prior written consent.                                liable to you because of loss to which
       3. If you refuse to consent to any settlement                              this insurance may also apply; and
          recommended by us and acceptable to the                              g. Not take any action, or fail to take any
          claimant, we may then withdraw from your                                required action, that prejudices your
          defense by tendering control of the defense to                          rights or our rights with respect to such
          you. From that point forward, you shall, at
          your own expense, negotiate or defend such                      2. You may not, except at your own cost,
                               suit independently of us.                     voluntarily make a payment, assume any
          Our liability shall not exceed the amount for                      obligation, or incur any expense without our
          which the claim or suit could have been                            prior written consent.
          settled if such recommendation was                              3. If you become aware of a claim or complaint
          consented to, plus defense costs incurred by
          us, and defense costs incurred by you with                        you shall promptly inform us of such claim or
          our written consent, prior to the date of such                    complaint.
          refusal.                                                 C. Due Diligence
       4. We shall not be obligated to pay any damages                You agree to use due diligence to prevent and
          or defense costs, or to defend or continue to               mitigate costs covered under this endorsement.
          defend any                        suit , after the          This includes, but is not limited to, complying
          Data Compromise Defense and Liability Limit                 with, and requiring your vendors to comply with,
          has been exhausted.                                         reasonable and industry-accepted protocols for:
       5. We shall pay all interest on that amount of                 1. Providing and maintaining appropriate
           any judgment within the Data Compromise                        physical security for your premises, computer
           Defense and Liability Limit which accrues:                     systems and hard copy files;
           a. after entry of judgment; and                            2. Providing and maintaining appropriate
           b. before we pay, offer to pay or deposit in                   computer and Internet security;
               court that part of the judgment within the             3. Maintaining and updating at appropriate
               Data Compromise Defense and Liability                      intervals backups of computer data;
               Limit or, in any case, before we pay or                4. Protecting transactions, such as processing
               offer to pay the entire Data Compromise                    credit card, debit card and check payments;
               Defense and Liability Limit.                               and
           These interest payments shall be in addition               5. Appropriate disposal of files containing
           to and not part of the Data Compromise                                                                      or
           Defense and Liability Limit.                                                                         including
    B. Duties in the Event of a                                           shredding hard copy files and destroying
                                                                          physical media used to store electronic data.
       1.                                                          D. Legal Advice
           against you, you must:                                     We are not your legal advisor. Our determination
           a. Immediately record the specifics of the                 of what is or is not covered under this Data
                                                                      Compromise Coverage endorsement does not
                received; and                                         represent advice or counsel from us about what
           b. Provide us with written notice, as soon                 you       should       or    should     not     do.
    Page 4 of 7                Includes copyrighted material of Insurance Services Office, Inc.,          PB 58 05 11 14
                                                        with its permission.
ACP BPFC3018831950                                  INSURED COPY                                                     42   13298
                Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 147 of 191


                                                                                                      BUSINESSOWNERS
                                                                                                            PB 58 05 11 14
    E. Pre-Notification Consultation                                      individual by us, our designees or any service
       You agree to consult with us prior to the issuance                 firm paid for in whole or in part under this Data
                                  ed individuals We                       Compromise coverage:
       assume no responsibility under this Data                           1. The effectiveness of such services depends
       Compromise Coverage for any services                                   on your cooperation and assistance.
                                                                          2. All services may not be available or applicable
         prior agreement. If possible, this pre-notification
         consultation will also include the designated
         service provider(s) as agreed to under Additional                    nationals may not have credit records that can
         Condition F. Service Providers. You must provide                     be provided or monitored. Service in Canada
         the following at our pre-notification consultation                   will be different from service in the United
         with you:                                                            States and Puerto Rico in accordance with
         1.                                                                   local conditions.
             notified, including contact information.                    3. We do not warrant or guarantee that the
         2. Information abo                                                   services will end or eliminate all problems
                                                                              associated with the covered events.
                                                                         4. You will have a direct relationship with the
         3. The scope of services that you desire for the                     professional service firms paid for in whole or
                                  For example, coverage                       in part under this coverage. Those firms work
            may be structured to provide fewer services in                    for you.
            order to make those services available to                 DEFINITIONS
                                                                      With respect to the provisions of this endorsement
          the available Response Expenses Limit.                      only, the following definitions are added:
    F.      Service Providers                                         1. "Affected Individual" means any person who is
       1. We will only pay under this Data Compromise                     your current, former or prospective customer,
          Coverage for services that are provided by                      client, member, owner, director or employee and
          service providers approved by us. You must
          obtain our prior approval for any service
          provider whose expenses you want covered                          accidentally released or accidentally published
          under this Data Compromise Coverage. We
          will not unreasonablywithhold such approval.                      this endorsement. This definition is subject to the
       2. Prior to the Pre-Notification Consultation                        following provisions:
          described in Additional Condition E. above,                       a. A                        does not include any
          you must come to agreement with us                                     business or organization. Only an individual
          regarding the service provider(s) to be used                           person may                         dual
          for the Notification to Affected Individuals and                  b. An a                        must have a direct
          Services to Affected Individuals. We will                              relationship with your interests as insured
          suggest a service provider. If you prefer to                           under this policy. The following are
          use an alternate service provider, our                                 examples of individuals who would not meet
          coverage is subject to the following                                   this requirement:
          limitations:                                                           1) If you aggregate or sell information
          a. Such alternate service provider must be                                  about individuals as part of your
               approved by us;                                                        business, the individuals about whom
          b. Such alternate service provider must                                     you keep such information do not qualify
               provide services that are reasonably                                   as
               equivalent or superior in both kind and                                specific individuals may qualify as
               quality to the services that would have
               been provided by the service provider we                               such as being an employee of yours.
               had suggested; and                                                2) If you store, process, transmit or
          c. Our payment for services provided by any                                 transport records, the individuals whose
               alternate service provider will not exceed
               the amount that we would have paid using
               the service provider we had suggested.                                 are storing, processing, transmitting or
    G. Services                                                                       transporting for another entity do not
       The following conditions apply as respects any                                 qualify    as
       services provided to                          affected                         However, specific individuals may qualify
    PB 58 05 11 14                  Includes copyrighted material of Insurance Services Office, Inc.,              Page 5 of 7
                                                         with its permission.
ACP BPFC3018831950                                   INSURED COPY                                                     42   13299
                Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 148 of 191


    BUSINESSOWNERS
    PB 58 05 11 14
           3)                                                              the United States of America, Puerto Rico or
               reason, such as being an employee of                        Canada. "Data compromise suit" includes:
               yours.                                                      1) An arbitration proceeding in which such
           4) You may have operations, interests or                            damages are claimed and to which you
               properties that are not insured under this                      must submit or do submit with our
               policy. Individuals who have a                                  consent;
               relationship with you through such other                    2) Any other alternative dispute resolution
               operations, interests or properties do not                      proceeding in which such damages are
               qualify    as    "affected    individuals                       claimed and to which you submit with our
               However, specific individuals may qualify                       consent; or
                                                                           3) A written demand for money, when such
                 reason, such as being an employee of                          demand could reasonably result in a civil
                 the operation insured under this policy.                      proceeding as described in this definition.
        c.  An                                                          b.                                              ny
            in the world.                                                  demand or action brought by or on behalf of
    2. "Data Compromise Defense Costs" means                               someone who is:
       expenses resulting solely from the investigation,                   1) Your director or officer;
       defense and appeal of any                                           2) Your owner or part-owner; or
       suit against you. Such expenses must be                             3) A holder of your securities;
       reasonable and necessary. They will be incurred                     in their capacity as such, whether directly,
       by us. They do not include your salaries or your                    derivatively, or by class action.           ata
       loss of earnings. They do include premiums for                                                               dings
       any appeal bond, attachment bond or similar                         brought by such individuals in their capacity
       bond, but without any obligation to apply for or
       furnish any such bond.                                                extent that the damages claimed are the
    3. "Data Compromise Liability"
       a.
                                                                        c.                                              ny
                                                                             demand or action brought by or on behalf of
             1) Damages, judgments or settlements to                         an organization, business, institution or any

             2) Defense costs added to that part of any                     or governmental entity.
                judgment paid by us, when such defense             5.                    means the fraudulent use of
                costs are awarded by law or court order;                                                   This includes
                and                                                     fraudulently using such information to establish
             3) Pre-judgment interest on that part of any               credit accounts, secure loans, enter into
                judgment paid by us.                                    contracts or commit crimes.
       b.
             1) Damages, judgments or settlements to                  of a business name, d/b/a or any other method of
                                                                      identifying a business activity.
                                                                   6.            -Related Compromise
           2) Civil or criminal fines or penalties
               imposed by law;                                          enabled or abetted by a virus or other malicious
           3) Punitive or exemplary damages;
           4) The multiplied portion of multiplied                    compromise is named and recognized by the
               damages;                                               CERT®       Coordination     Center,     McAfee®,
           5) Taxes; or                                               Secunia, Symantec or other comparable third
           6) Matters which may be deemed                             party monitors of malicious code activity.
               uninsurable under the applicable law.               7.                                  means the loss,
    4. "Data Compromise Suit"                                         theft, accidental release or accidental publication
       a. Data Compromise                                             of                                               or
           proceeding in which damages to one or more                                                           respects

                                                                      theft, accidental release or accidental publication
          governmental statute or regulation are                                       sonally identifying information ,
          alleged. Such proceeding must be brought in                 such   loss, theft, accidental release or accidental
    Page 6 of 7               Includes copyrighted material of Insurance Services Office, Inc.,           PB 58 05 11 14
                                                    with its permission.
ACP BPFC3018831950                                 INSURED COPY                                                   42   13300
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 149 of 191


                                                                                                    BUSINESSOWNERS
                                                                                                           PB 58 05 11 14
     publication must result in or have the reasonable                         2) Such disposal or abandonment must
        possibility of resulting in the fraudulent use of                         take place during the time period for
        such information. This definition is subject to the                       which this Data Compromise Coverage
        following provisions:                                                     endorsement is effective.
        a. At the time of the loss, theft, accidental                     c.
             release or accidental publication, the                            situations where there is a reasonable cause
                                                                                                                ly identifying
                                                  need not
             be at the insured premises but must be in
             the direct care, custody or control of:                         accidentally released        or    accidentally
             1) You; or                                                      published, even if there is no firm proof.
             2) A professional entity with which you                 8.                                              means
                 have a direct relationship and to which                information, including health information, that
                                                                        could be used to commit fraud or other illegal
                 direction) have turned over (directly or               activity involving the credit, access to health care
                 via a professional transmission or
                 transportation provider) such information                includes, but is not limited to, Social Security
                 for storage, processing, transmission or                 numbers or account numbers.
                 transportation of such information.
        b.                                                                mean or include information that is otherwise
                                                         ally             available to the public.
                                                                     9.
                                                                          information specific to an individual the release
             safeguards      such    as    shredding or
             destruction, subject to the following                                           r any applicable law.
             provisions:
             1) The      failure to     use appropriate
                 safeguards must be accidental and not               10. You            the named insured.
                 reckless or deliberate; and                         All other provisions of this policy apply.


                 All terms and conditions of this policy apply unless modified by this endorsement.




    PB 58 05 11 14                Includes copyrighted material of Insurance Services Office, Inc.,               Page 7 of 7
                                                        with its permission.
ACP BPFC3018831950                                   INSURED COPY                                                     42   13301
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 150 of 191




ACP BPFC3018831950                      INSURED COPY                                 42   13302
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 151 of 191




ACP BPFC3018831950                      INSURED COPY                                 42   13303
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 152 of 191




ACP BPFC3018831950                      INSURED COPY                                 42   13304
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 153 of 191




ACP BPFC3018831950                      INSURED COPY                                 42   13305
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 154 of 191




ACP BPFC3018831950                      INSURED COPY                                 42   13306
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 155 of 191




ACP BPFC3018831950                      INSURED COPY                                 42   13307
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 156 of 191


                                                                                                  BUSINESSOWNERS
                                                                                                      PB 58 09 11 14

              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFUL LY.

                              IDENTITY RECOVERY COVERAGE
       IDENTITY THEFT CASE MANAGEMENT SERVICE AND EXPENSE REIMBURSEMENT

    This endorsement modifies insurance provided under the following:
             PREMIER BUSINESSOWNERS PROPERTY COVERAGE FORM



    Under Section A. COVERAGES, 5. ADDITIONAL                       abetting an "identity recovery insured", or by any
    COVERAGES, the following Additional Coverage is                 authorized representative of an "identity recovery
    added:                                                          insured", whether acting alone or in collusion with
                                                                    others. However, this exclusion shall not apply to
    IDENTITY RECOVERY COVERAGE                                                           identity recovery
    We will provide the Case Management Service and                 has no knowledge of or involvement in such fraud,
    Expense Reimbursement Coverage indicated below if               dishonesty or criminal act.
    all of the following requirements are met:                   3. A                       ot reported in writing to
                                                                    the police.
        1.
                                                  recovery       LIMITS
                                                                 Case Management Service is available as needed for
        2.                                                       months from the inception of the service. Expenses
                     recovery                                    we incur to provide Case Management Service do not
             period for which this Identity Recovery             reduce the amount of limit available for Expense
             Coverage is applicable; and                         Reimbursement Coverage.
        3.                                              60       Expense Reimbursement Coverage is subject to an
             days                                                Expense Reimbursement Limit of $25,000 annual
             recovery                                                                        recovery              The
                                                                 Expense Reimbursement Limit shall apply separately
    If all three of the requirements listed above have been      to each 12 month period within the policy period. For
                                                                 policy periods greater than 12 months, this coverage
    recovery ins                                                 will be subject to a new and separate Expense
        1. Case Management Service                               Reimbursement Limit upon each 12 month
                                                                 anniversary of the beginning of the policy period.
                                                        n-       Regardless of the number of claims, the Expense
                                                                 Reimbursement Limit is the most we will pay for the

                                                                                             recovery
        2. Expense Reimbursement                                 are first discovered by the       recovery
             Reimbursement of necessary and reasonable           during the applicable 12 month
                     recovery                                                                   12 month period and
                                                                 continues into other 12 month periods, all loss and
    This coverage is additional insurance.                       subject to the aggregate Expense Reimbursement
    EXCLUSIONS                                                   Limit applicable to the 12 month period when the
    The following additional exclusions apply to this
    coverage:                                                    Legal costs as provided under item d. of the definition
    We do not cover loss or expense arising from any of                      recovery
    the following.                                               addition to, the Expense Reimbursement Coverage
                                                                 limit.
    1. The theft of a professional or business identity.
    2. Any fraudulent, dishonest or criminal act by an
       "identity recovery insured" or any person aiding or
    PB 58 09 11 14                                                                                          Page 1 of 3

ACP BPFC3018831950                                INSURED COPY                                                  42   13308
                  Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 157 of 191
    PB 58 09 11 14

    Item e. (Lost Wages) and item f. (Child and Elder                     The following conditions apply as respects any
                                                                          services provided by us or our designees to any
                       jointly subject to a sublimit of $5,000.                       recovery
    This sublimit is part of, and not in addition to, the                 endorsement:
    Expense Reimbursement Coverage limit. Coverage is                     1. Our ability to provide helpful services in the
    limited to wages lost and expenses incurred within 12
                                                    identity                 cooperation, permission and assistance of the
              identity recovery insured.                                              recovery
    Item g. (Mental Health Counseling) of the definition of               2. All services may not be available or applicable
                                          subject to a sublimit of                                                   dentity
    $1,000. This sublimit is part of, and not in addition to,
    the Expense Reimbursement Coverage limit.                                nationals may not have credit records that can
    Coverage is limited to counseling that takes place                       be provided or monitored. Service in Canada
    within 12 months after the first discovery of the                        will be different from service in the United
      identity                 identity recovery insured.                    States and Puerto Rico in accordance with
    Item h. (Miscellaneous Unnamed Costs) of the                             local conditions.
                                                       subject to         3. We do not warrant or guarantee that our
    a sublimit of $1,000. This sublimit is part of, and not in               services will end or eliminate all problems
    addition to, the Expenses Reimbursement Coverage
    limit. Coverage is limited to costs incurred within 12
                                                    identity
              identity recovery insured.                               DEFINITIONS
    DEDUCTIBLE                                                         With respect to the provisions of this endorsement
                                                                       only, the following definitions are added:
    Case        Management         Service      and     Expense
    Reimbursement Coverage are not subject to a                        1. "Identity Recovery Case Manager" means one
    deductible.                                                           or more individuals assigned by us to assist an
                                                                                   recovery
    CONDITIONS                                                            we deem necessary for re-establishing the
    The following additional conditions apply to this
    coverage:                                                             recovery   insured
    A. Help Line
                                                                          recovery
                                      recovery insured                    communications with law enforcement authorities,
       should call the Identity Recovery Help Line at 1-                  governmental agencies, credit agencies and
       877-800-5028.                                                      individual creditors and businesses.
       The Identity Recovery Help Line can provide the                 2. "Identity Recovery Expenses" means the
               recovery                                                   following when they are reasonable and necessary
       1. Information and advice for how to respond to a                  expenses that are incurred as a direct result of an

       2. Instructions for how to submit a service request                a. Costs for re-filing applications for loans, grants
          for Case Management Service and/or a claim                         or other credit instruments that are rejected
          form for Expense Reimbursement Coverage.                           solely
          In some cases, we may provide Case                              b. Costs for notarizing affidavits or other similar
          Management services at our expense to an                           documents, long distance telephone calls and
                                                                             postage solely as a result of your efforts to

           occurred. Our provision of such services is not                   records as to your true name or identity as a
           an admission of liability under the policy. We
           reserve the right to deny further coverage or                  c. Costs for credit reports from established credit
           service if, after investigation, we determine that                bureaus.
                                                                          d. Fees and expenses for an attorney approved
          As     respects      Expense      Reimbursement                    by us for the following:
          C                          recovery
          send to us, within 60 days after our request,                     (1) The defense of any civil suit brought
          receipts, bills or other records that support his                              identity recovery insured.
          or her claim for "identity recovery expenses."
    B. Services
    Page 2 of 3                                                                                                 PB 58 09 11 14

ACP BPFC3018831950                                      INSURED COPY                                                   42   13309
                  Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 158 of 191
                                                                                                                    PB 58 09 11 14

            (2) The      removal      of   any    civil   judgment                     (C) Costs that are restricted or excluded
                                                            identity                       elsewhere in this endorsement or
                  recovery insured.                                                        policy.
            (3)                                  identity recovery        3.                                      means the
                                                                               following:
                  governmental agency.                                         a. When the entity insured under this policy is a
            (4) Legal assistance in challenging                 the
                ac              identity recovery
                consumer credit report.                                           proprietor of the insured entity.
            (5) The defense of any criminal charges                            b. When the entity insured under this policy is a
                                        identity recovery                                                                    are
                        arising from the actions of a third                       the current partners.
                party using the personal identity of the                       c. When the entity insured under this policy is a

       e.                                        identity recovery                ownership position of 20% or more of the
                                                                                  insured entity. However, if and only if there is
            taken away from work and away from the work                           no one who has such an ownership position,
            premises. Time away from work includes                                                                           :
            partial or whole work days. Actual lost wages
            may include payment for vacation days,                                (1)   The chief executive of the insured entity;
                                                                                        or
            discretionary days, floating holidays and paid
            personal days. Actual lost wages does not                             (2)   As respects a religious institution, the
            include sick days or any loss arising from time                             senior ministerial employee.
            taken away from self employment. Necessary                         d. The employees of the entity insured.
            time off does not include time off to do tasks
                                                                               e. The resident family members of any of the
            that could reasonably have been done during                           above.
            non-working hours.
        f. Actual costs for supervision of children or
                                                                               individual person. The entity insured under this
           elderly or infirm relatives or dependants of the

            reasonably and necessarily taken away from                    4.                   means the fraudulent use of the
            such supervision. Such care must be provided                       social security number or other method of
            by a professional care provider who is not a
                                                                               includes fraudulently using the personal identity of
       g. Actual costs for counseling from a licensed                          accounts, secure loans, enter into contracts or
          mental health professional. Such care must be                        commit crimes.
          provided by a professional care provider who is
          not a                                                               of a business name, d/b/a or any other method of
       h. Any other reasonable costs necessarily                              identifying a business activity.
          incurred by an identity recovery insured                        All other provisions of this policy apply.
                            identity
             (1) Such costs include:
                  (A)                        identity recovery
                        insured to recover control over his or
                        her personal identity.
                  (B) Deductibles or service fees from
                      financial institutions.
             (2) Such costs do not include:
                  (A) Costs to avoid, prevent or detect
                      identity
                  (B) Money lost or stolen.


    PB 58 09 11 14                                                                                                     Page 3 of 3

ACP BPFC3018831950                                         INSURED COPY                                                    42   13310
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 159 of 191




ACP BPFC3018831950                      INSURED COPY                                 42   13311
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 160 of 191




ACP BPFC3018831950                      INSURED COPY                                 42   13312
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 161 of 191




ACP BPFC3018831950                      INSURED COPY                                 42   13313
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 162 of 191




ACP BPFC3018831950                      INSURED COPY                                 42   13314
               Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 163 of 191




ACP BPFC3018831950                      INSURED COPY                                 42   13315
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 164 of 191




              EXHIBIT B
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 165 of 191
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 166 of 191
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 167 of 191
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 168 of 191
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 169 of 191
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 170 of 191
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 171 of 191
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 172 of 191
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 173 of 191
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 174 of 191




              EXHIBIT C
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 175 of 191
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 176 of 191
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 177 of 191
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 178 of 191
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 179 of 191
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 180 of 191
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 181 of 191
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 182 of 191
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 183 of 191




             EXHIBIT D
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 184 of 191
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 185 of 191
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 186 of 191




              EXHIBIT E
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 187 of 191
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 188 of 191
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 189 of 191
Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 190 of 191




              EXHIBIT F
DocuSign Envelope ID: F505FC69-51B0-4D37-8434-ABF30058C42F
                    Case 2:20-cv-00785-JJT Document 11-1 Filed 05/21/20 Page 191 of 191




                                                         Certification



                 I, TIM CALVERT, as a CL Processing Supervisor duly authorized by Allied
                 Property & Casualty Insurance Company with oversight of the system of
                 record from which this copy was produced, based upon information and
                 belief; certify under the penalty of perjury that this attached copy of
                 ACP BPFC 3018831950 effective 01/01/2020 to 01/01/2021, issued by
                 Allied Property & Casualty Company to Border Chicken AZ LLC, was
                 made at or near the time of certification, as part of regularly conducted
                 business activities, and is a true and accurate copy of the official record kept
                 as part of regular business activities.

                                                                 5/14/2020
                 ______________________                        ____________
                 Tim Calvert                                   Date
                 CL Processing Supervisor
